--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
 
SECURED SUPERPRIORITY DEBTOR IN POSSESSION


LOAN, SECURITY AND GUARANTY AGREEMENT


AEROPOSTALE, INC.
the Borrower,


the Guarantors referenced herein,


CRYSTAL FINANCIAL LLC
as Agent,
 
and


the Lenders referenced herein


May 4, 2016
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

       
Page
          Article 
1 - Definitions:
1
      Article 
2 - The Credit Facilities:
27
 
2-1.
 
Establishment of Revolving Credit Facilities
27
 
2-2.
 
Term Loans
28
 
2-3.
 
Voluntary Reduction or Termination of Commitments
28
 
2-4.
 
Risks of Value of Collateral
29
 
2-5.
 
Loan Requests
29
 
2-6.
 
Making of Loans
30
 
2-7.
 
The Loan Account
31
 
2-8.
 
The Notes
32
 
2-9.
 
Payment of the Loans
32
 
2-10.
 
Interest Rates
33
 
2-11.
 
Other Fees
34
 
2-12.
 
Intentionally Omitted
34
 
2-13.
 
Line (Unused Fee)
34
 
2-14.
 
Intentionally Omitted
34
 
2-15.
 
Concerning Fees
34
 
2-16.
 
Agent’s Discretion
34
 
2-17.
 
[Intentionally Omitted]
34
 
2-18.
 
[Intentionally Omitted]
34
 
2-19.
 
[Intentionally Omitted]
34
 
2-20.
 
[Intentionally Omitted]
35
 
2-21.
 
Changed Circumstances
35
 
2-22.
 
Increased Costs
35
 
2-23.
 
Lenders’ Commitments
36
          Article 
3 - Conditions Precedent:
37
 
3-1.
 
Conditions Precedent to the Effective Date
37
 
3-2.
 
Conditions Precedent to Fundings on and after the Final Order Entry Date
40
 
3-3.
 
Conditions Precedent to All Fundings
41
          Article 
4 - General Representations, Covenants and Warranties:
42
 
4-1.
 
Payment and Performance of Liabilities
42
 
4-2.
 
Due Organization - Corporate Authorization - No Conflicts
42
 
4-3.
 
Trade Names
43
 
4-4.
 
Intellectual Property
43
 
4-5.
 
Locations
44
 
4-6.
 
Title to Assets
44
 
4-7.
 
Indebtedness
47
 
4-8.
 
Insurance Policies
47

 
i

--------------------------------------------------------------------------------

 
4-9.
 
Licenses
48
 
4-10.
 
Leases
48
 
4-11.
 
Requirements of Law
49
 
4-12.
 
Maintain Properties
49
 
4-13.
 
Pay Taxes/Tax Shelter Regulations
49
 
4-14.
 
No Margin Stock
53
 
4-15.
 
ERISA
53
 
4-16.
 
Hazardous Materials
53
 
4-17.
 
Litigation
54
 
4-18.
 
Investments
54
 
4-19.
 
Loans
55
 
4-20.
 
Protection of Assets
55
 
4-21.
 
Line of Business
55
 
4-22.
 
Affiliate Transactions
55
 
4-23.
 
Additional Assurances
55
 
4-24.
 
Adequacy of Disclosure
56
 
4-25.
 
Deposit Account Investments
56
 
4-26.
 
Prepayments of Indebtedness
57
 
4-27.
 
Other Covenants
57
 
4-28.
 
Labor Matter
57
 
4-29.
 
Restricted Payments and Payments to Non-Loan Party Group Members
57
 
4-30.
 
Licenses
57
 
4-31.
 
Material Contracts
58
 
4-32.
 
Customer Relations
58
 
4-33.
 
Consents
58
 
4-34.
 
Amendment of Material Documents
58
 
4-35.
 
Use of Proceeds
58
 
4-36.
 
Compliance with Material Leases
59
 
4-37.
 
Validity and Priority of Security Interest; Administrative Priority
59
 
4-38.
 
[Intentionally Omitted]
60
 
4-39.
 
Cash Management System
60
 
4-40.
 
Advisors
60
 
4-41.
 
Case Matters
60
 
4-42.
 
Amendments to Orders
61
 
4-43.
 
Post-Closing Deliverables
61
 
4-44.
 
Dormant Subsidiaries
61
 
4-45.
 
Fidelity Account
61
 
4-46.
 
Pre-Petition Term Loan Proceeds Securities Account
61
 
4-47.
 
Pre-Petition Term Loan Proceeds Account
61
 
 
 
 
 
Article 
5 - Financial Reporting and Performance Covenants:
61
 
5-1.
 
Maintain Records
61
 
5-2.
 
Access to Records
62
 
5-3.
 
Prompt Notice to Agent
63

 
ii

--------------------------------------------------------------------------------

 
5-4.
 
[Intentionally Omitted]
63
 
5-5.
 
Borrowing Base Certificates
64
 
5-6.
 
Monthly Reports
64
 
5-7.
 
Permitted Store Closing Reports
64
 
5-8.
 
[Intentionally Omitted]
64
 
5-9.
 
Fiscal Year
64
 
5-10.
 
Inventories, Appraisals, and Audits
64
 
5-11.
 
Additional Financial Information
65
 
5-12.
 
Excess Availability
65
 
5-13.
 
Committee Communications
65
 
5-14.
 
Disbursements, DIP Budget Variance and Updated DIP Budget
65
          Article 
6 - Use and Collection of Collateral:
66
 
6-1.
 
Use of Inventory Collateral
66
 
6-2.
 
Adjustments and Allowances
67
 
6-3.
 
Validity of Accounts
67
 
6-4.
 
Notification to Account Debtors
67
          Article 
7 - Cash Management.  Payment of Liabilities:
68
 
7-1.
 
Depository Accounts
68
 
7-2.
 
Credit Card Receipts
68
 
7-3.
 
The Concentration, Blocked, and Operating Accounts
68
 
7-4.
 
Proceeds and Collection of Accounts
69
 
7-5.
 
Payment of Liabilities
70
 
7-6.
 
The Operating Account
71
 
7-7.
 
[Intentionally Omitted]
71
 
7-8.
 
Unrestricted Cash
71
          Article 
8 - Grant of Security Interest:
71
 
8-1.
 
Grant of Security Interest
71
 
8-2.
 
Extent and Duration of Security Interest
72
 
8-3.
 
Use of Assets
73
 
8-4.
 
Certain Perfection Actions
73
 
8-5.
 
No Filings Required; Priority
73
 
8-6.
 
Adequate Protection
73
          Article 
9 - Agent As Borrower’s Attorney-In-Fact:
74
 
9-1.
 
Appointment as Attorney-In-Fact
74
 
9-2.
 
No Obligation to Act
74
          Article 
10 - Events of Default:
75
 
10-1.
 
[Intentionally Omitted]
75
 
10-2.
 
Failure To Make Payments
75
 
10-4.
 
Failure to Perform Covenant or Liability (Limited Grace Period)
75
 
10-5.
 
[Intentionally Omitted]
75

 
iii

--------------------------------------------------------------------------------

 
10-6.
 
[Intentionally Omitted]
75
 
10-7.
 
Misrepresentation
75
 
10-8.
 
Default of Material Indebtedness
75
 
10-9.
 
Default of Material Leases
75
 
10-10.
 
Uninsured Casualty Loss
75
 
10-11.
 
Judgment. Restraint of Business
76
 
10-12.
 
[Intentionally Omitted]
76
 
10-13.
 
[Intentionally Omitted]
76
 
10-14.
 
Indictment - Forfeiture
76
 
10-15.
 
Default by Guarantor or Subsidiary
76
 
10-16.
 
Termination of Guaranty and Liens
76
 
10-17.
 
Challenge to Loan Documents
76
 
10-18.
 
ERISA
76
 
10-19.
 
Material Contracts
77
 
10-20.
 
[Intentionally Omitted]
77
 
10-21.
 
[Intentionally Omitted]
77
 
10-22.
 
Trustee; Examiner
77
 
10-23.
 
Chapter 7
77
 
10-24.
 
DIP Order Modifications; Other Administrative Claims; Other Liens
77
 
10-25.
 
Automatic Stay
77
 
10-26.
 
Exclusivity
77
 
10-27.
 
Milestone
77
 
10-28.
 
Other Plans of Reorganization
78
 
10-29.
 
Violation of DIP Orders
78
 
10-30.
 
Rejection of Leases
78
 
10-31.
 
Adversary Proceedings
78
 
10-32.
 
Payment of Other Prepetition Debt
78
          Article 
11 - Rights and Remedies Upon Default:
78
 
11-1.
 
Remedies
78
 
11-2.
 
Sales
79
 
11-3.
 
UCC
79
 
11-4.
 
Application of Proceeds
80
 
11-5.
 
Relief
80
 
11-6.
 
Occupation of Business Location
81
 
11-7.
 
Grant of Nonexclusive License
81
 
11-8.
 
Assembly of Collateral
81
 
11-9.
 
Rights and Remedies
81
 
11-10.
 
Warehouse Bailment Agreement
82
 
11-11.
 
[Intentionally Omitted]
82
          Article 
12 - Notices:
82
 
12-1.
 
Notice Addresses
82
 
12-2.
 
Notice Given
83

 
iv

--------------------------------------------------------------------------------

Article 
13 - Term:
83
 
13-1.
 
Termination of Revolving Credit and the Term Loan Facility
83
 
13-2.
 
Effect of Termination
83
          Article 
14 - General:
84
 
14-1.
 
Protection of Collateral
84
 
14-2.
 
Successors and Assigns
84
 
14-3.
 
Severability
84
 
14-4.
 
Amendments; Course of Dealing
84
 
14-5.
 
Power of Attorney
85
 
14-6.
 
Application of Proceeds
85
 
14-7.
 
Costs and Expenses of the Credit Parties
85
 
14-8.
 
Copies and Facsimiles
85
 
14-9.
 
New York Law
86
 
14-10.
 
Consent to Jurisdiction
86
 
14-11.
 
Indemnification
86
 
14-12.
 
Rules of Construction
87
 
14-13.
 
Intent
88
 
14-14.
 
Right of Set-Off
88
 
14-15.
 
Maximum Interest Rate
89
 
14-16.
 
Waivers
89
 
14-17.
 
Confidentiality
90
 
14-18.
 
Press Releases
90
 
14-19.
 
No Advisory or Fiduciary Responsibility
91
 
14-20.
 
[Intentionally Omitted]
91
 
14-21.
 
USA PATRIOT Act Notice
91
 
14-22.
 
Foreign Asset Control Regulations
91
 
14-23.
 
Liabilities of Lenders Several
92
 
14-24.
 
Incorporation of DIP Orders by Reference
92
 
14-25.
 
Cash Collateral Accounts
92
          Article 
15 - Guaranty
92
 
15-1.
 
Guaranty
92
 
15-2.
 
Obligations Not Affected
92
 
15-3.
 
General Waivers
92
 
15-4.
 
Waivers Concerning Election of Remedies
93
 
15-5.
 
Waiver of Subrogation
93
 
15-6.
 
Subordination
93
 
15-7.
 
Books and Records
93
 
15-8.
 
Primary Obligations
93
 
15-9.
 
Changes in Liabilities
93
 
15-10.
 
Right of Set-Off
94
 
15-11.
 
Joint and Several Obligations
94
 
15-12.
 
Termination
94

 
v

--------------------------------------------------------------------------------

Article 
16 - The Agent
94
 
16-1.
 
Appointment and Authority
94
 
16-2.
 
Exculpatory Provisions
94
 
16-3.
 
Reliance by Agent
95
 
16-4.
 
Nature of Obligations; Non-Reliance on Agent and Other Lenders
95
 
16-5.
 
Rights as a Lender
96
 
16-6.
 
Sharing of Set-Offs and Other Payments
96
 
16-7.
 
Investments
96
 
16-8.
 
Resignation of Agent
97
 
16-9.
 
Delegation of Duties
97
 
16-10.
 
Collateral Matters
97
 
16-11.
 
Agency for Perfection
98
 
16-12.
 
Concerning the Collateral and Related Loan Documents
98
          Article 
17 - Consents, Amendments and Waivers:
98
 
17-1.
 
Action by Agent, Consents, Amendments, Waivers
98
          Article 
18 - Assignments and Participations:
100
 
18-1.
 
Assignments and Assumptions
100
 
18-2.
 
Participations
102
 
18-3.
 
Certain Pledges
103
          Article 
19 - Commitments, Fundings and Distributions:
103
 
19-1.
 
Commitments to Make Revolving Credit Loans
103
 
19-2.
 
Commitments to Make Interim Term Loans
103
 
19-3.
 
Commitments to Make Final Term Loans
103
 
19-4.
 
Nature of Obligations of Lenders
103
 
19-5.
 
Funding Procedures
103
 
19-6.
 
Payments Generally; Agent’s Clawback
104
 
19-7.
 
Settlement Amongst Lenders
105
 
19-8.
 
Defaulting Lender
105

 
vi

--------------------------------------------------------------------------------

EXHIBITS
 
A-1
:
Additional Pre-Petition Priority Liens
C-1
:
Commitments
I-1
:
Form of Interim DIP Order
I-2
:
Initial DIP Budget
M-1
:
Milestones
2-5
:
Borrowing Request Notice
2-8(A)
:
Revolving Credit Note
2-8(B)
:
Term Loan Note
4-2
:
Related Entities
4-3
:
Trade Names
4-4
:
Intellectual Property
4-5
:
Locations, Leases, and Landlords
4-6
:
Encumbrances
4-7
:
Indebtedness
4-8
:
Insurance Policies
4-10
:
Capital Leases
4-13
:
Taxes
4-17
:
Litigation
4-22
:
Affiliated Transactions
4-23
:
Excluded Assets
4-28
:
Collective Bargaining Agreements
4-31
:
Material Contracts
4-43
:
Deposit Accounts
4-45
:
Dormant Subsidiaries
5-5
:
Form of Borrowing Base Certificate
6-3
:
Bonds and Deposits
7-1
:
DDAs
7-2
:
Credit Card Arrangements
8-1(K)
:
Commercial Tort Claims
18-1
:
Form of Assignment and Acceptance



i

--------------------------------------------------------------------------------

SECURED SUPERPRIORITY DEBTOR IN POSSESSION


LOAN, SECURITY AND GUARANTY AGREEMENT


May 4, 2016


THIS SECURED SUPERPRIORITY DEBTOR IN POSSESSION LOAN, SECURITY AND GUARANTY
AGREEMENT (this “Agreement”) is made between Crystal Financial LLC (in such
capacity, the “Agent”), as agent for the ratable benefit of the “Lenders” who
are, at present, those entities identified on the signature pages of this
Agreement or who otherwise become “Lenders” pursuant to the terms of this
Agreement from time to time, the Lenders party hereto, Aeropostale, Inc.
(hereinafter, the “Borrower”), a Delaware corporation with its principal
executive offices at 112 West 34th Street, New York, New York 10120, and the
Guarantors party hereto; in consideration of the mutual covenants contained
herein and benefits to be derived herefrom.


WITNESSETH:


WHEREAS, on May 4, 2016 (the “Petition Date”), the Borrower and the Guarantors
(as defined herein) commenced Chapter 11 case numbers 16-11275 through 16-11285,
as jointly administered for procedural purposes at Chapter 11 case
number 16-11275 (each a “Case” and collectively, the “Cases”) by filing with the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) voluntary petitions for relief under Chapter 11 of Title 11
of the United States Code, 11 U.S.C. §§ 101 et seq., and have continued to
operate their business as debtors-in-possession pursuant to Sections 1107 and
1108 thereof;


WHEREAS, the Borrower has requested, and the Lenders have agreed to make, term
loans and revolving loans to the Borrower consisting of a superpriority
debtor-in-possession secured credit facility in an aggregate principal amount
not to exceed $160,000,000 subject to this Agreement and, when entered, the
Interim DIP Order, and the Final DIP Order (each as defined herein), as
applicable;


WHEREAS, the Lenders are willing to extend such credit to the Borrower under
this Agreement upon the terms and subject to the conditions set forth in this
Agreement and the Interim DIP Order and the Final DIP Order, as applicable.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Lenders, the Agent, the
Borrower and the Guarantors hereby agree as follows:


Article 1 - Definitions:


As herein used, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:
 
“Acceptable L/C Inventory”:  Inventory which is the subject of a commercial
letter of credit in favor of a foreign manufacturer or vendor of such Inventory,
which Inventory is to be manufactured for, or delivered to, the Loan Parties and
will become Acceptable In-Transit Inventory within thirty (30) days after the
date of issuance of the commercial letter of credit.


“Acceptable In-Transit Inventory”:  Inventory that is in-transit to a Loan
Party,


(a)           for which both title and risk of loss to which have passed to the
Loan Party;
 

--------------------------------------------------------------------------------

(b)           which Inventory has been placed with a carrier (f.o.b.) for
shipment to the Loan Parties, and which Inventory is scheduled to be received
within thirty (30) days at a Loan Party’s distribution center in the United
States;


(c)           for which a Document of Title has been issued in favor of the Loan
Party, as consignee, and in each case as to which the Agent has Control over
such Documents of Title and a perfected security interest which is prior and
superior to all security interests, claims, and all Encumbrances other than
Permitted Encumbrances having priority under applicable Requirements of Law (it
being understood, however, that the Agent will not require physical possession
of the Documents of Title or any foreign filings to be deemed “perfected”);


(d)           which Inventory is insured to the satisfaction of the Agent
(including, without limitation, marine cargo insurance); and


(e)           the Agent has received agreements (to the extent relevant to such
Inventory) with (i) each sourcing agent under any of the Loan Party’s sourcing
agreements, and (ii) each Loan Party’s carriers, freight forwarders, and customs
brokers, each satisfactory in form and substance to the Agent.


Notwithstanding the foregoing, the Agent may, in its business judgment, exclude
any particular Inventory from the definition of “Acceptable In-Transit
Inventory” in the event the Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation, stoppage in-transit or any event
has occurred or is anticipated by the Agent to arise which may otherwise
adversely impact the ability of the Agent to realize upon such Inventory.


“Acceptable Inventory”:  Such of the Loan Parties’ Inventory, at such locations,
and of such types, character, qualities and quantities, as the Agent in its
discretion from time to time determines to be acceptable for borrowing,
including, without limitation, Acceptable In-Transit Inventory and Acceptable
L/C Inventory (but excluding Blank Stock Inventory), as to which Inventory, the
Agent has a perfected security interest which is prior and superior to all
security interests, claims, and all Encumbrances other than Permitted
Encumbrances with priority under applicable Requirements of Law.  Without
limiting the generality of the foregoing, Acceptable Inventory shall in no event
include Inventory that is not salable, non-merchandise categories (such as
labels, bags and packaging), Inventory not located in the United States (other
than Acceptable In-Transit Inventory and Acceptable L/C Inventory), samples,
damaged goods, return-to-vendor merchandise, and packaway Inventory.


“Acceptable Security Interest”: A security interest which (a) exists in favor of
the Agent for its benefit and the ratable benefit of the Credit Parties, (b) has
superpriority lien status and is superior to all other security interests (other
than the Carve-Out, Additional Pre-Petition Priority Liens and the Pre-Petition
Term Priority Liens), (c) secures the Secured Liabilities, (d) is enforceable
against the Loan Party which created such security interest and (e) is, proposed
or intended to be, perfected.


“Accounts” and “Accounts Receivable”:  Include, without limitation, “accounts”
as defined in the UCC, and also all:  accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and
receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account.  As used in the
definition of “Eligible Credit Card Receivables” set forth herein, the terms
“Accounts” and “Accounts Receivable” shall also include “payment intangibles” as
defined in the UCC.
 
2

--------------------------------------------------------------------------------

“Account Debtor”:  Has the meaning given that term in the UCC and includes all
credit card processors of the Loan Parties.


“ACH”:  Automated clearing house.


“Additional Pre-Petition Priority Liens”: Means any valid, perfected,
enforceable and non-avoidable Encumbrances existing as of the Petition Date that
are senior to the Pre-Petition ABL Liens and the Pre-Petition Term Liens as set
forth on Exhibit A-1 hereto.


“Adequate Protection Liens”:  Has the meaning ascribed to such term in the
Interim DIP Order or, upon entry of the Final DIP Order, in the Final DIP Order,
as applicable.


“Adequate Protection Superpriority Claims”: Has the meaning ascribed to such
term in the Interim DIP Order or, upon entry of the Final DIP Order, in the
Final DIP Order, as applicable.


“Adjusted Eurodollar Rate”:  With respect to any Eurodollar Loan, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (a) the Eurodollar Rate multiplied by (b) the Statutory Reserve Rate.


“Administrative Questionnaire”:  An Administrative Questionnaire in a form
supplied by the Agent.


“Affiliate”:  With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than twenty-five percent (25%) of the
capital stock, beneficial interests, partnership interests, or other equity
interests of the other; or (b) one has, directly or indirectly, the right, under
ordinary circumstances, to vote for the election of a majority of the directors
(or other body or Person who has those powers customarily vested in a board of
directors of a corporation); or (c) not less than twenty-five percent (25%) of
their respective ownership is directly or indirectly held by the same third
Person.


“AGC”:  Aero GC Management LLC, a Virginia Limited Liability Company with an
address of 112 West 34th Street, New York, New York 10120, a wholly owned
Subsidiary of the Borrower.


“Agent”:  Defined in the Preamble.


“Agent’s Rights and Remedies”:  Is defined in Section 11-9.


“Aggregate Outstandings”:  At any time of determination, the sum of (a) the
Revolving Credit Loans outstanding, plus (b) the Term Loans outstanding.


 “Appraised Value”:  (i) With respect to Inventory, the net appraised orderly
liquidation value of the Loan Parties’ Inventory as set forth in the Loan
Parties’ stock ledger (expressed as a percentage of the Cost of such Inventory),
each as determined from time to time by the Agent in accordance with its
customary procedures and based upon the most recent appraisal conducted
hereunder by an independent appraiser satisfactory to the Agent and the Required
Lenders, and (ii) with respect to Trademarks, the appraised forced liquidation
value thereof, net of costs and expenses to be incurred in connection with any
such liquidation, each as determined from time to time by the Agent in
accordance with its customary procedures and based upon the most recent
appraisal conducted hereunder by an independent appraiser satisfactory to the
Agent and the Required Lenders.
 
3

--------------------------------------------------------------------------------

“Approved Fund”:  Any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.


“Assignee Group”:  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Acceptance”:  Is defined in Section 18-1.


“Automatic Stay”: means the automatic stay imposed under Section 362 of the
Bankruptcy Code.


“Availability”:  The lesser of (a) the then applicable Revolving Credit
Commitments plus the Term Loan Commitments, and (b) the Borrowing Base, minus
the Aggregate Outstandings.


“Average Outstandings”:  For any one (1) month period, the average Aggregate
Outstandings with respect to the Revolving Credit Loans during such period.


“AWI”:  Aeropostale West, Inc., a Delaware corporation with an address of 125
Chubb Avenue, Lyndhurst, New Jersey 07071, a wholly owned Subsidiary of the
Borrower.


 “Bankruptcy Code”: Title 11 of the United State Code, 11 U.S.C. §§ 101 et seq.
and any amendments or successor statute thereto.


“Bankruptcy Court”: Has the meaning specified in the recitals of this Agreement.


“Bankruptcy Rules”: The Federal Rules of Bankruptcy Procedure and local rules of
the Bankruptcy Court, each as amended, and applicable to the Cases.


“Blank Stock Inventory”:  Inventory of the Loan Parties which consists of blank
t-shirts and other items of apparel which are in the possession of third Persons
for processing, which Inventory otherwise would be deemed Acceptable Inventory.


“Blocked Account Agreement”: Is defined in Section 7-3.


“Borrower”:  Is defined in the Preamble.


“Borrowing Base”:  The amount calculated pursuant to the following formula:

 
(i)            the Inventory Advance Rate multiplied by the most recent
Appraised Value of Acceptable Inventory multiplied by the Cost of Acceptable
Inventory; provided that any Acceptable Inventory that is in any Permitted
Closing Store (on or after the third week after the liquidation sale commences)
shall also be multiplied by the inverse of the prevailing discount;


plus


(ii)           95% of the face amount of Eligible Credit Card Receivables;


plus
 
4

--------------------------------------------------------------------------------

(iii)          50% of the most recent Appraised Value of Eligible Trade Names
(not to exceed $25,000,000);


minus


(iv)          Reserves;


minus


(v)           an amount equal to the greater of (x) 10% of the sum of the
foregoing clauses (i)-(iv) and (y) $10,000,000.


“Borrowing Base Certificate”:  Is defined in Section 5-5.


“Business Day”:  Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Boston, Massachusetts or New York, New York, generally are not
open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the Agent is not open to the general public to
conduct business, and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in dollar deposits are conducted by and between banks
in the London interbank market.


“Business Plan”:  The Borrower’s then current business plan and any revision,
amendment, or update of such business plan to which the Agent has provided its
written sign-off.


“Capital Expenditures”:  The expenditure of funds or the incurrence of
liabilities which are capitalized in accordance with GAAP; provided that for
purposes of this Agreement, capital expenditures funded by the proceeds from the
incurrence of Indebtedness permitted hereunder, by the proceeds received from
the sale of assets permitted pursuant to §4-12(d) hereof, by casualty insurance
proceeds or condemnation proceeds shall, to the extent of such proceeds, not be
deemed Capital Expenditures.


“Capital Lease”:  Any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
such Person under GAAP and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP.


“Carve-Out”: Has the meaning ascribed to such term in the Interim DIP Order or,
upon entry of the Final DIP Order, in the Final DIP Order, as applicable.


“Carve-Out Reserve”:  A professional fee carve-out reserve equal to $3,000,000,
as adjusted from time to time in the Agent’s discretion and in accordance with
the DIP Orders.


“Case” or “Cases”: Is defined in the Recitals.


“Cash Collateral Account” means, deposit account number 9977665971 (ABA number
021-000-089) maintained with Citibank, N.A. (666 Fifth Avenue, New York, New
York 10043) in the name of and on behalf of the Agent, for the benefit of the
Credit Parties, in accordance with this Agreement and with respect to which the
Credit Parties shall have an Acceptable Security Interest.  To the extent
required by Section 7-8, all amounts in the Concentration Account will be swept
daily into the Cash Collateral Account.
 
5

--------------------------------------------------------------------------------

“Cash Equivalents”: As to any Person, (i) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition by such Person, (ii) time deposits and
certificates of deposit of any commercial bank incorporated in the United States
of recognized standing having capital and surplus in excess of $100,000,000.00
with maturities of not more than twelve (12) months from the date of acquisition
by such Person, (iii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clause (i) above;
provided that there shall be no restriction on the maturities of such underlying
securities pursuant to this clause (iii) entered into with a bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
the parent corporation of any commercial bank (provided that the parent
corporation and the bank are both incorporated in the United States) of
recognized standing having capital and surplus in excess of $500,000,000.00 and
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by Standard & Poor’s Ratings Group or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc. and in
each case maturing not more than twelve (12) months after the date of
acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above.


“Cash Management Order”: Means an order, in form and substance acceptable to the
Agent and the Required Lenders, entered by the Bankruptcy Court with respect to
the Loan Parties’ use of a cash management system in accordance with the terms
of this Agreement and the DIP Orders.


“Cash Management System”: Is defined in Section 4-39.


 “Chattel Paper”:  Has the meaning given that term in the UCC.


“Collateral”:  Is defined in Section 8-1.


“Commercial Tort Claim”:  Has the meaning given that term in the UCC.


“Commitment”:  Subject to the provisions of Sections 2-23, the Term Loan
Commitment and the Revolving Credit Commitment, as set forth on Exhibit C-1
hereto.


 “Committee”: An official creditors’ committee of creditors holding unsecured
claims appointed by the Bankruptcy Court in respect of the Cases pursuant to
Section 1102(a) of the Bankruptcy Code.


 “Concentration Account”:  Is defined in Section 7-3.


 “Control”:  Has the meaning given that term in the UCC.


“Copyrights”:  Collectively, with respect to each Loan Party, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Loan Party, in each case,
whether now owned or hereafter created or acquired by or assigned to such Loan
Party, including, without limitation, the registrations and applications listed
in EXHIBIT 4-4 annexed hereto, together with any and all (i) rights and
privileges arising under applicable Requirements of Law with respect to such
Loan Party’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.
 
6

--------------------------------------------------------------------------------

“Cost”:  The lower of:


(a)           the calculated cost of purchases, as determined from invoices
received by the Borrower, the Borrower’s purchase journal or stock ledger, based
upon the Borrower’s accounting practices, known to the Agent, which practices
are in effect on the date on which this Agreement was executed; and


(b)           the cost equivalent of the lowest ticketed or promoted price at
which the subject inventory is offered to the public, after all mark-downs
(whether or not such price is then reflected on the Borrower’s accounting
system), which cost equivalent is determined in accordance with the retail
method of accounting, reflecting the Borrower’s historic business practices.


The term “Cost” does not include Inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrower’s calculation
of cost of goods sold.


“Costs of Collection”:  Includes, without limitation all out-of-pocket expenses
incurred by the Agent and the Lenders in connection with this Agreement and the
other Loan Documents, including without limitation (i) the fees, charges and
disbursements of (A) (x) one primary counsel for the Agent and Lenders, (y)
additional local counsel in any relevant jurisdiction to the Agent and the
Lenders, taken as a whole, as the Agent deems reasonably necessary, and (z) (1)
with the prior written consent of the Borrower (not to be unreasonably withheld,
delayed, conditioned or burdened) one additional primary counsel for the
Lenders, taken as a whole, and (2) any additional counsel to the Lenders
required as a result of a conflict of interest (provided, that in the case of
such additional counsel contemplated in this clause (z)(1) and (2), so long as
no Event of Default has occurred and is continuing, such Costs of Collection
shall not exceed $100,000 in the aggregate), (B) appraisers, (C) commercial
finance examiners, and (D) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Liabilities and (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under the Bankruptcy Code,
including, without limitation, in each case under this clause (C), outside
consultants for the Agent, or (D) any workout, restructuring or negotiations in
respect of any Liabilities.


“Credit Party” or “Credit Parties”:  Means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) [intentionally omitted], (iv)
[intentionally omitted], (v) each beneficiary of each indemnification obligation
undertaken by any Loan Party under any Loan Document, (vi) any other Person to
whom Liabilities under this Agreement and other Loan Documents are owing, and
(vii) the successors and assigns of each of the foregoing, and (b) collectively,
all of the foregoing.


“Crystal”: Is defined in Section 16-1.


“DDA”:  Any checking or other demand daily depository account maintained by a
Loan Party.


“Defaulting Lender”:  any Lender that (a) has failed to fund any portion of the
Loans, participations in Protective Advances or any other amounts required to be
funded by it hereunder within one Business Day of the date when due, or (b) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.
 
7

--------------------------------------------------------------------------------

“Deposit Account”:  Has the meaning given that term in the UCC.


“DIP Budget”: The 13-week cash flow budget of anticipated and forecasted
revenues and expenses and, as in effect from time to time, in form and substance
satisfactory to the Agent and the Required Lenders in their sole discretion,
including the Initial DIP Budget, as the same may be updated from time to time
by the Borrower with the consent of the Agent and the Required Lenders in their
sole discretion. Any reference contained herein to compliance with the DIP
Budget shall include any permitted variance permitted by Section 5-14.


“DIP Liens”: An Acceptable Security Interest in the Collateral granted to the
Agent and each of the other Credit Parties pursuant to this Agreement, the other
Loan Documents and the DIP Orders.


“DIP Priority Collateral”:  Has the meaning given that term in the DIP Orders.


“DIP Orders”: The Interim DIP Order, the Final DIP Order and any amendment,
modification or supplement thereto in form and substance acceptable to the Agent
and the Required Lenders in their sole discretion.


“Disqualified Lender”: Is any Person who is identified as a “Disqualified
Lender” by the Borrower, as agreed to by the Agent and the Lenders, in writing,
in their sole discretion as of the date hereof.


“Documents”:  Has the meaning given that term in the UCC.


“Documents of Title”:  Has the meaning given that term in the UCC.


“Dormant Subsidiary”:  Is defined in Section 4-44.


“Effective Date”:  The date upon which the conditions precedent set forth in
Article 3 hereof have been satisfied or waived and this Agreement has become
effective.


“Eligible Assignee”:(a) a Lender or any of its Affiliates; (b) a bank, insurance
company, or company engaged in the business of making commercial loans, which
Person, together with its Affiliates, has a combined capital and surplus in
excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom a Lender
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Lender’s rights in and to a material portion of such
Lender’s portfolio of asset based credit facilities, and (e) any other Person
(other than a natural person) approved by the Agent; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries or a Disqualified
Lender.


“Eligible Credit Card Receivables”:  As of any date of determination, Accounts
due to a Loan Party from VISA, MasterCard, American Express, Diners Club,
Discover Card, and other major credit card processors acceptable to the Agent,
in its discretion, as arise in the ordinary course of business consistent with
past practices, and which have been earned by performance and are deemed by the
Agent in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base.  None of the following shall be deemed to be Eligible Credit
Card Receivables:


(a)           Accounts that have been outstanding for more than five (5)
Business Days from the date of sale;
 
8

--------------------------------------------------------------------------------

(b)           Accounts with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Agent);


(c)           Accounts that are not subject to a first priority security
interest in favor of the Agent;


(d)           Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted by the
related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback);


(e)           Accounts as to which the credit card processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;


(f)           Accounts arising from the use of a private label credit card of a
Loan Party; or


(g)           Accounts (other than VISA, Master Card, American Express, Diners
Club and Discovercard) which the Agent determines in its commercial discretion
acting in good faith to be unlikely to be collected.


“Eligible Trade Names”:  Trademarks of the Loan Parties which, except as
otherwise agreed by the Agent, in its discretion, satisfies all of the following
conditions:


(a)           such Trademark is validly registered with the United States Patent
and Trademark Office;


(b)           a Loan Party owns such Trademark, free and clear of any
Encumbrances other than Encumbrances granted to the Agent;


(c)           (i) such Loan Party is in compliance in all respects with the
representations, warranties and covenants set forth in the Loan Documents
relating to such Trademark, and (ii) without limiting the provisions of the
foregoing clause (i), except as otherwise agreed in writing by the Agent, such
Trademark is not the subject of any material litigation or other material legal
proceeding with respect to infringement by third parties;


(d)           the Agent shall have received an appraisal (based upon Appraised
Value) of such Trademark by a third party appraiser acceptable to the Agent and
the Required Lenders and otherwise in form and substance satisfactory to the
Agent and the Required Lenders; and


(e)           the Agent shall have received evidence that all actions have been
taken that the Agent may deem necessary or appropriate in order to create a
first-priority, perfected security interest (it being understood and agreed that
the entry of the Interim DIP Order shall satisfy this requirement).


“Employee Benefit Plan”:  As defined in Section 3(2) of ERISA.


“Encumbrance”:  Each of the following:


(a)           Any security interest, mortgage, pledge, hypothecation, lien,
attachment, or charge of any kind (including any agreement to give any of the
foregoing); the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale (to the extent of recourse) of accounts
receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person or which
constitutes an interest in property to secure an obligation; each of the
foregoing whether consensual or non-consensual and whether arising by way of
agreement, operation of law, legal process or otherwise.
 
9

--------------------------------------------------------------------------------

(b)           The filing of any financing statement under the UCC or comparable
law of any jurisdiction.


“End Date”:  The date upon which all of the following events have occurred:  (a)
all Liabilities (other than indemnities, not then due and payable, which survive
repayment of the Loans and termination of the Commitments) have been paid in
full in cash, and (b) all obligations of the Agent or any Lender to make loans
and advances and to provide other financial accommodations to the Borrower
hereunder shall have been irrevocably terminated.


“Environmental Laws”:  All of the following:


(a)           Any and all federal, state, local or municipal laws, rules,
orders, regulations, statutes, ordinances, codes, decrees or requirements which
regulate or relate to, or impose any standard of conduct or liability on account
of or in respect to environmental protection matters, including, without
limitation, Hazardous Materials, as are now or hereafter in effect.


(b)           The common law relating to damage to Persons or property from
Hazardous Materials.


“Equipment”:  Includes, without limitation, “equipment” as defined in the UCC,
and also all motor vehicles, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, store fixtures, furniture, and other goods,
property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.


“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate”:  Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.


“Eurodollar Loan”:  Any Loan which bears interest at the Adjusted Eurodollar
Rate.


“Eurodollar Rate”:  The rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) published in the “Money Rates” section of
The Wall Street Journal as the London interbank offered rate for deposits in
Dollars on the date which is two (2) Business Days prior to the commencement of
an applicable calendar month (or, if more than one rate is published, then the
highest of such rates) for a term of three months, or if such “Money Rates”
section is unavailable for any reason on such date, the rate of interest
determined by the Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars are
offered to such reference banks by other reference banks as the Agent determines
in the London interbank market as of 10:00 a.m. two (2) Business Days prior to
the first day in an applicable calendar month for a three month term and in an
amount comparable to the amount of the applicable portion of the Loans
outstanding, as applicable; provided that at no time shall the Eurodollar Rate
be less than 0%.


“Events of Default”:  Is defined in Article 10.
 
10

--------------------------------------------------------------------------------

“Excess Availability”: As of any date of determination, the amount equal to
Availability plus Unrestricted Cash, (including an amount up to $10,000,000 of
Unrestricted Cash in-transit from store deposit accounts) plus any stub-rent
payments for the month of May 2016 that are made prior to the week ending July
30, 2016 minus the aggregate amount, if any, of all payables of the Borrower and
its Guarantors aged in excess of the specific time period agreed by such Loan
Parties with the applicable counter-parties during the Cases; provided that for
purposes of any test of Excess Availability occurring prior to the Final Order
Entry Date, “Availability” shall assume that all Final Term Loan Commitments and
all Final Revolving Credit Commitments are then available to the Borrower.


“Excluded Assets”:  (a) all leasehold real property included Leases, (b) all
fee-owned real property with a fair market value of less than $2,000,000.00, (c)
interests in partnerships, joint ventures and non-wholly-owned subsidiaries
which cannot be pledged without the consent of one or more third parties, but
only to the extent no such consent has been obtained after the exercise of
commercially reasonable efforts by the Loan Parties, (d) the capital stock of
Immaterial Subsidiaries, captive insurance subsidiaries, not-for-profit
subsidiaries, special purpose entities used for permitted securitization
facilities, (e) margin stock, (f) security interests in the stock of any Foreign
Subsidiary of the Borrower and the assets of any Foreign Subsidiary of the
Borrower, in each case to the extent the same would result in adverse tax
consequences as reasonably determined by the Borrower; provided that no more
than 35% of the voting stock of any Foreign Subsidiary or any Foreign Subsidiary
Holding Company owned directly by a Loan Party or any Foreign Subsidiary Holding
Company shall be an Excluded Asset and none of the non-voting stock of any
Foreign Subsidiary or Foreign Subsidiary Holding Company owned directly by a
Loan Party or Foreign Subsidiary Holding Company shall be an Excluded Asset, (g)
any property and assets the pledge of which would require governmental consent,
approval, license or authorization, but only to the extent that such consent,
approval, license or authorization has not been obtained, (h) any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, and (i) leases
or licenses and rights thereunder to the extent of enforceable anti-assignment
provisions contained therein which have not been waived (in each case after
giving effect to the applicable anti-assignment provisions of the UCC or any
other applicable law); provided, that, (i) Excluded Assets shall not include,
any proceeds of any of the foregoing (unless such proceeds would otherwise
constitute Excluded Assets), and (ii) any item of the foregoing that at any time
ceases to satisfy the criteria for Excluded Assets (whether as a result of the
applicable Loan Party obtaining any necessary consent, any change in any rule of
law, statute or regulation, or otherwise), shall no longer be an Excluded Asset;
provided, further, that no asset shall constitute an “Excluded Asset” if the
same constitutes collateral under the Pre-Petition Term Loan Documents or the
DIP Orders.


“Excluded Taxes”:  With respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of the Loan Parties
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a change in
applicable Requirements of Law) to comply with Section 4-13(i), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 4-13(e), (d) [intentionally omitted], and (e) any U.S.
federal withholding tax imposed under FATCA.
 
11

--------------------------------------------------------------------------------

“Exigent Circumstances”: Means an event or circumstance that materially
threatens the ability of the Agent to realize upon the Collateral, as determined
by the Agent in its sole discretion.


“FATCA”:  Current Section 1471 through 1474 of the Internal Revenue Code of
1986, and the regulations promulgated thereunder, as amended and in effect, or
any amended version or successor provision that is substantively similar and not
materially more onerous to comply with, in each case, any regulations
promulgated thereunder, any interpretation and other guidance issued in
connection therewith, and any intergovernmental agreements relating thereto.


“Federal Funds Effective Rate”:  means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent.


“Fee Letter”:  The letter agreement, dated as of the date hereof, between the
Borrower and the Agent with respect to certain fees payable to the Agent and
Lenders in connection with this Agreement.


“Fidelity Accounts”:  means, collectively, (i) account number 00702982489 in the
name of AWI and maintained at Fidelity Investments Institutional Operations
Company, Inc., and (ii) account number 00702978677 in the name of the Borrower
and maintained at Fidelity Investments Institutional Operations Company, Inc.,
in each case together with any successor account therefor. “Fidelity
Account” shall mean any one of the foregoing.


“Final DIP Order”: Collectively, the order of the Bankruptcy Court entered in
the Cases after notice and final hearing pursuant to the Bankruptcy Rules or
such other procedures as approved by the Bankruptcy Court which, among other
matters (but not by way of limitation), authorizes the Borrower to obtain credit
and the Loan Parties to incur (or guaranty) the Liabilities and grant Liens
under the Loan Documents, as the case may be, and provides for the superpriority
of the Agent’s and the Lenders’ claims, and authorizes the use of cash
collateral, as the same shall be approved by, and may be modified or
supplemented from time to time after the Final Order Entry Date with the written
consent of, the Agent and Required Lenders in their sole and absolute
discretion.


“Final Order Effective Date”: The date on which the conditions under Sections
3-2 and 3-3 are satisfied or waived as determined by the Agent and the Required
Lenders.


“Final Order Entry Date”: The date on which the Final DIP Order is entered on
the docket of the Bankruptcy Court.


“Final Revolving Credit Commitment”: On and after the Final Order Effective
Date, with respect to each Revolving Credit Lender, the commitment of such
Revolving Credit Lender to make Revolving Credit Loans and acquire interests in
other Revolving Credit Outstandings, which commitment is in the amount set forth
opposite such Lender’s name on Exhibit C-1 under the caption “Final Revolving
Credit Commitment”, as amended to reflect Assignments and as such amount may be
reduced pursuant to this Agreement.  The aggregate amount of the Final Revolving
Credit Commitments on the Final Order Effective Date shall be the lesser of (a)
$30,000,000.00 and (b) such amount as approved by the Bankruptcy Court pursuant
to the Final DIP Order. It is understood and agreed that the Final Revolving
Credit Commitments are in addition to the Interim Revolving Credit Commitments
and not a replacement or substitute therefor.
 
12

--------------------------------------------------------------------------------

“Final Term Loan” A single draw term loan to be made on the Final Order
Effective Date in the aggregate amount not to exceed the Final Term Loan
Commitment.


“Final Term Loan Commitment”: On the Final Order Effective Date, with respect to
each Term Loan Lender, the commitment of such Term Loan Lender to make Term
Loans, which commitment is in the amount set forth opposite such Lender’s name
on Exhibit C-1 under the caption “Final Term Loan Commitment”, as amended to
reflect Assignments.  The aggregate amount of the Final Term Loan Commitments on
the Final Order Effective Date shall be the lesser of (a) $30,000,000.00 and (b)
such amount as approved by the Bankruptcy Court pursuant to the Final DIP Order.
It is understood and agreed that the Final Term Loan Commitments are in addition
to the Interim Term Loan Commitments and not a replacement or substitute
therefor.


“Fixtures”:  Has the meaning given that term in the UCC.


“Foreign Asset Control Regulations”:  Has the meaning set forth in Section
14-22.


“Foreign Lender”:  Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for Tax purposes.  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary”:  as defined in the Pre-Petition Term Loan Agreement as in
effect as of May 23, 2014.


“Foreign Subsidiary Holding Company”:  as defined in the Pre-Petition Term Loan
Agreement as in effect as of May 23, 2014.


“Fund”:  Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans, notes
and similar extensions of credit in the ordinary course of its business.


 “GAAP”:  Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Agent, the Borrower
shall include, with its monthly, quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described.  Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capitalized Lease Obligation under GAAP as in effect on the
Effective Date, shall not be treated as a Capitalized Lease Obligation solely as
a result of the adoption of changes in GAAP outlined by the Financial Accounting
Standards Board in its press release dated March 19, 2009.


“General Intangibles”:  Includes, without limitation, “general intangibles” as
defined in the UCC; and also all:  rights to payment for credit extended;
deposits; amounts due to a Loan Party; credit memoranda in favor of a Loan
Party; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Loan Parties in the nature of intellectual property; proposals; cost estimates,
and reproductions on paper, or otherwise, of any and all concepts or ideas, and
any matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold or
leased, by a Loan Party or credit extended or services performed, by a Loan
Party, whether intended for an individual customer or the general business of a
Loan Party, or used or useful in connection with research by a Loan Party.
 
13

--------------------------------------------------------------------------------

“Goods”:  Has the meaning given that term in the UCC.


“Goodwill”:  Collectively, with respect to each Loan Party, the goodwill
connected with such Loan Party’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any other Intellectual
Property in which such Loan Party has any interest, (ii) all know‑how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Loan Party’s business.


“Group Member” or “Group Members”:  Individually and collectively the Borrower
and each Subsidiary of the Borrower.


“GSI Agreement” The Amended and Restated E-Commerce Agreement, dated as of
September 22, 2008 (as amended, supplemented or otherwise modified from time to
time) by GSI Commerce Solutions, Inc. and the Borrower.


“Guarantor” and “Guarantors”:  Means individually and collectively AWI, Jimmy’Z,
AGC, Aeropostale Procurement Company, Inc., Aeropostale Licensing, Inc., P.S.
from Aeropostale, Inc., GoJane LLC, and any other Subsidiary of the Borrower
which executes and delivers a Guarantor Agreement pursuant to the terms of this
Agreement from time to time. Notwithstanding the foregoing or any provision of
any Loan Document to the contrary, each Subsidiary of the Borrower that is a
Guarantor under the Pre-Petition Term Loan Agreement shall be a Guarantor
hereunder.


“Guarantor Agreement”:  Each instrument and document executed by a Guarantor of
the Liabilities to evidence or secure the Guarantor’s guaranty thereof, in form
and substance satisfactory to the Agent, and including, without limitation the
guaranty set forth in Article 15 hereof.


“Hazardous Materials”:  Any (a) hazardous materials, hazardous waste, hazardous
or toxic substances, petroleum products, which (as to any of the foregoing) are
defined or regulated as a hazardous material in or under any Environmental Law
and (b) oil in any physical state.


“Indebtedness”:  All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:
 
14

--------------------------------------------------------------------------------

(a)           In respect of money borrowed (including any indebtedness which is
non-recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.


(b)           In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).


(c)           In connection with the sale or discount of accounts receivable or
chattel paper of such Person other than the sale of retail Accounts to credit
card processors.


(d)           On account of deposits or advances.


(e)           As lessee under Capital Leases.


(f)            On account of net obligations under any swap or hedging contract.
 
(g)           With respect to obligations to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person, or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.


“Indebtedness” also includes:


(x)           Indebtedness of others secured by an Encumbrance on any asset of
such Person, whether or not such Indebtedness is assumed by such Person.


(y)           Any guaranty, endorsement, suretyship or other undertaking
pursuant to which that Person may be liable on account of any Indebtedness of
any third party, other than endorsements of negotiable instruments for
collection in the ordinary course of business consistent with past practices.


(z)            The Indebtedness of a partnership or joint venture in which such
Person is a general partner or joint venturer to the extent that the holder of
such Indebtedness has recourse to such Person.


“Indemnified Claim”:  Is defined in Section 14-11.


“Indemnified Person”:  Is defined in Section 14-11.


“Indemnified Taxes”:  Taxes other than Excluded Taxes.


“Initial DIP Budget”: The DIP Budget delivered to the Agent and the Lenders on
the Effective Date, which shall be acceptable to the Agent and the Lenders in
their sole discretion.  The Initial DIP Budget is attached as Exhibit I-2 and is
acceptable to the Agent and the Lenders.


“Initial Lenders”: Each Person party to this Agreement as a Lender on the
Effective Date.


“Instruments”:  Has the meaning given that term in the UCC.


“Intellectual Property”:  Collectively, all Copyrights, Patents, Trademarks,
Licenses and Goodwill.
 
15

--------------------------------------------------------------------------------

“Intercreditor Agreement”:  That certain Intercreditor Agreement, dated as of
May 23, 2014, by and among the Pre-Petition ABL Agent, the Pre-Petition Term
Loan Agent and the Loan Parties as amended, restated, supplemented or otherwise
modified prior to the Petition Date, as in effect as of such date.


“Interest Payment Date”:  The first Business Day of each month; the Termination
Date; and the End Date.


“Interim DIP Order”: The order of the Bankruptcy Court substantially in the form
of Exhibit I-1 (except as may otherwise be agreed in writing or on the record by
the Agent and the Required Lenders at the interim hearing with respect to such
order in the Cases) entered in the Cases after an interim hearing pursuant to
the Bankruptcy Rules, which, among other matters (but not by way of limitation),
authorizes, on an interim basis, the Borrower to obtain credit and the Loan
Parties to incur (or guaranty) the Liabilities and grant Liens under the Loan
Documents, as the case may be, and provides for the superpriority of the Agent’s
and the Lenders’ claims, and authorizes the use of cash collateral, as the same
shall be approved by, and may be modified or supplemented from time to time
after the Interim Order Entry Date but before the Final Order Entry Date, with
the written consent of the Agent and Required Lenders in their sole and absolute
discretion.


“Interim Order Entry Date”: The date on which the Interim DIP Order is entered
on the docket of the Bankruptcy Court.


“Interim Revolving Credit Commitment”: On and after the Effective Date, with
respect to each Revolving Credit Lender, the commitment of such Revolving Credit
Lender to make Revolving Credit Loans and acquire interests in other Revolving
Credit Outstandings, which commitment is in the amount set forth opposite such
Lender’s name on Exhibit C-1 under the caption “Interim Revolving Credit
Commitment”, as amended to reflect Assignments and as such amount may be reduced
pursuant to this Agreement.  The aggregate amount of the Interim Revolving
Credit Commitments on the Effective Date shall be the lesser of (a)
$55,000,000.00 and (b) such amount as approved by the Bankruptcy Court pursuant
to the Interim DIP Order.


“Interim Term Loan”: A single draw term loan to be made on the Effective Date
but prior to the Final Order Entry Date, in the aggregate amount not to exceed
the Interim Term Loan Commitment.


“Interim Term Loan Commitment”: On the Effective Date, with respect to each Term
Loan Lender,  the commitment of such Term Loan  Lender to make Term Loans, which
commitment is in the amount set forth opposite such Lender’s name on Exhibit C-1
under the caption “Interim Term Loan Commitment”, as amended to reflect
Assignments.  The aggregate amount of the Interim Term Loan  Commitments on the
Effective Date shall be the lesser of (a) $45,000,000.00 and (b) such amount as
approved by the Bankruptcy Court pursuant to the Interim DIP Order.


“Inventory”:  Includes, without limitation, “inventory” as defined in the UCC
and also all:  packaging, advertising, and shipping materials related to any of
the foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by the Borrower,
or used or consumed or to be used or consumed in the Borrower’s business; Goods
of said description in transit:  returned, repossessed and rejected Goods of
said description; and all documents (whether or not negotiable) which represent
any of the foregoing.


“Inventory Advance Rate”:  (i) Each year, during the four-month period
commencing on the date the Agent shall have received the Borrowing Base
Certificate for the Borrower’s last week of the fiscal month of March as and
when required pursuant to Section 5-5 and ending on the date the Borrower shall
have delivered or have been required to deliver the Borrowing Base Certificate
for the Borrower’s last week of the fiscal month of June pursuant to Section
5-5, 92.5%; and (ii) at all other times, 90%.
 
16

--------------------------------------------------------------------------------

“Investment”:  Any direct or indirect acquisition or investment by any Group
Member, whether by means of (a) the purchase or other acquisition of equity
interests of another Person, (b) a loan, advance or capital contribution to,
guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) any acquisition of the assets
or equity interests of any Person.


“Investment Property”:  Has the meaning given that term in the UCC.


“Jimmy’Z”:  Jimmy’Z Surf Co., LLC, a Delaware limited liability company with an
address of 112 West 34th Street, New York, New York 10120, a wholly owned
Subsidiary of the Borrower.


“Lease”:  Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.


“Lenders”:  Defined in the Preamble to this Agreement and shall include Term
Loan Lenders and Revolving Credit Lenders, as the context may require.


“Letter of Credit Rights”:  Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance.


“Liabilities” (in the singular, “Liability”):  Includes, without limitation, all
and each of the following, whether now existing or hereafter arising:


(a)           Any and all direct and indirect liabilities, debts, and
obligations of the Borrower to the Agent or any Lender, each of every kind,
nature, and description under the Loan Documents (including, without limitation,
in respect of Protective Advances).


(b)           Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower to the
Agent or any Lender under the Loan Documents (including all future advances
whether or not made pursuant to a commitment by the Agent or any Lender),
whether or not any of such are allowed or allowable, are liquidated,
unliquidated, primary, secondary, secured, unsecured, direct, indirect,
absolute, contingent, or of any other type, nature, or description, or by reason
of any cause of action which the Agent or any Lender may hold against the
Borrower under the Loan Documents.


(c)           All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Agent or any Lender with respect to the Loan
Documents, each of every kind, nature, and description.


(d)           All interest, fees, and charges and other amounts which may be
charged by the Agent or any Lender to the Borrower under the Loan Documents
and/or which may be due from the Borrower to the Agent or any Lender under the
Loan Documents from time to time.


(e)           All costs and expenses incurred or paid by the Agent or any Lender
in respect of any of the Loan Documents (including, without limitation, Costs of
Collection, attorneys’ fees, and all court and litigation costs and expenses).
 
17

--------------------------------------------------------------------------------

(f)            Any and all covenants of the Borrower to or with the Agent or any
Lender and any and all obligations of the Borrower to act or to refrain from
acting in accordance with under Loan Documents.


(g)           [Intentionally Omitted].


(h)           Each of the foregoing as if each reference to the “Agent” and
“Lender” therein were to each of the Affiliates of such Persons.


“Licenses”:  Collectively, with respect to each Loan Party, all license and
distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Loan Party is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, including the Mexico License, together with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements or
violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.


“Line (Unused) Fee”:  Is defined in Section 2-13.


“Loan”: A Revolving Credit Loan (including, without limitation, any Protective
Advances) and/or a Term Loan, as the context may require.


“Loan Account”:  Is defined in Section 2-7(a).


“Loan Documents”:  This Agreement, the DIP Orders, the Fee Letter, each
instrument and document executed and/or delivered as contemplated by Article 3,
and each other instrument or document from time to time executed and/or
delivered in connection with the arrangements contemplated hereby, provided by
the Agent, any Affiliate of the Agent, or any Lender, as each may be amended
from time to time.


“Loan Party” or “Loan Parties”:  Individually and collectively the Borrower and
each Guarantor.


 “Material Accounting Change”:  Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place.


“Material Adverse Effect”:  A material adverse effect upon (i) any Group
Member’s business, assets, properties, liabilities (actual or contingent),
operations, financial affairs, or condition (financial or otherwise), taken as a
whole, or (ii) the Collateral, taken as a whole, or (iii) the ability of the
Loan Parties to perform their respective obligations under this Agreement and
the other Loan Documents, or (iv) the validity, enforceability, perfection or
priority of this Agreement or the other Loan Documents or of the rights and
remedies of the Agent or any Lender under any Loan Document.  In determining
whether any individual event would result in a Material Adverse Effect, (i)
notwithstanding that such event in and of itself does not have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other than existing events would result in a
Material Adverse Effect.  Notwithstanding the foregoing, in no event shall any
Material Adverse Effect be deemed to exist as a result of the commencement of
the Cases or the circumstances and events leading up thereto to the extent that
such event(s) would reasonably be expected to result therefrom.
 
18

--------------------------------------------------------------------------------

“Material Contract”:  Solely for purposes of this Agreement, the Mexico License
and the GSI Agreement.


“Material Indebtedness”:  post-petition Indebtedness (other than the
Liabilities) of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $1,500,000  For purposes of determining the amount of Material
Indebtedness at any time, (a) the amount of the obligations in respect of any
swap contract at such time shall be calculated after taking into account the
effect of any legally enforceable netting agreement relating to such swap
contracts, (b) undrawn committed or available amounts shall be included, (c) all
amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included and (d) all accounts payable to suppliers or
vendors shall be excluded.


“Material Leases”: Means the Borrower’s leases with respect to the following
locations (a) 950 North Barrington Avenue, Ontario, California, (b) 2 Brick
Plant Road, South River, New Jersey, (c) 112 West 34th Street, New York New
York, and (d) 125 Chubb Avenue, Lyndhurst, New Jersey.
 
“Maturity Date”:  The earliest of (1) the Scheduled Maturity Date, (2) the
consummation of a sale of all or substantially all of the assets of the Borrower
pursuant to Section 363 of the Bankruptcy Code or otherwise, (3) the effective
date of a plan of reorganization or liquidation in the Case, (4) the date of
filing of a Plan of Reorganization that (x) does not provide for indefeasible
payment in full in cash of all Liabilities and (y) is not otherwise acceptable
to the Agent and the Required Lenders in their sole discretion and (5) the date
of termination of the Lenders’ Commitments and the acceleration of any
outstanding extensions of credit, in each case, under this Agreement in
accordance with the terms hereof and the other Loan Documents.
 
“Mexico License”: The License Agreement between Aeropostale Licensing, Inc. and
Distribuidora Liverpool, S.A. DE C.V., dated as of December 14, 2012 (as amended
by the First Amendment to License Agreement, dated November 1, 2015, as may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time solely with the consent of the Agent and the Required
Lenders in their sole discretion.


“MGF Sourcing Agreement”:  means that certain Sourcing Agreement dated as of May
23, 2014 (as amended, supplemented or otherwise modified from time to time) by
and between Aeropostale Procurement Company, Inc. as “Principal” and TSAM
(Delaware) LLC (d/b/a MGF Sourcing US, LLC) as “Agent”.


“Milestone”: Each of the milestones set forth on Exhibit M-1 hereto.


“Operating Account”:  Is defined in Section 7-3.


“Other Taxes”:  All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, excluding, however, any such amounts imposed as a result of an
assignment by a Lender of its loan or Commitment.


“Participant”:  Is defined in Section 18-2.
 
19

--------------------------------------------------------------------------------

“Participant Register”:  Is defined in Section 18-2(d).


“Patents”:  Collectively, with respect to each Loan Party, all patents issued or
assigned to and all patent applications made by such Loan Party (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents, patent applications listed in EXHIBIT 4-4 annexed hereto, together with
any and all (i) rights and privileges arising under applicable Requirements of
Law with respect to such Loan Party’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.


“Payment Intangibles”:  Has the meaning given that term in the UCC and shall
also refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.


“Permitted Encumbrances”:  Those Encumbrances permitted as provided in Section
4-6(a) hereof.


“Permitted Closing Store”: Each of the 154 store locations (of which, 41 stores
are located in Canada), identified to the Agent by the Borrower prior to the
Effective Date, that the Borrower intends to close, plus, additional store
locations that the Borrower intends to close during the term of this Agreement,
in each case as contemplated by, and in accordance with, the applicable DIP
Budget in effect at such time.


“Person”:  Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.


“Petition Date”: Has the meaning given to such term in the recitals of this
Agreement.


“Petitions”: The voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code filed by the Loan Parties with the Bankruptcy Code.


“Plan of Reorganization”: A Chapter 11 plan of reorganization submitted by the
Loan Parties or any of the Loan Parties to the Bankruptcy Court in connection
with the Cases or any Case, as applicable.


“Post-Petition L/C Reserve Account”: Has the meaning given to such term in
Section 4-35 of the Agreement.


“Pre-Petition ABL Agent”: Bank of America, N.A., as Agent under the Pre-Petition
ABL Credit Agreement.


“Pre-Petition ABL Credit Agreement”: The Third Amended and Restated Loan and
Security Agreement, dated as of September 22, 2011 (as amended, restated,
supplemented or otherwise modified prior to the Petition Date, as in effect as
of such date) among the Borrower, the Pre-Petition ABL Lenders, and the
Pre-Petition ABL Agent for the Pre-Petition ABL Lenders.


“Pre-Petition ABL Escrow and Reserve Accounts”: Has the meaning given to such
term in Section 4-35 of this Agreement.
 
20

--------------------------------------------------------------------------------

“Pre-Petition ABL Facility”: The revolving credit facility extended by the
Pre-Petition ABL Lenders to the Borrower, including the issuance of letters of
credit, under the Pre-Petition ABL Credit Agreement.


“Pre-Petition ABL Lenders”: The “Lenders” (as defined in the Pre-Petition ABL
Credit Agreement), in their capacities as the pre-petition lenders under the
Pre-Petition ABL Credit Agreement.


“Pre-Petition Term Credit Parties”: The “Credit Parties” (as defined in the
Pre-Petition Term Loan Agreement), in their capacities as secured creditors with
respect to the Pre-Petition Term Indebtedness.


“Pre-Petition Term Indebtedness”: The Liabilities (as defined in the
Pre-Petition Term Loan Agreement) for which the Borrower and certain of its
affiliates are indebted and jointly and severally liable to the Pre-Petition
Term Lenders, in respect of amounts owed by the Borrower under the Pre-Petition
Term Loan Agreement, which such Liabilities are secured by the assets of each of
the Loan Parties pursuant to the Loan Documents (under and as defined in the
Pre-Petition Term Loan Agreement).


“Pre-Petition Term Lenders”: The Lenders (as defined in the Pre-Petition Term
Loan Agreement), in their capacities as the pre-petition lenders under the
Pre-Petition Term Loan Agreement.


“Pre-Petition Term Loan Agent”: Means AERO Investors LLC, a Delaware limited
liability company.


“Pre-Petition Term Loan Agreement”:  That certain Loan and Security Agreement
dated as of May 23, 2014, by and among the Borrower, the guarantors from time to
time party thereto, the Pre-Petition Term Lenders party thereto, and the
Pre-Petition Term Loan Agent, as the same has been amended, restated,
supplemented or otherwise modified prior to the Petition Date, as in effect as
of such date.


“Pre-Petition Term Loan Documents”: The Pre-Petition Term Loan Agreement and the
other “Loan Documents” as such term is defined in the Pre-Petition Term Loan
Agreement, as such Pre-Petition Term Loan Documents have been amended, restated,
supplemented or otherwise modified prior to the Petition Date, as in effect as
of such date.


“Pre-Petition Term Loan Proceeds Account”:  A Deposit Account maintained with
Bank of America, N.A. which is subject to a blocked account agreement among Bank
of America, N.A., the Borrower and the Pre-Petition Term Loan Agent, into which
the proceeds of the Pre-Petition Term Loans were deposited on May 23, 2014.


“Pre-Petition Term Loan Proceeds Securities Account”:  That certain securities
account number xA14 maintained by the Borrower at Merrill Lynch, Pierce, Fenner
& Smith Incorporated which is subject to a control agreement among Bank of
America, N.A., the Borrower and the Pre-Petition Term Loan Agent, into which
solely the proceeds of the Pre-Petition Term Loans, investments of such proceeds
and any interest or return on investment thereon (including the proceeds of any
sale, maturity or similar disposition of investments of the proceeds of the
Pre-Petition Term Loans to the extent such sale, maturity or similar disposition
is permitted hereunder) shall be deposited.


“Pre-Petition Term Loans”:  Means, collectively, the Pre-Petition Tranche A Term
Loan Facility and the Pre-Petition Tranche B Term Loan Facility.
 
21

--------------------------------------------------------------------------------

“Pre-Petition Term Priority Collateral”:  Has the meaning given to “Term
Priority Collateral” in the DIP Orders.


“Pre-Petition Term Priority Liens”: Means the Liens in favor of the Pre-Petition
Term Loan Agent on the Pre-Petition Term Priority Collateral to the extent of
the Pre-Petition Term Priority Obligations.


“Pre-Petition Term Priority Obligations”: Has the meaning given to “Term
Priority Obligation” in the Intercreditor Agreement.


“Pre-Petition Tranche A Term Loan Facility”:  That certain Tranche A Term Loan
Facility in the aggregate principal amount of $100,000,000, defined under, and
funded pursuant to, the Pre-Petition Term Loan Agreement.


“Pre-Petition Tranche B Term Loan Facility”:  That certain Tranche B Term Loan
Facility in the aggregate principal amount of $50,000,000, defined under, and
funded pursuant to, the Pre-Petition Term Loan Agreement.


“Proceeds”:  Includes, without limitation, “Proceeds” as defined in the UCC
(defined below), and each type of property described in Section 8-1 hereof.


“Professional Fees”: All accrued and unpaid claims for fees and expense
reimbursements of Professional Persons retained by the Debtors (but not any
success or transaction fees).


“Professional Person”: Means a Person who is an attorney, accountant, appraiser,
auctioneer or financial advisor or other professional person who is retained
with approval of the Bankruptcy Court by any Loan Party pursuant to Section 327
of the Bankruptcy Code.


“Protective Advances”: Is defined in Section 2-6(d).


 “Pro Rata Outstandings”: Of any Lender at any time, means, (a) with respect to
the Revolving Credit, the outstanding principal amount of Revolving Credit Loans
(including Protective Advances) owing to such Lender, and (b) with respect to
the Term Loan Facility, the outstanding principal amount of Term Loans owing to
such Lender.


“Pro Rata Share”: With respect to any Lender at any time, (a) with respect to
the Revolving Credit, the percentage obtained by dividing (i) the sum of the
Revolving Credit Commitments (or, if such Revolving Credit Commitments are
terminated, the outstanding principal amount of Revolving Credit Loans) of such
Lender then in effect by (ii) the sum of the Revolving Credit Commitments (or,
if such Revolving Credit Commitments are terminated, the outstanding principal
amount of Revolving Credit Loans) of all Lenders then in effect; and (b) with
respect to the Term Loan Facility, the percentage obtained by dividing (i) the
sum of the Term Loan Commitments (or, if such Term Loan Commitments are
terminated, the outstanding principal amount of Term Loans) of such Lender then
in effect by (ii) the sum of the Term Loan Commitments (or, if such Term Loan
Commitments are terminated, the outstanding principal amount of Term Loans) of
all Lenders then in effect.


 “Receipts”:  All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral.


“Receivables Collateral”:  That portion of the Collateral which consists of the
Loan Parties’ Accounts, Accounts Receivable, General Intangibles for the payment
of money, Chattel Paper, Instruments, Investment Property, letters of credit for
the benefit of a Loan Party, and bankers’ acceptances held by a Loan Party, and
any rights to payment.
 
22

--------------------------------------------------------------------------------

“Register”:  Is defined in Section 18-1(d).


“Related Entity”:  (a) Any corporation, limited liability company, trust,
partnership, joint venture, or other enterprise which:  is a parent,
brother-sister, Subsidiary, or Affiliate, of the Borrower; could have such
enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
controls or is controlled by the Borrower or by any Affiliate of the Borrower.


(b)           Any Affiliate of the Borrower.


“Remedies Notice Period”:  Is defined in Section 11-1.


“Required Lenders”: At any time, two (2) or more Lenders (not affiliated with
each other) who hold in the aggregate more than 60% of the sum of (a) the Term
Loan Commitments then in effect, (or, if such Term Loan Commitments have been
terminated, the aggregate principal amount of the Term Loans then outstanding),
and (b) the Revolving Credit Commitments then in effect, (or, if such Revolving
Credit Commitments are terminated or have been reduced to zero, the Revolving
Credit Outstandings) then in effect, ignoring, in such calculation, the amounts
held by any Defaulting Lender.


“Requirement of Law”:  As to any Person:


(a)           (i) All statutes, rules, regulations, orders, or other
requirements having the force of law and (ii) all court orders and injunctions,
arbitrator’s decisions, and/or similar rulings, in each instance ((i) and (ii))
of or by any federal, state, municipal, and other governmental authority, or
court, tribunal, governmental panel, or other governmental body which has
jurisdiction over such Person, or any property of such Person.


(b)           That Person’s charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and


(c)           that Person’s by-laws and/or other instruments which deal with
corporate or similar governance, as applicable;


provided however, for purposes of this Agreement (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith, and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect and been adopted after the Effective Date.


“Reserves”:  Without duplication of any other reserves or items that are
otherwise addressed or excluded either through eligibility criteria or in the
most recent appraisal conducted hereunder by an independent appraiser
satisfactory to the Agent, such reserves as the Agent from time to time
determines in its discretion exercised in good faith as being necessary or
appropriate (a) to reflect the impediments to the Agent’s ability to realize
upon the Collateral, including any claims or liabilities that the Agent
determines will need to be satisfied in connection with the realization upon
such Collateral (including, without limitation, the Inventory), (b) to reflect
costs, expenses and other amounts that the Agent may incur or be required to pay
to realize upon the Collateral, including, without limitation, on account of
rent, customs and duties and Permitted Encumbrances, (c) to reflect changes in
the determination of the saleability, at retail, of Acceptable Inventory, (d) to
reflect such other factors as negatively affect the market value of the
Acceptable Inventory, (e) to reflect criteria, events, conditions, contingencies
or risks which adversely affect any component of the Borrowing Base (including,
without limitation, any litigation or other legal proceeding with respect to
infringement of Eligible Trade Names by third parties), (f) on account of gift
cards, gift certificates, merchandise credits and customer deposits, (g)
[intentionally omitted], (h) [intentionally omitted], (i) self-health insurance
reserves equal to one (1) month based on the average of the immediately
preceding 12 months, (j) the Carve-Out Reserve, and (j) rent reserves not to
exceed two (2) month’s rent plus any past due amounts.  The Agent shall have the
right, at any time and from time to time after the Effective Date in its
discretion exercised in good faith as being necessary or appropriate to
establish, modify or eliminate Reserves.
 
23

--------------------------------------------------------------------------------

The implementation or increase of any Reserve will be based on the analysis of
facts or events discovered by Agent after the Effective Date that are different
from facts or events known to Agent on the Effective Date, upon at least two
Business Days’ prior notice to the Borrower (which notice will include a
reasonably detailed description of the Reserve being established), unless
Exigent Circumstances exist (in which case a Reserve may be implemented
immediately without any prior notice). During such two Business Day period,
Agent will, if requested, discuss any such Reserve or change with the Borrower,
and the Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve or change no longer
exists or exists in a manner that would result in the establishment of a lower
Reserve or result in a lesser change, in each case, in a manner and to the
extent satisfactory to Agent; provided, that to the extent that the Agent
believes that such Reserve is necessary to preserve or protect the assets
included in the Borrowing Base, or any portion thereof, the Agent may implement,
modify or increase such Reserve in its sole discretion at such time, even if the
Borrower is taking action to remedy such condition during such period.


“Responsible Officer”:  The chief executive officer, chief operating officer,
treasurer, controller, chief financial officer or general counsel of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restricted Cash”:  As of any date of determination thereof, the U.S. domestic
cash, checks and Cash Equivalents of the Loan Parties that consist of any of the
following:  (i) petty cash and cash and checks in store cash registers, and in
the case of cash and checks in amounts that are consistent with the Loan
Parties’ historic practices for holding such items; (ii) any cash held in
disbursement accounts or other accounts for payments on account of any Loan
Party (e.g., accounts for payroll, vendor payments) other than the Operating
Account; (iii) amounts in the Pre-Petition ABL Escrow and Reserve Accounts; (iv)
[intentionally omitted]; (v) amounts in the Professional Fees and Carve-Out
Account; (vi) [intentionally omitted], (vii) cash and Cash Equivalents in Trust
Deposit Accounts; and (viii) any cash held in accounts pledged to cash
collateralize letter of credit obligations permitted pursuant to Section
4-7(d)(1).


“Restricted Payment”:  Any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
 
24

--------------------------------------------------------------------------------

“Revolving Credit”:  Is defined in Section 2-1.


“Revolving Credit Commitments”: The Interim Revolving Credit Commitment and/or
the Final Revolving Credit Commitment, as the context may require.


“Revolving Credit Lender”: Each Lender that has a Revolving Credit Commitment or
holds a Revolving Credit Loan.


“Revolving Credit Loans”:  Has the meaning specified in Section 2-1.


“Revolving Credit Note”:  Has the meaning specified in Section 2-8.


“Revolving Credit Outstandings” means, at any time, to the extent outstanding at
such time, the aggregate principal amount of the Revolving Credit Loans.


 “Safe Harbor Provisions”: Sections 546(e) and (g), 555, 556, 559, 560, 561 and
562 of the Bankruptcy Code.


“Same Day Advances”: Is defined in Section 2-5(d).


“Scheduled Maturity Date”: The date that is 12 months after the Effective Date.


“Settlement Date”: Is defined in Section 19-7(a).


 “Statutory Reserve Rate”:  A fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Federal Reserve Board to which any Lender is subject with respect to the
Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lenders
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsidiary”:  As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.


“Supporting Obligation”:  Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property.
 
25

--------------------------------------------------------------------------------

“Suspension Event”:  Any occurrence, circumstance, or state of facts which (a)
is an Event of Default, which is continuing; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.


“Taxes”:  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.


 “Termination Date”:  The earliest of (a) the Maturity Date; or (b)
[intentionally omitted]; or (c) date set by notice by the Agent to the Borrower,
which notice sets the Termination Date on account of the occurrence of any Event
of Default.


“Term Loan”: The Interim Term Loan and/or the Final Term Loan, as the context
may require.


“Term Loan Commitment”:  The Interim Term Loan Commitment and/or the Final Term
Loan Commitment, as the context may require.


“Term Loan Facility”: Is defined in Section 2-2(c).


“Term Loan Lender”: Each Lender that has a Term Loan Commitment and/or holds a
Term Loan.


“Term Loan Note”: Is defined in Section 2-8.


“Trademarks”:  With respect to each Loan Party, all trademarks (including
service marks), slogans, logos, certification marks, trade dress, uniform
resource locations (URLs), domain names, corporate names and trade names,
whether registered or unregistered, owned by or assigned to such Loan Party and
all registrations and applications for the foregoing (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), including, without
limitation, the registrations and applications listed in EXHIBIT 4-4 annexed
hereto, together with any and all (i) rights and privileges arising under
applicable Requirements of Law with respect to such Loan Party’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.


“Transfer”:  Wire transfer pursuant to the wire transfer system maintained by
the Board of Governors of the Federal Reserve Board, or as otherwise may be
agreed to from time to time by the Agent and the subject Lender.  Such wire
transfer shall be in accordance with the following wire instructions or the wire
instructions given by an Person who becomes a “Lender” pursuant to Section 18-1
(which instructions, in each instance, may be revised by written notice given,
with respect to a party’s wire instructions, by that party to the Agent):


To the Agent:
Crystal Financial LLC
ABA No. 021-000-089
Acct No.:  9977665971


To any Lender:
 
26

--------------------------------------------------------------------------------

As set forth in its Administrative Questionnaire.


“Trust Deposit Accounts”:  Depository accounts established by the Loan Parties
the proceeds of which are to be utilized solely for the payment of sales taxes,
ad valorem taxes, withholding taxes and other similar Taxes, and other
depository accounts established by the Loan Parties for which such Loan Party is
a trustee or other fiduciary for any other Persons.


“UCC”:  The Uniform Commercial Code as presently in effect in New York,
provided, however, that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9; provided further that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.


“Unrestricted Cash”: As of any date of determination thereof, the unrestricted
U.S. domestic cash, checks and Cash Equivalents of the Loan Parties (excluding
Restricted Cash).  It is expressly understood and agreed that cash, checks and
Cash Equivalents shall be considered unrestricted for purposes of this
definition notwithstanding that such assets are subject to Encumbrances of a
type described in clause (i), (xvii) or (xix) of Section 4-6(a).


(a)           Accounting Terms and Principles.  (i)  GAAP.  All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP.  No change in the
accounting principles used in the preparation of any financial statement
hereafter adopted by the Borrower shall be given effect if such change would
affect a calculation that measures compliance with any provision of hereof
unless the Borrower, the Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, compliance certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value.”


(ii)            Pro Forma.  All components of financial calculations made to
determine compliance shall be adjusted on a pro forma basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any pro forma transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the compliance certificate setting
forth such calculations.


Article 2 - The Credit Facilities:


2-1.          Establishment of Revolving Credit Facilities.
 
27

--------------------------------------------------------------------------------

(a)           Revolving Credit.


(i)            Subject to Article 3 and the terms and conditions set forth in
this Agreement, the Revolving Lenders hereby establish a revolving line of
credit (the “Revolving Credit”) in the Borrower’s favor pursuant to which each
Revolving Lender, subject to, and in accordance with, this Agreement, agrees to
severally (and not jointly, or jointly and severally) make loans and advances
(the “Revolving Credit Loans” and each, a “Revolving Credit Loan”) and otherwise
provide financial accommodations to and for the account of the Borrower as
provided herein from time to time (subject to any limitations contained within
the Interim DIP Order or the Final DIP Order, as applicable), and in each case
equal to that Revolving Lender’s Pro Rata Share up to the maximum amount of such
Revolving Lender’s Revolving Credit Commitment as in effect as such time;
provided that the Aggregate Outstandings shall not at any time in the aggregate
exceed the lesser of (A) the aggregate Revolving Credit Commitments then in
effect, and (B) the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate in effect from time to time).


(ii)            The proceeds of borrowings under the Revolving Credit shall be
used as set forth in Section 4-35.


2-2.          Term Loans.


(a)           Interim Term Loan.  On the Effective Date, each Term Loan Lender,
subject to, and in accordance with, this Agreement, agrees to severally, and not
jointly or jointly and severally, make the Interim Term Loan to and for the
account of the Borrower as provided herein, in the amount of such Term Loan
Lender’s Interim Term Loan Commitment (subject to any limitations contained
within the Interim DIP Order or the Final DIP Order, as applicable).  The
Interim Term Loan shall be made in one draw on the Effective Date, but prior to
the Final Order Entry Date, the Interim Term Loan Commitments shall be
immediately terminated, and once repaid, no part of the Interim Term Loan may be
reborrowed.


(b)           Final Term Loan.  On the Final Order Effective Date, each Term
Loan Lender, subject to, and in accordance with, this Agreement, agrees to
severally, and not jointly or jointly and severally, make the Final Term Loan to
and for the account of the Borrower as provided herein, in the amount of such
Term Loan Lender’s Final Term Loan Commitment (subject to any limitations
contained within the Interim DIP Order or the Final DIP Order, as applicable). 
The Final Term Loan shall be made in one draw on the Final Order Effective Date,
the Final Term Loan Commitments shall be immediately terminated, and once
repaid, no part of the Final Term Loan may be reborrowed.


(c)           The proceeds of borrowings under the Interim Term Loan and the
Final Term Loan (collectively, the “Term Loan Facility”) shall be used as set
forth in Section 4-35.


2-3.          Voluntary Reduction or Termination of Commitments.


(a)           The Borrower may reduce, or terminate, the Lenders’ Revolving
Credit Commitments, pro rata, in whole or in part from time to time, by
furnishing three (3) Business Days’ written notice to the Agent.  Upon the
effective date of any such reduction, the Borrower shall pay to the Agent (i)
any amounts required by under Section 2-9(b) hereof as a result of such
reduction or termination, together with (ii) the accrued Line (Unused) Fee as of
the date of such reduction or termination.  No reduction or termination of the
Revolving Credit Commitments may be reinstated.  The Borrower may not reduce or
terminate the Lenders’ Term Loan Commitments, nor may the Borrower make any
prepayment of the Term Loans, unless all of the Commitments are terminated in
full, and all of the Liabilities are paid in full, in cash.
 
28

--------------------------------------------------------------------------------

2-4.          Risks of Value of Collateral.  The Agent’s reference to a given
asset in connection with the making of loans, credits, and advances and the
providing of financial accommodations under this Agreement and/or the monitoring
of compliance with the provisions hereof shall not be deemed a determination by
the Agent relative to the actual value of the asset in question.  All risks
concerning the collectability of the Borrower’s Accounts and the saleability of
the Borrower’s Inventory are and remain upon the Borrower.  All Collateral
secures the prompt, punctual, and faithful performance of the Liabilities
whether or not relied upon by the Agent or any Lender in connection with the
making of loans, credits, and advances and the providing of financial
accommodations under this Agreement.


2-5.          Loan Requests.


(a)           Subject to the provisions of this Agreement, Revolving Credit
Loans duly and timely requested by the Borrower shall be made pursuant hereto;
provided that:


(i)             Availability will not be exceeded.


(ii)            No more than three requests for Revolving Credit Loans may be
made per week.


(iii)           The Revolving Credit has not been suspended as provided in
Section 2‑5(j).


(iv)          Such requested Revolving Credit Loans shall be in a minimum amount
of $2,000,000 and integral multiples of $100,000 in excess thereof.


(b)           [Intentionally Omitted].


(c)           [Intentionally Omitted].


(d)           Requests for loans and advances under the Revolving Credit or Term
Loan shall be made by an irrevocable written request by a Responsible
Officer delivered to the Agent.  Such notice must be received by Agent in
writing no later than 1:00 p.m. two Business Days prior to the date that is the
requested funding date; provided that Borrower may request a Revolving Credit
Loan no later than 1:00 p.m. on a Business Day to be made on that same day if
the amount of such Revolving Credit Loan is not more than the total cash
receipts received by the Agent in the Cash Collateral Account on such requested
date (each, a “Same Day Advance”).  Same Day Advances shall not be subject to
the limitations set forth in clauses (ii) and (iv) above.


(e)           [Intentionally Omitted].


(f)            Any request for a Loan which is made after the applicable
deadline therefor, as set forth above, shall be deemed to have been made at the
opening of business on the then next Business Day.


(g)           [Intentionally Omitted].


(h)           The Agent may rely on any request for a loan or advance, or other
financial accommodation under the Revolving Credit or Term Loan which the Agent,
in good faith, believes to have been made by a Person duly authorized to act on
behalf of the Borrower and may decline to make any such requested loan or
advance, or issuance, or to provide any such financial accommodation pending the
Agent being furnished with such documentation concerning that Person’s authority
to act as may be satisfactory to the Agent.
 
29

--------------------------------------------------------------------------------

(i)            [Intentionally Omitted].


(j)            Upon the occurrence, and during the continuance, from time to
time of any Suspension Event:


(i)             The Agent may suspend the Revolving Credit and the Term Loan
Facility immediately.


(ii)            Neither the Agent nor any Lender shall be obligated, during such
suspension, to make any loans or advance, or to provide any financial
accommodation hereunder.


2-6.          Making of Loans.


(a)           A loan or advance under the Revolving Credit or Term Loan shall be
made by the transfer of the proceeds of such loan or advance to the Operating
Account or as otherwise instructed by the Borrower.


(b)           A loan or advance shall be deemed to have been made under the
Revolving Credit, or Term Loan, as applicable (and the Borrower shall be
indebted to the Lenders for their respective pro rata portions of the amount
thereof immediately) at the following:


(i)             The Agent’s initiation of the transfer of the proceeds of such
loan or advance in accordance with the Borrower’s instructions (if such loan or
advance is of funds requested by the Borrower).


(ii)            The charging of the amount of such loan to the Loan Account (in
all other circumstances).


(c)          There shall not be any recourse to or liability of the Agent or any
Lender, on account of:


(i)            Any delay in the making of any loan or advance requested under
the Revolving Credit or Term Loan unless due to the Agent’s, or, if applicable,
Lender’s, gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.


(ii)            Any delay in the proceeds of any such loan or advance
constituting collected funds.


(iii)           Any delay in the receipt, and/or any loss, of funds which
constitute a loan or advance under the Revolving Credit or Term Loan, the wire
transfer of which was properly initiated in accordance with wire instructions
provided to the Agent by the Borrower.


(d)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 19-7, Agent hereby is
authorized by Borrower and the Lenders, from time to time in Agent’s sole
discretion, (A) after the occurrence and during the continuance of a Suspension
Event, or (B) at any time that any of the other applicable conditions precedent
set forth in Section 3 are not satisfied, to make Revolving Credit Loans to, or
for the benefit of, Borrower on behalf of the Lenders (in an aggregate principal
amount of Protective Advances outstanding not to exceed five percent (5%) of the
Borrowing Base (as calculated pursuant to the Borrowing Base Certificate in
effect from time to time)), or such greater amount as consented to by the
Required Lenders, that Agent in its sole discretion deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Liabilities (any of the Advances
described in this Section 2-6(d) shall be referred to as “Protective
Advances”).  The making of a Protective Advance on any one occasion shall not
obligate the Agent or Lenders to make or permit a Protective Advance on any
other occasion or to permit such Protective Advance to remain outstanding.  Each
Protective Advance shall be deemed to be a Revolving Credit Loan hereunder,
except that prior to settlement therefor, all payments on the Protective
Advances shall be payable on  a pro rata basis to the Agent and the Lenders who
elect to participate in such Protective Advances.  The Protective Advances shall
be repayable on demand, secured by the Collateral, constitute Liabilities
hereunder, and bear interest at the rate applicable from time to time to
Revolving Credit Loans plus the default rate pursuant to Section 2-10(f).   The
provisions of this Section 2-6(d) are for the exclusive benefit of Agent and the
Lenders and are not intended to benefit the Borrower in any way. 
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, to the extent any Protective Advance causes the Aggregate
Outstandings to exceed the Borrowing Base (as calculated pursuant to the
Borrowing Base Certificate in effect from time to time), each such Protective
Advance shall be for the separate account of the Agent and the Lenders electing
to participate in such Protective Advances, and not for the account of any 
Lenders who do not elect to participate in such Protective Advances, and shall
be entitled to priority in repayment in accordance with Section 7.5(c).
 
30

--------------------------------------------------------------------------------

2-7.          The Loan Account.


(a)           An account (“Loan Account”) may be opened on the books of the
Agent with respect to the Loans.  A record may be kept in the Loan Account of
all Loans made under or pursuant to this Agreement and of all payments thereon.


(b)           The Agent may also keep a record (in either Loan Account or
elsewhere, as the Agent may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed the Agent and each
Lender on account of the Liabilities and of all credits against such amounts so
owed.


(c)           All credits against the Liabilities shall be conditional upon
final payment to the Agent for the account of each Lender of the items giving
rise to such credits.  The amount of any item credited against the Liabilities
which is charged back against the Agent or any Lender for any reason or is not
so paid shall be a Liability and shall be added to the Loan Account, whether or
not the item so charged back or not so paid is returned.


(d)           Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrower is obligated hereunder are payable on
demand.


(e)           The Agent, without the request of the Borrower, may advance under
the Revolving Credit, any interest, fee, service charge, or other payment to
which the Agent or any Lender is entitled from the Borrower pursuant hereto and
may charge the same to the Loan Account notwithstanding that such amount so
advanced may result in Availability being exceeded.  Such action on the part of
the Agent shall not constitute a waiver of the Agent’s or any Lender’s rights
and Borrower’s obligations under Section 2-9(b).  Any amount which is added to
the principal balance of the Loan Account as provided in this Section 2-7(e)
shall bear interest, subject to Section 2-10(f), at the Eurodollar Rate.
 
31

--------------------------------------------------------------------------------

(f)            Absent manifest error, any statement rendered by the Agent to the
Borrower concerning the Liabilities shall be considered correct and accepted by
the Borrower and shall be conclusively binding upon the Borrower unless the
Borrower provides the Agent with written objection thereto within thirty (30)
days from the receipt of such statement, which written objection shall indicate,
with particularity, the reason for such objection.  The Loan Account and the
Agent’s books and records concerning the loan arrangement contemplated herein
and the Liabilities shall be prima facie evidence and proof of the items
described therein.


2-8.          The Notes.  (a) The obligation to repay loans and advances under
the Revolving Credit, with interest as provided herein, may, at the request of
any Lender, be evidenced by promissory notes (each, a “Revolving Credit Note”)
in the form of EXHIBIT 2-8(A), annexed hereto, executed by the Borrower. 
Neither the original nor a copy of a Revolving Credit Note shall be required,
however, to establish or prove any Liability.  In the event that a Revolving
Credit Note is ever lost, mutilated, or destroyed, upon receipt of an
indemnification with respect to the lost Revolving Credit Note from such Lender
in form and substance reasonably satisfactory to the Borrower and the Agent, the
Borrower shall execute a replacement thereof and deliver such replacement to
such Lender.  (b) The obligation to repay the Term Loans, with interest as
provided herein, may, at the request of any Lender, be evidenced by promissory
notes (each, a “Term Loan Note”) in the form of EXHIBIT 2-8(B), annexed hereto,
executed by the Borrower.  Neither the original nor a copy of a Term Loan Note
shall be required, however, to establish or prove any Liability.  In the event
that a Term Loan Note is ever lost, mutilated, or destroyed, upon receipt of an
indemnification with respect to the lost Term Loan Note from such Lender in form
and substance reasonably satisfactory to the Borrower and the Agent, the
Borrower shall execute a replacement thereof and deliver such replacement to
such Lender.


2-9.          Payment of the Loans.


(a)           The Borrower may repay all or any portion of the principal balance
of the Revolving Credit Loans (but not the Term Loans unless all Liabilities are
concurrently repaid at such time) from time to time until the Termination Date.


(b)           (i)             The Borrower, without notice or demand from the
Agent or any Lender, shall pay the Agent that amount, from time to time, which
is necessary so that (x) the unpaid balance of the Revolving Credit Loans does
not exceed Availability, (y) the unpaid balance of any Protective Advances does
not exceed 5% of the Borrowing Base (or such greater amount as consented by the
Required Lenders in accordance with Section 2.6(d)), and/or (z) the unpaid
balance of the Term Loan does not exceed the Borrowing Base at any time the
unpaid balance of the Revolving Credit Loans is $0 while the Revolving Credit
Commitments are outstanding.


(ii)            If Borrower or any Subsidiary receives net cash proceeds of any
voluntary or involuntary sale or disposition by Borrower or any of its
Subsidiaries of assets constituting DIP Priority Collateral (including casualty
losses or condemnations and all sales or dispositions) that is otherwise not
directly deposited into the Cash Collateral Account by such payor, then the
Borrower shall, no later than one (1) Business Day following the receipt of such
net cash proceeds, prepay the Loans in an amount equal to 100% of such net cash
proceeds.


(iii)           All payments received in the Cash Collateral Account pursuant to
Section 7-4, or otherwise, shall (a) if no Event of Default has occurred and is
continuing, to prepay the outstanding Liabilities in the order as set forth in
Section 7-5(c)(i), or (b) if an Event of Default has occurred and is continuing,
to repay or prepay as the case may be, all Liabilities provided, and in the
order set forth in Section 7-5(c)(ii).
 
32

--------------------------------------------------------------------------------

(c)           Subject to the provisions of Section 7-5(c) hereof, the Agent
shall endeavor to cause those applications of payments (if any), pursuant to
Sections 2-9(a) and 2-9(b) against Loans then outstanding in such manner as
results in the least cost to the Borrower, but shall not have any affirmative
obligation to do so nor liability on account of the Agent’s failure to have done
so.  In no event shall action or inaction taken by the Agent excuse the Borrower
from any indemnification obligation under Section 2-9(f).


(d)           The Borrower shall repay the then entire unpaid balance of the
Loan Account and all other Liabilities on the Termination Date.


(e)           The Borrower shall indemnify the Agent and each Lender and hold
the Agent and each Lender harmless from and against any loss, cost or expense
(excluding loss of anticipated profits) which the Agent or any Lender may
sustain or incur (including, without limitation, by virtue of acceleration after
the occurrence of any Event of Default) as a consequence of the following:


(i)             Default by the Borrower in payment of the principal amount of or
any interest on any Eurodollar Loan as and when due and payable, including any
such loss or expense arising from interest or fees payable by the Agent or such
Lender to lenders of funds obtained by it in order to maintain its Eurodollar
Loans.


(ii)            Default by the Borrower in making a borrowing after the Borrower
has given (or is deemed to have given) a request for a Revolving Credit Loan or
Term Loan.


(iii)           The making of any payment on a Eurodollar Loan on a day that is
not the last day of the applicable interest period with respect thereto,
including interest or fees payable by the Lenders to lenders of funds obtained
by it in order to maintain any such Loans as “breakage fees” (so‑called).


(f)            Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, any amounts received by any Group Member
which are identified as Pre-Petition Term Priority Collateral shall be exempt
from the requirement for prepayment under this Section 2.9, from application
under Section 7.5 or otherwise of payment of the Liabilities and shall be
segregated by the Loan Parties and held in trust for the benefit of the
Pre-Petition Term Credit Parties to the extent of the Pre-Petition Term Priority
Obligations, pursuant to the DIP Orders or other order of the Bankruptcy Court.


2-10.        Interest Rates.


(a)           [Intentionally Omitted].


(b)           Each Loan shall bear interest at the Adjusted Eurodollar Rate plus
5.0% per annum.


(c)           [Intentionally Omitted].


(d)           [Intentionally Omitted].


(e)           The Borrower shall pay accrued and unpaid interest on each Loan in
arrears as follows:


(i)             On the applicable Interest Payment Date for that Loan.
 
33

--------------------------------------------------------------------------------

(ii)            On the Termination Date and on the End Date.


(iii)           Following the occurrence, and during the continuance, of any
Event of Default, with such frequency as may be determined by the Agent.


(f)            Following the occurrence, and during the continuance, of any
Event of Default (and whether or not the Agent exercises the Agent’s rights on
account thereof), all Loans shall bear interest at a rate which is the aggregate
of the interest rate then in effect plus two percent (2%) per annum, unless the
Agent, with the consent of the Required Lenders, elects not to exercise its
rights to increase the interest rate in effect by said two percent per annum.


(g)           All computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).


2-11.        Other Fees.  The Borrower shall pay the fees set forth in the Fee
Letter in accordance with the terms thereof.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.


2-12.        Intentionally Omitted.


2-13.        Line (Unused Fee).  In addition to any other fee paid by Borrower
on account of the Revolving Credit, the Borrower shall pay the Agent, for the
account of the Lenders holding Revolving Credit Loans and/or Revolving Credit
Commitments in accordance with their Pro Rata Shares, a line (unused) fee (the
“Line (Unused) Fee”) in arrears, on the first day of each month, commencing with
the first calendar month immediately following the Effective Date (and on the
Termination Date).  The Line (Unused) Fee shall be equal to 0.375% per annum
multiplied by the difference during the month just ended (or relevant period
with respect to the payment being made on the Termination Date) between the
then-applicable Revolving Credit Commitments and the Average Outstandings.


2-14.        Intentionally Omitted.


2-15.        Concerning Fees.


The Borrower shall not be entitled to any credit, rebate or repayment of any
fees payable under the Fee Letter, the Line (Unused) Fee, or any other fee
previously earned by the Agent or any Lender pursuant to this Agreement
notwithstanding any termination of this Agreement or suspension or termination
of the Agent or any Lender’s respective obligations hereunder, including
obligations to make loans and advances hereunder.


2-16.        Agent’s Discretion.


Each reference in the Loan Documents to the exercise of discretion or the like
by the Agent shall be to its exercise of its judgment, in good faith, based upon
the Agent’s consideration of any such factor as the Agent deems appropriate.


2-17.        [Intentionally Omitted].


2-18.        [Intentionally Omitted].


2-19.        [Intentionally Omitted].
 
34

--------------------------------------------------------------------------------

2-20.        [Intentionally Omitted].


2-21.        Changed Circumstances.
 
(a)           The Agent may give the Borrower notice of the occurrence of the
following:


(i)             The Agent shall have determined in good faith (which
determination shall be final and conclusive) on any day on which the rate for a
Eurodollar Loan would otherwise be set, that adequate and fair means do not
exist for ascertaining such rate.


(ii)            The Agent shall have determined in good faith (which
determination shall be final and conclusive) that:


(A)          The continuation of any Revolving Credit Loan to a Eurodollar Loan
has been made impracticable or unlawful by the occurrence of a contingency that
materially and adversely affects the applicable market or compliance by the
Agent in good faith with any applicable Requirements of Law or interpretation or
change thereof by any governmental authority charged with the interpretation or
administration thereof or with any request or directive of any such governmental
authority (whether or not having the force of law).


(B)          The indices on which the interest rates for Eurodollar Loans are
based shall no longer represent the effective cost to the Agent or any Lender
for U.S. dollar deposits in the interbank market for deposits in which it
regularly participates.


(b)           In the event that the Agent gives the Borrower notice of an
occurrence described in Section 2-21(a), then, until the Agent notifies the
Borrower that the circumstances giving rise to such notice no longer apply:


(i)             The obligation of the Agent and each Lender to make Eurodollar
Loans of the type affected by such changed circumstances or to permit the
Borrower to select the affected interest rate as otherwise applicable to any
Revolving Credit Loans shall be suspended.


(c)           Notwithstanding the foregoing, each Lender agrees to use its
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different lending office if the making of such designation would
allow such Lender or its lending office to continue to make Eurodollar Loans.


2-22.        Increased Costs.  If there is adopted after the date hereof any
requirement of law, or if there is any new interpretation or application of any
law after the date hereof by any court or by any governmental or other authority
or entity charged with the administration thereof, whether or not having the
force of law, which:


(a)           subjects the Agent or any Lender to any Taxes or changes the basis
of taxation, or increases any existing Taxes, on payments of principal, interest
or other amounts payable by the Borrower to the Agent or any Lender under this
Agreement (except for Taxes on the Agent or any Lender’s overall net income or
capital imposed by the jurisdiction in which the Agent or such Lender’s
principal or lending offices are located or in which the Agent or such Lender is
organized);
 
35

--------------------------------------------------------------------------------

(b)           imposes, modifies or deems applicable any reserve, cash margin,
special deposit or similar requirements against assets held by, or deposits in
or for the account of or loans by or any other acquisition of funds by the
relevant funding office of any Lender;


(c)           imposes on any Lender any other condition with respect to any Loan
Document; or


(d)           imposes on any Lender a requirement to maintain or allocate
capital in relation to the Liabilities;


and the result of any of the foregoing, in the Agent’s opinion, is to increase
the cost to any Lender of making or maintaining any loan, advance or financial
accommodation or to reduce the income receivable by any Lender in respect of any
loan, advance or financial accommodation by an amount which the Agent deems to
be material, then upon the Agent’s giving written notice thereof to the Borrower
(such notice to set out in reasonable detail the facts giving rise to and a
summary calculation of such increased cost or reduced income), the Borrower
shall forthwith pay to the Agent, for the benefit of such Lender, upon receipt
of such notice, that amount which shall compensate such Lender for such
additional cost or reduction in income, provided that the Borrower shall not be
obligated to make payment of such amounts which arise from transactions which
occurred more than ninety (90) Business Days prior to the Agent’s furnishing
notice hereunder.


Notwithstanding the foregoing, each Lender agrees to use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, in its discretion,
in any legal, economic or regulatory manner) to designate a different lending
office if the making of such designation would allow such Lender or its lending
office to avoid the imposition of such increased costs.


2-23.        Lenders’ Commitments.


(a)           The Term Loan Commitment, the Revolving Credit Commitment, Pro
Rata Shares of the Lenders, and identities of the Lenders (but not the overall
Commitment) may be changed, from time to time by the assignment of Commitments
and the Loans by the Lenders with other Persons who determine to become
“Lenders”, provided, however, that


(i)             [Intentionally Omitted].


(ii)            Any assignment shall be subject to the prior written consent of
the Agent (not to be unreasonably withheld) and (b) unless an Event of Default
has occurred and is continuing, the Borrower (not to be unreasonably withheld),
and which consent shall be deemed to be given unless the Borrower provides the
Agent with written objection within five Business Days of notice), in each case,
unless such assignment is to an Approved Fund, which shall not require such
approval.


(iii)          [Intentionally Omitted].


(iv)           No such assignment shall be in an amount less than Five Million
Dollars ($5,000,000.00), or, if less, the total Commitment of such assigning
Lender.


(b)           Upon written notice given the Borrower from time to time by the
Agent, of any assignment or allocation referenced in Section 2-23(a):
 
36

--------------------------------------------------------------------------------

(i)             The Borrower shall execute one or more replacement Revolving
Credit Notes or Term Loan Notes, as applicable, to reflect such changed
Commitments or Loans, and identities and shall deliver such replacement
Revolving Credit Notes or Term Loan Notes to the Agent (which promptly
thereafter shall deliver to the Borrower the Revolving Credit Notes or Term Loan
Notes so replaced); provided, however, in the event that a Revolving Credit Note
or Term Loan Note is to be exchanged following its acceleration or the entry of
an order for relief under the Bankruptcy Code with respect to the Borrower, the
Agent, in lieu of causing the Borrower to execute one or more new Revolving
Credit Notes or Term Loan Notes, may issue the Agent’s Certificate confirming
the resulting Commitments and Pro Rata Shares.


(ii)           Such change shall be effective from the effective date specified
in such written notice and any Person added as a Lender shall have all rights
and privileges of a Lender hereunder thereafter as if such Person had been a
signatory to this Agreement and any other Loan Document to which a Lender is a
signatory and any person removed as a Lender shall be relieved of any
obligations or responsibilities of a Lender hereunder thereafter.


(c)           The Agent shall maintain a register identifying the Lenders, their
names and addresses, and principal amount of the Revolving Credit Loans and Term
Loans owing to each Lender, from time to time.


Article 3 - Conditions Precedent:


3-1.          Conditions Precedent to the Effective Date.  As a condition to the
effectiveness of this Agreement and the availability of Interim Revolving Credit
Commitment and the Interim Term Loan Commitment, each of the following documents
(each in form and substance satisfactory to the Agent and the Required Lenders)
shall have been delivered to the Agent, and the following conditions shall have
been satisfied:


(a)           Corporate Due Diligence.


(i)             A Certificate of corporate good standing issued by the Secretary
of State of each State in which a Loan Party is organized dated a date not
earlier than 2 days prior to the Effective Date.


(ii)            [Intentionally Omitted].


(iii)           A Certificate of each Loan Party’s Secretary of the due
adoption, continued effectiveness, and setting forth the texts of, each
corporate resolution adopted in connection with the establishment of the loan
arrangement contemplated by the Loan Documents and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.


(iv)          The Initial DIP Budget certified by a Responsible Officer of the
Borrower, certifying that the projections therein have been prepared in good
faith based on reasonable assumptions, and that such projections contain no
statements or conclusions (and there are no omissions of information) which are
based upon or include information known to the Loan Parties to be misleading in
any material respect or which fail to take into account information known to the
Loan Parties regarding materials reported therein.


(b)           [Intentionally Omitted].
 
37

--------------------------------------------------------------------------------

(c)           Officers’ Certificates.  Certificate executed by the Chief
Financial Officer of the Borrower, satisfactory in form and substance to the
Agent, and stating the following:  (i) that the representations and warranties
made by the Loan Parties to the Agent and Lenders in the Loan Documents are true
and complete in all material respects as of the date of such certificate, except
in the case of any representation and warranty qualified by materiality, they
shall be true and correct in all respects; (ii) that no event has occurred which
is or which, solely with the giving of notice or passage of time (or both) would
be a Suspension Event or a Suspension Event; (iii) [Intentionally Omitted]; and
(iv) either (1) no consents, licenses or approvals are required in connection
with the execution, delivery and performance by the Loan Parties and the
validity against any such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect.


(d)           Representations and Warranties.  Each of the representations made
by or on behalf of the Loan Parties in this Agreement or in any of the other
Loan Documents or in any other report, statement, document, or paper provided by
or on behalf of a Loan Party shall be true and complete in all material respects
as of the date as of which such representation or warranty was made, except in
the case of any representation and warranty qualified by materiality, they shall
be true and correct in all respects.


(e)           Borrowing Base Certificate.  The Agent shall have received a
Borrowing Base Certificate dated the Effective Date, relating to the week ended
on April 30, 2016, and executed by a Responsible Officer of the Borrower.


(f)            All Fees and Expenses Paid.  All fees due at or immediately after
the first funding under the Revolving Credit and the Term Loan Facility and all
costs and expenses incurred by the Agent and the Lenders in connection with the
establishment of the credit facility contemplated hereby (including the fees and
expenses of counsel to the Agent and the Lenders) shall have been paid (to the
extent then invoiced).


(g)           [Intentionally Omitted.]


(h)           Borrower’s Assets.  The Agent and the Required Lenders shall have
received a copy of the results of the Loan Parties’ most recent physical
Inventory and such results shall be satisfactory to the Agent and the Required
Lenders.  In addition, the Agent and the Required Lenders shall be satisfied
that the Inventory of each Loan Party is located at such places or is in transit
to such Loan Party and is in the amounts and of the quality and value previously
represented by the Borrower to the Agent and Lenders and the Agent and the
Required Lenders shall have received such reports, material and other
information concerning the Inventory and the Loan Parties’ suppliers as shall
satisfy the Agent in its sole discretion.


(i)            Lien Search.  The Agent and the Required Lenders shall have
received results of searches or other evidence satisfactory to the Agent and the
Required Lenders (in each case dated as of a date satisfactory to the Agent and
the Required Lenders) indicating the absence of liens on the assets of Borrower
and its Subsidiaries, except for Permitted Encumbrances and liens for which
termination statements and releases satisfactory to the Agent and the Required
Lenders are being tendered concurrently with the establishment of the Revolving
Credit and the Term Loan Facility.


(j)            Perfection of Collateral.  The Agent shall have filed UCC-1
financing statements in the jurisdiction of formation or organization of each
Loan Party.


(k)           Insurance.  The Agent shall be satisfied with the Borrower’s and
its Subsidiaries’ insurance arrangements and shall have received insurance
summaries, insurance certificates in connection with such insurance including,
documentation naming the Agent as “loss payee” or “additional insured”, as
applicable, under each policy.
 
38

--------------------------------------------------------------------------------

(l)            No Suspension Event.  No Suspension Event shall then exist.


(m)          No Adverse Change.  No event shall have occurred or failed to occur
since January 31, 2016, which occurrence or failure could be expected to have a
Material Adverse Effect.


(n)           Execution and Delivery of Loan Documents.  This Agreement and the
other Loan Documents shall have been duly executed and delivered by the parties
thereto, and shall be in full force and effect and shall be in form and
substance satisfactory to the Agent and the Required Lenders.


(o)           Excess Availability.  After giving effect to (i) any Revolving
Credit Loans made on the Effective Date, and (ii) any charges made in connection
with the establishment of the credit facility contemplated hereby, Excess
Availability shall be not less than $30,000,000.


(p)           Patriot Act.  The Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.


(q)           Cases.  The Loan Parties shall have filed the Petitions with the
Bankruptcy Court commencing the Cases and all “first day orders” entered at the
time of commencement of the Cases shall be in form and substance satisfactory to
the Agent and the Required Lenders.


(r)            Interim DIP Order and First Day Motions.  The Agent shall have
received a certified copy of the Interim DIP Order, which Interim DIP Order (i)
shall have been entered on the docket of the Bankruptcy Court on or before the
Effective Date and (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any respect without the
written consent of the Agent and the Required Lenders in their sole discretion;
and, if the Interim DIP Order is the subject of a pending appeal in any respect,
neither the making of the Revolving Credit Loans or Interim Term Loans, nor the
performance by the Loan Parties of any of their respective obligations
hereunder, under the other Loan Documents or under any other instrument or
agreement referred to herein shall be the subject of a presently effective stay
pending appeal.  Such Interim DIP Order shall authorize and approve the
Revolving Credit Loans, the Term Loans, this Agreement and the Loan Documents
contemplated hereby and thereby.  All motions, orders (including the “first day”
orders) and other documents to be filed with and submitted to the Bankruptcy
Court on the Petition Date shall be in form and substance satisfactory to the
Agent and the Required Lenders in their sole discretion.


(s)           Governmental Approvals.  All governmental and regulatory approvals
necessary in connection with the closing of this Agreement and the transactions
contemplated hereby and such approvals shall have been received and be in full
force and effect.


(t)           Other Proceedings.  No unstayed action, suit, investigation or
other proceeding (including without limitation, the enactment or promulgation of
a statute or rule) by or before any arbitrator or any Governmental Authority
shall be threatened in writing or pending (other than the Cases) and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, any other Loan
Document, or any transaction contemplated hereby or thereby or (ii) which could
be expected to result in a Material Adverse Effect, excluding, in each case, any
proceedings challenging this Agreement or the DIP Orders (but only so long as,
(x) prior to the Final Order Effective Date, the Interim DIP Order is in effect
and has not been stayed, reversed, modified or subject to a motion for
reconsideration without the consent of the Agent and the Required Lenders and
(y) on and after the Final Order Effective Date, the Final DIP Order is in
effect and has not been stayed, reversed, modified or subject to a motion for
reconsideration without the consent of the Agent and the Required Lenders).
 
39

--------------------------------------------------------------------------------

(u)           Notice of Borrowing.  The Agent shall have received a notice of
borrowing from the Borrower, with appropriate insertions and executed by each
Responsible Officer of the Borrower, in form and substance satisfactory to the
Agent in its sole discretion.


(v)           Debt.  Prior to, or concurrently with, the making of the Revolving
Credit Loans and the Interim Term Loans on the Effective Date, all outstanding
obligations owing under the Pre-Petition ABL Credit Agreement shall have been
paid in full, and the Agent shall have received a "pay-off" letter (or such
other evidence) in form and substance satisfactory to the Agent with respect to
all such Indebtedness being refinanced with the proceeds of the Revolving Credit
Loans and the Interim Term Loans; and arrangements satisfactory to the Agent
shall have been made with any Person holding any Lien securing any such
Indebtedness, for the release and delivery of such UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, stock certificate and other documents or instruments, in each case in
proper form for recording or filing, as the Agent shall have requested to
release and terminate of record the Liens securing such Indebtedness.  In
addition, the Agent shall have received evidence satisfactory to it that no Loan
Party or any Subsidiary is liable, directly or indirectly, for any other
Indebtedness, other than Indebtedness permitted pursuant to Section 4-7.


(w)          Borrowing Request Notice.  The Agent shall have received a
borrowing request in notice in the form of EXHIBIT 2-5 hereto.
 
(x)           Additional Documents.  The Agent shall have received such other
executed certificates, agreements, reports, statements or other documents as the
Agent and Lenders may reasonably request.


(y)           Consents.  Each Loan Party shall have received any consents,
permits, licenses and approvals required in accordance with applicable
Requirements of Law, or in accordance with any document, agreement, instrument
or arrangement to which any Loan Party is a party, in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Loan Documents, each in form and substance satisfactory to the
Agent and the Required Lenders.  In addition, the Borrower and Subsidiary shall
have all such material consents, licenses and approvals required in connection
with their continued operation, and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.


A request by the Borrower for a loan or advance, or other financial
accommodation under the Revolving Credit or Term Loan shall be irrevocable and
shall constitute certification by the Borrower that as of the date of such
request, each of the foregoing conditions has been satisfied.


3-2.          Conditions Precedent to Fundings on and after the Final Order
Entry Date. As a condition to the availability of Final Revolving Credit
Commitments and the Final Term Loan Commitments on or after the Final Order
Entry Date, the following conditions shall have been satisfied, in addition to
the conditions set forth in Section 3-3:
 
40

--------------------------------------------------------------------------------

(a)           Final DIP Order.  The Agent and the Required Lenders shall have
received a certified copy of the Final DIP Order, which Final DIP Order (i)
shall have been entered on the docket of the Bankruptcy Court on or before the
date that is 30 days after the Petition Date and (ii) shall be in full force and
effect and shall not have been vacated, stayed, reversed, modified or amended in
any respect without the written consent of the Agent and the Required Lenders in
their sole discretion; and, if the Final DIP Order is the subject of a pending
appeal in any respect, neither the making of the Revolving Credit Loans on or
after the Final Order Entry Date or Final Order Term Loans, nor the performance
by the Loan Parties of any of their respective obligations hereunder, under the
other Loan Documents or under any other instrument or agreement referred to
herein shall be the subject of a presently effective stay pending appeal.  Such
Final DIP Order shall authorize and approve the Revolving Credit Loans, Term
Loans, this Agreement and the Loan Documents contemplated hereby and thereby. 
All motions, orders and other documents to be filed with and submitted to the
Bankruptcy Court in connection therewith shall be in form and substance
satisfactory to the Agent and the Required Lenders in their sole discretion.


3-3.          Conditions Precedent to All Fundings. As a condition to the
availability of Revolving Credit Loans and Term Loans, the conditions shall have
been satisfied:


(a)           No Suspension Event.  No Suspension Event shall then exist.


(b)           Representations and Warranties.  Each of the representations made
by or on behalf of the Loan Parties in this Agreement or in any of the other
Loan Documents or in any other report, statement, document, or paper provided by
or on behalf of a Loan Party shall be true and complete in all material respects
as of the date as of which such representation or warranty was made, except in
the case of any representation and warranty qualified by materiality, they shall
be true and correct in all respects.
 
(c)           Other Conditions.  The conditions set forth in Section 2-5 shall
have been satisfied.


(d)           No Adverse Change.  No event shall have occurred or failed to
occur since the Effective Date, which occurrence or failure could be expected to
have a Material Adverse Effect.


(e)           Other Proceedings.  No unstayed action, suit, investigation or
other proceeding (including without limitation, the enactment or promulgation of
a statute or rule) by or before any arbitrator or any governmental authority
shall be threatened in writing or pending (other than the Cases) and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, any other Loan
Document, or any transaction contemplated hereby or thereby or (ii) which could
be expected to result in a Material Adverse Effect, excluding, in each case, any
proceedings challenging this Agreement or the DIP Orders (but only so long as,
(x) prior to the Final Order Effective Date, the Interim DIP Order is in effect
and has not been stayed, reversed, modified or subject to a motion for
reconsideration without the consent of the Agent and the Required Lenders and
(y) on and after the Final Order Effective Date, the Final DIP Order is in
effect and has not been stayed, reversed, modified or subject to a motion for
reconsideration without the consent of the Agent and the Required Lenders.


(f)            DIP Orders.  The applicable DIP Order shall be in full force and
effect and shall not have been vacated, stayed, reversed, modified or amended in
any respect without the written consent of the Agent and the Required Lenders in
their sole discretion.


(g)           Use of Proceeds.  The use of the proceeds of such Loan shall be in
compliance with the DIP Budget.
 
41

--------------------------------------------------------------------------------

(h)           Borrowing Request Notice.  The Agent shall have received a
borrowing request in notice in the form of EXHIBIT 2-5 hereto.


A request by the Borrower for a loan or advance, or other financial
accommodation under the Revolving Credit or Term Loan shall be irrevocable and
shall constitute certification by the Borrower that as of the date of such
request, each of the foregoing conditions has been satisfied.


Article 4 - General Representations, Covenants and Warranties:


To induce the Agent and each Lender to establish the loan arrangement
contemplated herein and to make loans and advances and to provide financial
accommodations under the Revolving Credit and the Term Loan Facility (each of
which loans shall be deemed to have been made in reliance thereupon), the
Borrower, in addition to all other representations, warranties, and covenants
made by the Borrower in any other Loan Document, makes those representations,
warranties, and covenants included in this Agreement.


4-1.          Payment and Performance of Liabilities.  The Borrower shall pay
each Liability when due (or when demanded if payable on demand) and shall
promptly, punctually, and faithfully perform each other Liability.


4-2.          Due Organization - Corporate Authorization - No Conflicts.


(a)           Each Loan Party presently is and shall hereafter remain in good
standing in its State of organization and each is and shall hereafter remain
duly qualified and in good standing in every other State in which, by reason of
the nature or location of the Loan Parties’ assets or operation of the Loan
Parties’ business, such qualification is necessary, except where the failure to
so qualify could not have a Material Adverse Effect.


(b)           Each Related Entity as of the Effective Date is listed on EXHIBIT
4-2, annexed hereto.  Each Subsidiary is and shall hereafter remain in good
standing in the State in which incorporated and is and shall hereafter remain
duly qualified in which other State in which, by reason of that entity’s assets
or the operation of such entity’s business, such qualification may be necessary,
except where the failure to so qualify could not be expected to have a Material
Adverse Effect.  The Borrower shall provide the Agent with prior written notice
of any entity’s becoming or ceasing to be a Related Entity.


(c)           No Loan Party shall change its State of incorporation or its
taxpayer identification number without the prior consent of the Agent.


(d)           Each Loan Party has all requisite corporate power and authority to
execute and deliver all Loan Documents to which such Loan Party is a party and
has and will hereafter retain all requisite corporate power to perform all
Liabilities.


(e)           The execution and delivery by the Loan Parties of each Loan
Document to which it is a party; the Loan Parties’ consummation of the
transactions contemplated by such Loan Documents (including, without limitation,
the creation of security interests by the Loan Parties as contemplated hereby);
each Loan Party’s performance under those of the Loan Documents to which it is a
party; the borrowings hereunder; and the use of the proceeds thereof:


(i)             Have been duly authorized by all necessary corporate action.
 
42

--------------------------------------------------------------------------------

(ii)            Do not, and will not, contravene in any material respect any
provision of any (A) Requirement of Law, (B) Material Indebtedness, or (C) the
organizational documents of such Loan Party.


(iii)            Will not result in the creation or imposition of, or the
obligation to create or impose, any Encumbrance upon any assets of the Borrower
and/or its Subsidiaries pursuant to any Requirement of Law or obligation, except
pursuant to the Loan Documents.


(f)          The Loan Documents have been duly executed and delivered by each
Loan Party subject to the entry of the DIP Orders and the terms thereof, and are
the legal, valid and binding obligations of the Loan Parties enforceable against
the Loan Parties in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally, and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.


4-3.          Trade Names.


(a)           EXHIBIT 4-3, annexed hereto, is a listing of:


(i)              All names under which the Loan Parties conducted their business
within the past five (5) years.


(ii)             All entities and/or persons with whom the Loan Parties
consolidated or merged within the past five (5) years, or from whom the Loan
Parties, within the past five (5) years, acquired in a single transaction or in
a series of related transactions substantially all of such entity’s or person’s
assets.


(b)           No Loan Party will change its name or conduct its business under
any name not listed on EXHIBIT 4-3.


4-4.          Intellectual Property.


(a)           EXHIBIT 4-4, annexed hereto, is a listing of (i) all Patents and
Trademarks that have been registered by the Loan Parties in the United States
Patent and Trademark Office or any similar governmental authority in the United
States (including, without limitation, in any state or other political
subdivision thereof), (ii) all Copyrights that have been registered by the Loan
Parties in the United States Copyright Office or any similar governmental
authority in the United States (including, without limitation, in any state or
other political subdivision thereof), and (iii) all Licenses to which any Loan
Party is a party (whether as licensor or licensee), in each case as of the
Effective Date.  Each Loan Party owns and possesses, or has the right to use,
all Patents, industrial designs, Trademarks, trade styles, brand names, service
marks, logos, Copyrights, trade secrets, know-how, confidential information, and
other Intellectual Property or proprietary property of any third Person
necessary for the Loan Parties’ conduct of their respective business.


(b)           The conduct by the Loan Parties of their respective business does
not presently infringe in any manner which could be expected to have a Material
Adverse Effect (nor will the Loan Parties conduct their businesses in the future
so as to infringe in any manner which could be expected to have a Material
Adverse Effect) on the patents, industrial designs, trademarks, trade names,
trade styles, brand names, service marks, logos, copyrights, trade secrets,
know-how, confidential information, or other intellectual or proprietary
property of any third Person.
 
43

--------------------------------------------------------------------------------

4-5.          Locations.


(a)           The Collateral, and the books, records, and papers of Loan Parties
pertaining thereto, are kept and maintained solely at, or in transit to and
from, the Loan Parties’ chief executive offices at:


(i)            112 West 34th Street, New York, New York 10120


(ii)           125 Chubb Avenue, Lyndhurst, New Jersey 07071


(iii)           those locations which are listed on EXHIBIT 4-5 annexed hereto,
as such EXHIBIT may be amended from time to time, which EXHIBIT includes, with
respect to each such location, the name and address of the landlord on the Lease
which covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.


(b)           No Loan Party shall remove any of the Collateral from said chief
executive office or those locations listed on EXHIBIT 4-5 except:


(i)             to accomplish sales of Inventory in the ordinary course of
business, consistent with past practice; or


(ii)            to move Inventory, Equipment and other assets from one such
location to another such location; or


(iii)           to utilize such of the Collateral as is removed from such
locations in the ordinary course of business, consistent with past practice
(such as motor vehicles); or


(iv)           to accomplish other dispositions permitted pursuant to Section
4-12(d) hereof; or


(v)           otherwise upon thirty (30) days prior written notice to the Agent.


(c)           Except (i) with respect to Inventory delivered to a processor for
finishing, (ii) with respect to Inventory in transit, and (iii) as otherwise
disclosed pursuant to, or permitted by, this Section 4-5, no tangible personal
property of a Loan Party is in the care or custody of any third party or stored
or entrusted with a bailee or other third party and none shall hereafter be
placed under such care, custody, storage, or entrustment.


4-6.          Title to Assets.


(a)           The Borrower and its Subsidiaries are, and shall hereafter remain,
the owner of, or holder of subsisting license or leasehold rights in and to, its
assets and the Collateral free and clear of all Encumbrances with the exceptions
of the following (the “Permitted Encumbrances”):


(i)             Encumbrances in favor of the Agent.

 
(ii)            Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed
hereto.


(iii)           Purchase money security interests in Equipment to secure
Indebtedness otherwise permitted hereby.
 
44

--------------------------------------------------------------------------------

(iv)          Encumbrances for Taxes, governmental assessments or charges in the
nature of Taxes not yet due or which are being contested in good faith by
appropriate proceedings as to which adequate reserves are maintained on the
books of such Person in accordance with GAAP.


(v)           Encumbrances in respect of property or assets of the Borrower and
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business consistent with past practices, such as carriers’, warehousemen’s,
customs broker’s, materialmen’s, repairmen’s, and mechanics’ liens and other
similar Encumbrances, in each case in respect of obligations not overdue for a
period of more than thirty (30) days or which are being contested in good faith
by appropriate proceedings.


(vi)          Utility deposits and pledges or deposits in connection with
worker’s compensation, unemployment insurance and other social security
legislation.


(vii)         Encumbrances arising under Capital Leases with an aggregate value
not to exceed $500,000.


(viii)        Encumbrances resulting from the sale, transfer and assignment of
retail Accounts to credit card processors.


(ix)           Deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business consistent with past practice, all
to the extent such obligations are otherwise permitted hereunder.


(x)            Other Encumbrances securing obligation with an aggregate value
not to exceed $1,000,000, provided that such encumbrances and obligations are
subordinated to the Liens and Liabilities hereunder on terms and conditions
satisfactory to the Agent and the Lenders in their sole discretion.


(xi)           Encumbrances consisting of the right of setoff of a customary
nature or bankers’ liens on amounts on deposit incurred in the ordinary course
of business consistent with past practice.


(xii)          Encumbrances on goods in favor of customs and revenue authorities
which secure the payment of customs duties in connection with the importation of
such goods, which obligations are not overdue.


(xiii)         Encumbrances constituting precautionary filings by lessors and
bailees with respect to assets which are leased or entrusted to the Borrower or
a Subsidiary but in which assets such Person has mere possessory rights.


(xiv)         Encumbrances on cash securing Indebtedness and other obligations
in respect of (A) letters of credit in an aggregate amount not to exceed
$1,000,000 and (B) the Pre-Petition ABL Escrow and Reserve Accounts, not to
exceed the amount set forth in Section 4-35 without the consent of the Agent and
the Required Lenders in their sole discretion.


(xv)          Encumbrances (i) arising by reason of zoning restrictions,
easements, licenses, reservations, restrictions, covenants, rights-of-way,
encroachments, minor defects or irregularities in title (including leasehold
title) and other similar encumbrances on the use of real property or (ii)
consisting of leases, licenses or subleases granted by a lessor, licensor or
sublessor on its real property (in each case other than Capital Leases) that,
for each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or (y)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property.
 
45

--------------------------------------------------------------------------------

(xvi)         Landlords’ statutory Encumbrances in respect of rent not in
default.


(xvii)        Encumbrances of a collection bank on items in the course of
collection arising under Section 4-208 of the UCC as in effect in the State of
New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction.


(xviii)       Encumbrances on Intellectual Property of the Borrower  and its
Subsidiaries (other than the Mexico License) to the extent securing Indebtedness
permitted pursuant to Section 4-7; provided that such Encumbrances (A) do not
cover any other assets of such Person (other than the proceeds and products of
such Intellectual Property), and (B) shall be junior and subordinate to the
Encumbrances securing the Liabilities and the holder of such Indebtedness shall
have entered into an intercreditor and subordination agreement with the Agent on
terms acceptable to the Agent and the Required Lenders.


(xix)         Encumbrances in favor of the Pre-Petition Term Loan Agent to
secure Indebtedness permitted under Section 4-7(e). solely to the extent subject
to the priorities set forth in the DIP Orders.


(xx)          Encumbrances on the interest of non-Loan Party lessors under
Leases.


(xxi)         Any “adequate protection liens” expressly provided by the DIP
Orders.


(xxii)        Encumbrances constituting cash collateral in an amount not to
exceed $1,500,000 pledged to support Indebtedness owing in respect of corporate
commercial credit cards.


provided, however, (i) in all such cases, no Encumbrance on an asset of a Loan
Party shall be considered a ‘Permitted Encumbrance’ to the extent such
Encumbrance covers any assets  constituting Collateral unless and until, if
requested by the Agent, the Loan Parties shall have used commercially reasonable
efforts to cause the holder of such Encumbrance to deliver to the Agent a use
and/or access agreement with respect to such assets, which shall be in form and
substance acceptable to the Agent, and (ii) that such Permitted Encumbrances
(other than the Carve-Out, Additional Pre-Petition Priority Liens and the
Pre-Petition Term Priority Liens), while any portion of the Liabilities remain
outstanding, shall at all times be junior and subordinate to the Encumbrances
granted under the Loan Documents and the DIP Orders.  The prohibition provided
for in this Section 4-6 specifically restricts, without limitation, any Loan
Party, the Committee, or any other party-in-interest in the Cases or any
successor case, from priming or creating claims, Liens or interests pari passu
with any claims, Liens or interests of the Agent, the Lenders, any Lien (other
than for the Carve-Out, Additional Pre-Petition Priority Liens and the
Pre-Petition Term Priority Liens) irrespective of whether such claims, Liens or
interests may be “adequately protected”.


(b)           No Loan Party has or shall have possession of any property on
consignment.
 
46

--------------------------------------------------------------------------------

(c)           No Loan Party shall acquire or obtain the right to use any
Equipment, the acquisition or right to use of which Equipment is otherwise
permitted by this Agreement, in which Equipment any third party has an interest,
except for:


(i)             Equipment which is merely incidental to the conduct of such Loan
Party’s business.


(ii)            Equipment, the acquisition or right to use of which has been
consented to by the Agent and the Required Lenders, which consent may be
conditioned upon the Agent’s receipt of such agreement with the third party
which has an interest in such Equipment as is satisfactory to the Agent.


4-7.          Indebtedness.  No Loan Party has or shall hereafter have any
Indebtedness with the exceptions of:


(a)           The Liabilities.


(b)           The Indebtedness (if any) listed on EXHIBIT 4-7, annexed hereto.


(c)           Capital Lease obligations and purchase money Indebtedness not to
exceed the aggregate principal amount outstanding in excess of $500,000 and
extensions, renewals and refinancings thereof on terms no less favorable in any
material respect to the Loan Parties than the purchase money Indebtedness or
Capital Lease being refinanced.


(d)           Indebtedness in respect of (1) letters of credit in an aggregate
amount not to exceed $1,000,000, and the (2) the Pre-Petition ABL Escrow and
Reserve Accounts, not to exceed the amounts set forth in Section 4-35 without
the consent of Agent and the Required Lenders in their sole discretion.


(e)           Indebtedness under the Pre-Petition Term Loan Documents, in an
aggregate principal amount not to exceed the amount outstanding as of the date
hereof (other than the result of the accrual of paid-in-kind interest).


(f)            Indebtedness of the Loan Parties and employees in respect of
corporate commercial credit cards used in the ordinary course of business
consistent with past practices, in an amount not to exceed $1,500,000.


(g)           Other Indebtedness not to exceed $1,500,000 outstanding at any
time.


In addition, other with respect to the Carve-Out, no Debt under subclauses (b),
(c), (d), (e), (f) and (g) shall be permitted to have an administrative expense
claim status under the Bankruptcy Code senior to or pari passu with the super
priority administrative expense claims of the Agent and the Lenders as set forth
herein and in the DIP Orders.


4-8.          Insurance Policies.


(a)           EXHIBIT 4-8, annexed hereto, is a schedule of all material
insurance policies owned by the Loan Parties or under which the Loan Parties are
the named insured as of the Effective Date.  Each of such policies is in full
force and effect.  None of the issuers (to the Borrower’s knowledge) of any such
policy, have provided notice that the Loan Parties are in default or violation
of any such policy.
 
47

--------------------------------------------------------------------------------

(b)           The Loan Parties shall have and maintain at all times insurance
covering such risks, in such amounts, containing such terms, in such form, for
such periods, and written by such companies as may be satisfactory to the Agent
(it being understood any agreed that the insurance coverage in place on the
Effective Date is reasonably satisfactory to the Agent).  The coverage reflected
on EXHIBIT 4-8 presently satisfies the foregoing requirements, it being
recognized by the Loan Parties, however, that such requirements may change
hereafter to reflect changing circumstances.  All insurance carried by the Loan
Parties shall provide for a minimum of fourteen (14) days’ written notice of
cancellation to the Agent and all such insurance which covers the Collateral
shall include an endorsement in favor of the Agent, as lender’s loss payee and
additional insured, which endorsement shall provide that the insurance, to the
extent of the Agent’s interest therein, shall not be impaired or invalidated, in
whole or in part, by reason of any act or neglect of the Loan Parties or by the
failure of the Loan Parties to comply with any warranty or condition of the
policy.  In the event of the failure by the Loan Parties to maintain insurance
as required herein, the Agent, at its option, may obtain such insurance;
provided, however, the Agent’s obtaining of such insurance shall not constitute
a cure or waiver of any Suspension Event occasioned by the Loan Parties’ failure
to have maintained such insurance.  The Loan Parties shall furnish to the Agent
certificates or other evidence satisfactory to the Agent regarding compliance by
the Loan Parties with the foregoing insurance provisions.


(c)           After the occurrence, and during the continuance, of an Event of
Default, the Loan Parties shall each advise the Agent of each claim made by a
Loan Party under any policy of insurance which covers the Collateral and will
permit the Agent, at the Agent’s option in each instance, to the exclusion of
the Loan Parties, to conduct the adjustment of each such claim.  The Loan
Parties each hereby appoint the Agent as such Loan Party’s attorney in fact,
exercisable after the occurrence, and during the continuance, of an Event of
Default, to obtain, adjust, settle, and cancel any insurance described in this
section and to endorse in favor of the Agent any and all drafts and other
instruments with respect to such insurance.  This appointment, being coupled
with an interest, is irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of the Agent.  The Agent shall
not be liable on account of any exercise pursuant to said power except for any
exercise in actual willful misconduct or bad faith.  The Agent may apply any
proceeds of such insurance against the Liabilities, whether or not such have
matured, in accordance with the terms of this Agreement and the DIP Orders.


4-9.          Licenses.  Each material license (including the Mexico License),
distributorship, franchise, and similar agreement issued to, or to which a Group
Member is a party is in full force and effect.  To the Borrower’s knowledge, no
party to any such license or agreement is in default or violation thereof.  No
Loan Party has received any notice or threat of cancellation of any such license
or agreement which is not subject to the Automatic Stay or Safe Harbor
Provisions.


4-10.        Leases.  EXHIBIT 4-10, annexed hereto, is a schedule of all
presently effective Capital Leases (other than Capital Leases the total
obligations under which do not aggregate more than $100,000.00).  EXHIBIT 4-5
includes a list of all other presently effective Leases, which Exhibit shall be
updated from time to time upon the request of the Agent.  No party is in default
or violation under any Material Lease or Capital Lease, and there do not exist
defaults or violations under more than 30 retail location leases (other than
with respect to Permitted Closing Stores once any going out of business sales
are completed), other than for the non-payment of rent for April 2016 and May
2016, as contemplated by the DIP Budget.  The Loan Parties have not received any
notice or threat of cancellation of any Material Lease, Capital Lease or more
than 30 retail location leases (other than with respect to Permitted Closing
Stores once any going out of business sales are completed), other than as a
result of the non-payment of rent for April 2016 and May 2016, as contemplated
by the DIP Budget.  Each Loan Party hereby authorizes the Agent at any time and
from time to time after the occurrence, and during the continuance, of an Event
of Default to contact any of the Loan Party’s landlords in order to confirm the
Loan Party’s continued compliance with the terms and conditions of the Material
Lease(s) between such Loan Party and that landlord and to discuss such issues,
concerning the Loan Party’s occupancy under such Material Lease(s), as the Agent
may determine.  The Leases listed in clauses (a) and (b) of the definition of
“Material Leases” are the only Leases in respect of warehouses of the Loan
Parties, and the Leases listed in clauses (c) and (d) of the definition of
“Material Leases” relates to the Borrower’s headquarters and are the only
locations containing material books and records of the Loan Parties.
 
48

--------------------------------------------------------------------------------

4-11.        Requirements of Law.  Each Loan Party is in compliance with, and
shall hereafter comply with and use its respective assets in compliance with,
all Requirements of Law, except to the extent that such non-compliance could not
be expected to have a Material Adverse Effect.  No Loan Party has received any
notice of any material violation of any Requirement of Law, which violation has
not been cured or otherwise remedied.


4-12.        Maintain Properties.  The Loan Parties shall:


(a)           Keep the Collateral in good order and repair (ordinary reasonable
wear and tear and insured casualty excepted).


(b)           Not suffer or cause the waste or destruction of any material part
of the Collateral.


(c)           Not use any of the Collateral in violation of any policy of
insurance thereon.


(d)           Not sell, lease, or otherwise dispose of any of the Collateral,
other than the following, the proceeds of which shall be applied to the extent
required by Section 2-9:


(i)             The sale of Inventory in compliance with this Agreement.


(ii)            As long as no Suspension Event exists or would arise as a result
thereof, the disposal of Equipment which is obsolete, worn out, or damaged
beyond repair, which Equipment is replaced to the extent necessary to preserve
or improve the operating efficiency of the Loan Parties.


(iii)           The surrender, disposition, or expiration of Collateral (such as
Trademarks and Copyrights, but excluding Eligible Trade Names and the Mexico
License) no longer used or useful for the conduct of the Loan Parties’
businesses in the ordinary course, consistent with past practice.


(iv)          The turning over to the Agent of all Receipts as provided herein.


(v)           The transfer, sale and assignment of retail Accounts to credit
card processors.


(vi)          The sale, lease or disposal of any assets in connection with any


Permitted Closing Stores in accordance with the DIP Budget.


4-13.        Pay Taxes/Tax Shelter Regulations.


(a)           Except as disclosed on EXHIBIT 4-13 and other than any Taxes or
claims arising (and not due) before the Petition Date that have not been
authorized to be paid by the Bankruptcy Court), (i) all tax returns (federal,
state, local or foreign) that relate to or include any Loan Party and that are
due on or before the Effective Date, taking into account any extensions for the
filing thereof, have been or will be prepared and timely filed in accordance in
all material respects with applicable Requirements of Law, (ii) all such tax
returns are or will be correct and complete insofar as they relate to the Loan
Parties, and (iii) all Taxes (federal, state, local or foreign) for which a Loan
Party may be liable that are due (whether or not shown on any tax return) have
been or will be paid in full.
 
49

--------------------------------------------------------------------------------

(b)           Other than Taxes or claims arising before the Petition Date that
have not been authorized to be paid by the Bankruptcy Court, each Loan Party
has, and hereafter shall:  timely pay, as they become due and payable, all Taxes
and unemployment contributions and other charges of any kind or nature levied,
assessed or claimed against such Loan Party, or the Collateral by any person or
entity whose claim could result in an Encumbrance upon any asset of any Loan
Party or by any governmental authority, except to the extent such Taxes are
being contested by a Loan Party in good faith, and adequate reserves are being
maintained therefor on Loan Parties books in accordance with GAAP; properly
exercise any trust responsibilities imposed upon a Loan Party by reason of
withholding from employees’ pay or by reason of a Loan Party’s receipt of sales
tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Loan Parties; and timely file
all Tax and other returns and other reports with each governmental authority to
whom a Loan Party is obligated to so file, in each case, taking into account any
applicable extension periods.


(c)           At its option, after the occurrence, and during the continuance,
of an Event of Default, the Agent may, but shall not be obligated to, pay any
Taxes, unemployment contributions, and any and all other charges levied or
assessed upon a Loan Party, or the Collateral by any person or entity or
governmental authority, and make any contributions or other payments on account
of a Loan Party’s Employee Benefit Plan as the Agent, in the Agent’s discretion,
may deem necessary or desirable, to protect, maintain, preserve, collect, or
realize upon any or all of the Collateral or the value thereof or any right or
remedy pertaining thereto; provided, however, the Agent’s making of any such
payment shall not constitute a cure or waiver of any Suspension Event occasioned
by a Loan Party’s failure to have made such payment.


(d)           [Intentionally Omitted].


(e)           Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Loan Parties shall be required under Requirements of
Law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4-13) the Agent or Lenders, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Loan Parties shall make such deductions and (iii)
the Loan Parties shall timely pay the full amount deducted to the relevant
applicable governmental authority in accordance with Requirements of Law.


(f)            The Loan Parties shall indemnify the Agent, and each Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
4-13) paid by such Agent and such Lender, as the case may be, and any penalties,
interest and expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant governmental authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of the Agent, or a
Lender, shall be conclusive absent manifest error.
 
50

--------------------------------------------------------------------------------

(g)           Each Lender shall severally indemnify the Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 18-2 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (g).


(h)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Loan Parties to a governmental authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment satisfactory to the
Agent.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by Requirements of Law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
Requirements of Law as will permit such payments to be made without withholding
or at a reduced rate of withholding.  Such delivery shall be provided on the
Effective Date and on or before such documentation expires or becomes obsolete
or after the occurrence of an event requiring a change in the documentation most
recently delivered.  In addition, any Lender, if requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Requirements of
Law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding three sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in this Section 4-13(i)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.


Without limiting the generality of the foregoing, in the event that any Loan
Party is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:


(1)           duly completed copies of Internal Revenue Service Form W‑8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,


(2)           duly completed copies of Internal Revenue Service Form W‑8ECI,
 
51

--------------------------------------------------------------------------------

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or


(4)           in the case of a Foreign Lender that is not the beneficial owner
of payments made under any Loan Document (including a partnership or a
participating Lender), both (x) an IRS Form W-8IMY on behalf of itself and (y)
the relevant forms prescribed in clauses (1), (2), (3), and (5) of this
paragraph (h) that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide the certificate described in the foregoing clause (3)
above on behalf of such partners,


(5)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed copies of
any form prescribed by Law as a basis for claiming exemption from or a reduction
in United States Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by Law to permit the Borrower
to determine the withholding or deduction required to be made, or


(6)           Each Lender that is not a Foreign Lender shall provide two (2)
properly completed and duly executed copies of IRS Form W-9 to the Borrower
(with a copy to the Agent) certifying such Lender is exempt from United States
backup withholding Tax.


(j)            Agent (to the extent it has not otherwise provided such form in
its capacity as a Lender) shall supply to the Borrower a duly executed IRS Form
W-9 or an applicable IRS Form W-8


(k)           If the Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Loan Parties or with respect to which the Loan Parties have paid
additional amounts pursuant to this Section 4-13, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Parties under this Section 4-13
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund); provided that the Loan Parties, upon the request of
such Agent or such Lender, agree to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) to such Agent or such Lender in the event that such
Agent or such Lender is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this paragraph (j), in
no event will such Agent or such Lender be required to pay any amount to the
Loan Parties pursuant to this paragraph (j), the payment of which would place
such Agent or such Lender in a less favorable net after-Tax position than such
Agent or such Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This subsection shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Loan
Parties or any other Person.
 
52

--------------------------------------------------------------------------------

(l)            If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender, if it is legally eligible to do so, shall deliver to Borrower and Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by Borrower and Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and Agent as may
be necessary for Borrower and Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 4.13(k),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


4-14.        No Margin Stock.  No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulations U, T, and X of the Board of Governors of the
Federal Reserve System of the United States).  No part of the proceeds of any
borrowing hereunder will be used at any time to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.


4-15.        ERISA.  From and after the date hereof, none of the Loan Parties
nor any ERISA Affiliate shall, in any manner which could be expected to have a
Material Adverse Effect:


(a)           Fail to comply in all material respects with any Employee Benefit
Plan.


(b)           Fail timely to file all reports and filings required by ERISA to
be filed by a Loan Party.


(c)           Engage in any non-exempt “prohibited transactions” (as described
in ERISA).


(d)           Engage in, or commit, any act such that a tax or penalty could be
imposed upon the Loan Parties on account thereof pursuant to ERISA.


(e)           Accumulate any material funding deficiency within the meaning of
Section 302 of ERISA.


(f)            Terminate any Employee Benefit Plan such that a lien could be
asserted against any assets of the Loan Parties on account thereof pursuant to
ERISA.


(g)           Be a member of, contribute to, or have any obligation under any
Employee Benefit Plan which is a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.


4-16.        Hazardous Materials.


(a)           Other than matters that could not be expected to have a Material
Adverse Effect, no Loan Party has ever:
 
53

--------------------------------------------------------------------------------

(i)             Been legally responsible for any release or threat of release of
any Hazardous Material.


(ii)            Received notification of any release or threat of release of any
Hazardous Material from any site or vessel occupied or operated by a Loan Party
and/or of the incurrence of any expense or loss in connection with the
assessment, containment, or removal of any release or threat of release of any
Hazardous Material from any such site or vessel.


(b)           The Loan Parties each shall:


(i)             Dispose of any Hazardous Material only in compliance with all
Environmental Laws, except for dispositions which could not be expected to have
a Material Adverse Effect.


(ii)            Not store on any site or vessel occupied or operated by a Loan
Party and not transport or arrange for the transport of any Hazardous Material,
except if such storage or transport is in the ordinary course of the Loan
Parties’ business and is in compliance with all Environmental Laws or could not
be expected to have a Material Adverse Effect.


(c)           The Loan Parties shall provide the Agent with written notice upon
such Loan Party obtaining knowledge of any incurrence of any expense or loss by
any governmental authority or other Person in connection with the assessment,
containment, or removal of any Hazardous Material, for which expense or loss a
Loan Party may be liable, other than expense or loss that could not be expected
to have a Material Adverse Effect.


4-17.        Litigation.  Except as described in EXHIBIT 4-17 annexed
hereto there is not presently pending any unstayed suit, action, proceeding or
investigation against the Loan Parties which could reasonably be expected to
have a Material Adverse Effect, excluding, any proceedings challenging this
Agreement or the DIP Orders, but only so long as, (i) prior to the Final Order
Effective Date, the Interim DIP Order is in effect and has not been stayed,
reversed, modified or subject to a motion for reconsideration without the
consent of the Agent and the Required Lenders and (ii) on and after the Final
Order Effective Date, the Final DIP Order is in effect and has not been stayed,
reversed, modified or subject to a motion for reconsideration without the
consent of the Agent and the Required Lenders.


4-18.        Investments.  No Loan Party shall:


(a)           [Intentionally Omitted].


(b)           [Intentionally Omitted].


(c)           [Intentionally Omitted].


(d)           Merge or consolidate or be merged or consolidated with or into any
other corporation or other entity.


(e)           Consolidate any of a Loan Party’s operations with those of any
other corporation or other entity.


(f)            Organize or create any Subsidiary.
 
54

--------------------------------------------------------------------------------

(g)           Subordinate any debts or obligations owed to a Loan Party by any
third party to any other debts owed by such third party to any other Person.


(h)           Acquire any assets or equity interests in another Person other
than by the making of Capital Expenditures to the extent permitted under the DIP
Budget.


4-19.        Loans.  No Loan Party shall make any loans or advances to, nor
acquire the Indebtedness of, any Person; provided, however, the foregoing does
not prohibit any of the following:


(a)           Advance payments made to the Loan Parties’ suppliers in the
ordinary course, consistent with past practice.


(b)           [Intentionally Omitted].


(c)           Advances on account of sales of Inventory in the ordinary course
of business consistent with past practice made on credit and all Accounts
arising therefrom, consistent with past practice


(d)           Loans, advances and/or Investments in or on behalf of Aeropostale
Puerto Rico, Inc. to the extent permitted by the DIP Budget.


(e)           Loans and/or Investments by one Loan Party to another in the
ordinary course of business consistent with past practices to the extent
permitted by the DIP Budget


4-20.        Protection of Assets.  The Agent, in the Agent’s discretion, and
from time to time, may discharge any tax or Encumbrance on any of the
Collateral, or take any other action that the Agent may deem necessary to
repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral.  The Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner.  The Borrower shall pay to the Agent, on demand, or the Agent,
in its discretion, may add to the Loan Account, all amounts paid or incurred by
the Agent pursuant to this section.  The obligation of the Borrower to pay such
amounts is a Liability.


4-21.        Line of Business.  No Loan Party shall engage in any business other
than the business in which it is currently engaged (which is agreed to be the
design, sourcing, marketing, distribution and sale of apparel products and
accessories and the licensing of trade names, trademarks and intellectual
property to third Persons in connection with the foregoing), any business
reasonably related thereto or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.


4-22.        Affiliate Transactions.  No Loan Party shall make any payment, nor
give any value to any Related Entity except for goods and services actually
purchased by such Loan Party from, or sold by such Loan Party to, such Related
Entity for a price and on terms which shall not be less favorable to the Loan
Party from those which would have been charged in an arms-length transaction,
except as existing as of the Effective Date and set forth on Exhibit 4-22
hereto.


4-23.        Additional Assurances.
 
55

--------------------------------------------------------------------------------

(a)           Except as set forth on EXHIBIT 4-23, no Loan Party is the owner
of, nor has it any interest in, any property or asset which, immediately upon
the satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 3) will not be subject to a perfected
security or other collateral interest in favor of the Agent (subject only to
Permitted Encumbrances) to secure the Liabilities.


(b)           Except as set forth on EXHIBIT 4-23, no Loan Parties will
hereafter acquire any asset or any interest in property which is not,
immediately upon such acquisition, subject to a perfected security or other
collateral interest in favor of the Agent to secure the Liabilities (subject
only to Permitted Encumbrances).


(c)           The Loan Parties shall each execute and deliver to the Agent such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Agent may request to carry into effect the provisions and
intent of this Agreement; to protect and perfect the Agent’s security interests
in the Collateral; and to comply in all material respects with all applicable
statutes and laws, and facilitate the collection of the Receivables Collateral. 
The Loan Parties shall each execute all such instruments as may be required by
the Agent with respect to the recordation and/or perfection of the security
interests created herein.


(d)           Each Loan Party hereby designates the Agent as and for such Loan
Party’s true and lawful attorney, with full power of substitution, to sign and
file any financing statements in order to perfect or protect the Agent’s
security and other collateral interests in the Collateral.


(e)           To the full extent permitted by applicable Requirements of Law, a
carbon, photographic, or other reproduction of this Agreement or of any
financing statement or other instrument executed pursuant to this Section 4-23
shall be sufficient for filing to perfect the security interests granted herein.


4-24.        Adequacy of Disclosure.


(a)           All financial statements for periods after the Effective Date
which are furnished to the Agent by the Loan Parties shall be prepared in
accordance with GAAP consistently applied and present fairly, in all material
respects, the condition of the Loan Parties at the date(s) thereof and the
results of operations and cash flows for the period(s) covered.


(b)           [Intentionally Omitted.]


(c)           As of the Effective Date, no Loan Party has any contingent
obligations or obligation under any Lease or Capital Lease which is not noted in
the Loan Party’s financial statements furnished to the Agent prior to the
execution of this Agreement.


(d)           No document, instrument, agreement, or paper now or hereafter
given the Agent by or on behalf of a Loan Party in connection with the execution
of this Agreement by the Agent contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements therein not misleading.  There is no fact known to
a Loan Party which has, or which, in the foreseeable future could be expected to
have, a material adverse effect on the financial condition of the Loan Parties
which has not been disclosed in writing to the Agent.


4-25.        Deposit Account Investments.  The Loan Parties may make investments
consisting of Cash Equivalents maintained at such bank(s) as the Borrower may
select, excluding investments in certificates of deposit having a term greater
than one month (other than in the Concentration Account, which shall be all cash
assets).
 
56

--------------------------------------------------------------------------------

4-26.        Prepayments of Indebtedness.  No Loan Party will make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash securities or other property) of or in respect of principal of or
interest on any Indebtedness, including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness (other than the Loans) other than, subject to
the approval of the Agent and the approval of the Bankruptcy Court and in each
case as and to the extent in accordance with the DIP Budget, payments in the
ordinary course of business, prepayments approved in the “first day orders” and
the prepayment of the Prepetition ABL Facility.


4-27.        Other Covenants.  No Loan Party shall indirectly do or cause to be
done any act which, if done directly by a Loan Party, would breach any covenant
contained in this Agreement.


4-28.        Labor Matters.  There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party pending or, to the knowledge of
any Loan Party, threatened.  The hours worked by and payments made to employees
of the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters except
to the extent that any such violation could not be expected to have a Material
Adverse Effect.  No Loan Party has incurred any liability or obligation under
the Worker Adjustment and Retraining Act or similar state Law.  All payments due
from any Loan Party, or for which any claim may be made against any Loan Party,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party.  Except as set forth on EXHIBIT 4-28
or as filed with the SEC, no Loan Party is a party to or bound by any collective
bargaining agreement, management agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement.  There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party has made a pending demand for recognition.  There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any governmental authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which could be expected to have a
Material Adverse Effect.  The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.


4-29.        Restricted Payments and Payments to Non-Loan Party Group Members.


(a)           Declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so.


(b)           Permit any Collateral (including any proceeds of the Loans) to be
distributed or contributed to, or otherwise used for payments or liabilities to,
for, or on behalf of, directly or indirectly, any Group Member that is not a
Loan Party, unless in accordance with the DIP Budget.


4-30.        Licenses.  No Loan Party shall enter into any new material License,
without the prior written consent of the Agent and the Required Lenders, which
consent shall not be unreasonably withheld, other than non-exclusive licenses in
the ordinary course of business consistent with past conduct.  The Borrower
shall give the Agent a copy of such material License, and any proposed ancillary
documentation as reasonably requested by the Agent, all in substantially final
form, for the Agent’s consideration, no later than seven Business Days’ prior to
the proposed execution thereof.
 
57

--------------------------------------------------------------------------------

4-31.        Material Contracts.


(a)           EXHIBIT 4-31 sets forth all Material Contracts to which any Loan
Party is a party or is bound as of the Effective Date.  The Loan Parties have
delivered true, correct and complete copies of such Material Contracts to the
Agent on or before the Effective Date.  The Loan Parties are not in breach or in
default in any material respect of or under any Material Contract which is not
subject to the Automatic Stay or Safe Harbor Provisions and have not received
any notice of the intention of any other party thereto to terminate any Material
Contract.


(b)           From and after the Effective Date, the Loan Parties agree they
shall each perform and observe all the terms and provisions of each Material
Contract to be performed or observed by it, (b) maintain each such Material
Contract in full force and effect except to the extent such Material Contract is
no longer used or useful in the conduct of the business of the Loan Parties in
the ordinary course of business, consistent with past practices, (c) enforce
each such Material Contract in accordance with its terms, and, (d) upon request
of the Agent, make such demands and requests for information and reports or for
action from any other party to each such Material Contract as any Loan Party or
any of its Subsidiaries is entitled to make under such Material Contract, and
(e) cause each of its Subsidiaries to do the foregoing.  No Loan Party shall
assume, reject, cancel, terminate, breach, supplement or modify (whether
pursuant to Section 365 of the Bankruptcy Code or any other applicable law or
otherwise) any Material Contract without the prior written consent of the Agent
and the Required Lenders.


4-32.        Customer Relations.  There exists no actual or, to the knowledge of
any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations, other than with respect to the MGF
Sourcing Agreement.


4-33.        Consents.  No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (a) the perfection or maintenance of the liens
created hereunder or under any other Loan Document (including the first priority
nature thereof) or (b) such as have been obtained or made and are in full force
and effect.


4-34.        Amendment of Material Documents.  The Loan Parties shall not amend,
modify or waive any of a Loan Party’s rights under (a) its organization
documents, or (b) any Material Contract or Material Indebtedness.


4-35.        Use of Proceeds.


The Borrower shall not, nor shall it permit any of its Subsidiaries to use the
proceeds of the Loans for any purposes other than to pay or fund (i)  certain
costs, fees and expenses related to the Cases, (ii) with respect to Loans made
on the Effective Date, and subject to the DIP Budget and approval of the
Bankruptcy Court, the repayment of the Pre-Petition ABL Indebtedness, (iii) the
cash collateralization of other letters of credit as approved by the Agent and
the Required Lenders from time to time in their sole discretion (the
“Post-Petition L/C Reserve Account”); (iv) the cash collateralization of the
Pre-Petition ABL Letters of Credit in an amount equal to 103% of the face amount
thereof, which shall not exceed $250,000.00; (v) to fund an escrow account for
payments on account of any contingent indemnity obligations under the
Pre-Petition ABL Facility, in an amount not to exceed $350,000; (vi) the cash
collateralization of certain cash management obligations owed to Bank of
America, N.A., under the Pre-Petition ABL Facility in an amount not to exceed
$250,000; (vii) the cash collateralization of certain cash management
obligations owed to Wells Fargo Bank, N.A., under the Pre-Petition ABL Facility
in an amount not to exceed $10,000; (viii) the cash collateralization of certain
bank product obligations related to credit cards under the Pre-Petition ABL
Facility in an amount not to exceed $3,720,977.30 (each of the accounts solely
containing the amounts described in the foregoing clauses (iv)-(viii), the
“Pre-Petition ABL Escrow and Reserve Accounts”), (ix) to fund the Carve-Out and
the Professional Fees (the “Professional Fees and Carve-Out Account”) as
described more fully in the DIP Orders, and (x) the working capital needs of the
Borrower and the other Loan Parties during the Case, and with respect to each of
the foregoing clauses (i)-(x), in accordance with the DIP Budget and the DIP
Orders; provided, however, that none of the proceeds of the Loans and none of
the Liabilities, the cash collateral, the Collateral or the Carve-Out may be
used for any purpose prohibited by the Bankruptcy Court or the DIP Orders.
 
58

--------------------------------------------------------------------------------

4-36.        Compliance with Material Leases.  Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Material Leases (other than the non-payment of rent for April
2016 and May 2016 as contemplated by the DIP Budget) and keep such Material
Leases in full force and effect, (b) not allow Material Leases or more than 30
retail location leases to lapse or be terminated, or any rights to renew any
Material Leases or more than 30 retail location leases to be forfeited or
cancelled (except in connection with Permitted Closing Stores once any going out
of business sales are completed) or in the ordinary course of business,
consistent with past practices, (c) notify the Agent of any default by any party
with respect to any Material Leases or if such defaults occur with respect to
more than 30 retail location leases (other than with respect to Permitted
Closing Stores once any going out of business sales are completed), other than
the non-payment of rent for April 2016 and May 2016, as contemplated by the DIP
Budget, and cooperate with the Agent in all respects to cure any such default,
and (d) cause each of its Subsidiaries to do the foregoing.  No Loan Party may
assume, assume and assign, or reject any Lease without the prior written consent
of the Agent and Required Lenders.    


4-37.        Validity and Priority of Security Interest; Administrative
Priority.


(a)           The provisions of this Agreement and the other Loan Documents
create Liens upon the Collateral in favor of the Agent and the Lenders, which
shall be deemed valid and perfected as of the Petition Date by entry of the DIP
Orders with respect to the Borrower and each Guarantor and which shall
constitute continuing Liens on the Collateral having priority over all other
Liens on the Collateral (other than the Carve-Out, Additional Pre-Petition
Priority Liens and the Pre-Petition Term Priority Liens), securing all the
Liabilities.  The Lenders shall not be required to file or record (but shall
have the option and authority to file or record) any financing statements,
mortgages, notices of Lien or similar instruments, in any jurisdiction or filing
office or to take any other action in order to validate, perfect or establish
the priority of the Liens and security interest granted by or pursuant to this
Agreement, the DIP Orders or any other Loan Document.


(b)           Pursuant to Section 364(c)(1) of the Bankruptcy Code, the
Liabilities of the Loan Parties shall at all times constitute allowed
administrative expenses against each of the Loan Parties in the Cases (without
the need to file any proof of claim or request for payment of administrative
expense), with priority over any and all other administrative expenses, adequate
protection claims, diminution claims (including all Adequate Protection
Superpriority Claims) and all other claims against the Loan Parties, now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, all administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all other
administrative expense claims arising under Sections 105, 326, 328, 330, 331,
503(b), 507(a), 507(b), 546, 726, 1113 and 1114 of the Bankruptcy Code, whether
or not such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy or attachment, which allowed claims shall for purposes
of section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative
expenses allowed under section 503(b) of the Bankruptcy Code, and which shall be
payable from and have recourse to all pre- and post-petition property of the
Loan Parties and their estates and all proceeds thereof, including, without
limitation, all avoidance actions and any proceeds of avoidance actions,
subject, as to priority, only to the Carve-Out, Additional Pre-Petition Priority
Liens and the Pre-Petition Term Priority Liens.
 
59

--------------------------------------------------------------------------------

4-38.        [Intentionally Omitted].


4-39.        Cash Management System.  The Loan Parties shall maintain a cash
management system, which shall be the same or substantially similar to their
pre-petition cash management system, with adjustments satisfactory to the Agent
and the Required Lenders in their sole discretion, and which shall include,
without limitation, cash sweeps in accordance with Article 7 (the “Cash
Management System”); provided that, the Loan Parties may only withdraw or
transfer from its accounts amounts necessary to fund expenses for the
immediately following week as set forth in the relevant DIP Budget.  Any changes
to the Cash Management System must be approved by the Agent and the Required
Lenders in its sole discretion.


4-40.        Advisors.  (a) The Loan Parties shall employ a financial advisor
that is approved by the Agent and the Required Lenders on or prior to the
Effective Date and shall at all times continue to employ such financial advisor
unless otherwise approved by the Agent and the Required Lenders in their sole
discretion (it being understood and agreed that each of Stiflel Financial Corp.
and FTI Consulting are acceptable to the Agent).  (b) Within 100 days after the
Effective Date, the Borrower shall engage Hilco Streambank for the preparation
of the Intellectual Property for the 363 sale as contemplated in the Milestones,
which engagement shall be on terms and conditions and otherwise pursuant to an
agreement satisfactory to the Agent and the Required Lenders in their sole
discretion.


4-41.        Case Matters.


(a)           All Professional Fees at any time paid by the Loan Parties, or any
of them, shall be paid by the Loan Parties pursuant to procedures established by
an order of the Bankruptcy Court and pursuant to the DIP Budget.


(b)           Without the prior written consent of the Agent and the Required
Lenders, no Loan Party shall seek or consent to any order (i) dismissing any of
the Cases under Sections 105, 305 or 1112 of the Bankruptcy Code or otherwise;
(ii) converting any of the Cases to cases under Chapter 7 of the Bankruptcy
Code; (iii) appointing a Chapter 11 trustee in any of the Cases; (iv) appointing
an examiner with enlarged powers beyond those set forth in sections 1104(d) and
1106(a)(3) and (4) of the Bankruptcy Code in any of the Cases; or (v) granting a
change of venue with respect to any Case or any related adversary proceeding.


(c)           The Loan Parties will not return any inventory or other property
to any vendor pursuant to Section 546(g) of the Bankruptcy Code, unless
otherwise ordered by the Bankruptcy Court in accordance with Section 546(g) of
the Bankruptcy Code upon prior notice to the Agent and the Required Lenders or
unless otherwise consented to by the Agent and the Required Lenders.


(d)           No Loan Party shall submit to the Bankruptcy Court a Plan of
Reorganization without the prior written consent of the Agent and the Required
Lenders, unless such Plan of Reorganization will indefeasibly pay the
Liabilities in full, in cash and terminate the Commitments.
 
60

--------------------------------------------------------------------------------

(e)           No Loan Party shall propose to the Bankruptcy Court, or otherwise,
a sale of all or substantially all of the Collateral, without the prior written
consent of the Agent and the Required Lenders, unless such sale will
indefeasibly pay the Liabilities in full, in cash and terminate the Commitments.


4-42.        Amendments to Orders.  None of the Loan Parties shall amend, modify
or waive (or make any payment consistent with an amendment, modification or
waiver of), or apply to the Bankruptcy Court for authority to make any
amendment, modification or waiver of, any provision of the Interim DIP Order or
the Final DIP Order without in each case the prior written consent of the Agent
and the Required Lenders.


4-43.        Post-Closing Deliverables.  On or before the date that is the
earlier of (a) 45 days after the Effective Date and (b) the Final Order Entry
Date (or such later date as agreed by the Agent and the Required Lenders in
their sole discretion), the Borrower shall have used commercially reasonable
efforts to deliver to the Agent amendments to Loan Parties’ existing Blocked
Account Agreements in respect of each of the accounts subject to a Blocked
Account Agreement with the Pre-Petition ABL Agent (which accounts are set forth
on EXHIBIT 4-43) as of the Petition Date, in form and substance satisfactory to
the Agent.


4-44.        Dormant Subsidiaries.  Each Subsidiary of a Loan Party identified
on EXHIBIT 4-45 (each, a “Dormant Subsidiary”) is a dormant entity under the
laws of its jurisdiction of organization, and (b) no Dormant Subsidiary engages
in any business or activity or owns any assets or has any liability.


4-45.        Fidelity Account.


(a)           As of the Effective Date, the aggregate balance in the Fidelity
Account is less than $1,000.


(b)           No amount of money may be deposited in the Fidelity Account by a
Loan Party or any other Person at any time on or after the Effective Date.


4-46.        Pre-Petition Term Loan Proceeds Securities Account.


(a)           As of the Effective Date, the aggregate balance in the
Pre-Petition Term Loan Proceeds Securities Account is less than $1,000.


(b)           No amount of money may be deposited in the Pre-Petition Term Loan
Proceeds Securities Account by a Loan Party or any other Person at any time on
or after the Effective Date.


4-47.        Pre-Petition Term Loan Proceeds Account.


(a)           As of the Effective Date, the aggregate balance in the
Pre-Petition Term Loan Proceeds Account is less than $1,000.


(b)           No amount of money may be deposited in the Pre-Petition Term Loan
Proceeds Account by a Loan Party or any other Person at any time on or after the
Effective Date.


Article 5 - Financial Reporting and Performance Covenants:


5-1.          Maintain Records.  The Borrower shall, and shall cause each
Guarantor to:
 
61

--------------------------------------------------------------------------------

(a)           At all times, keep proper books of account, in which full, true,
and accurate entries shall be made of all of the Loan Parties’ transactions, all
in accordance with GAAP, applied consistently with all prior periods, to fairly
reflect, in all material respects, the financial condition of the Loan Parties
at the close of, and its results of operations for, the periods in question.


(b)           Timely provide the Agent with those financial reports, statements,
and schedules required by this Article 5 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP (but for the absence of footnotes and year-end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein.


(c)           At all times, keep accurate (in all material respects) and current
records of the Collateral including, without limitation, accurate current stock,
cost, and sales records of its respective Inventory, accurately and sufficiently
itemizing and describing the kinds, types, and quantities of Inventory and the
cost and selling prices thereof.


(d)           At all times, retain Deloitte & Touche LLP, or such other
independent certified public accountants who are reasonably satisfactory to the
Agent and the Required Lenders and instruct such accountants to fully cooperate
with, and be available to, the Agent to discuss a Loan Party’s financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such accountants, as may be raised
by the Agent.  Agent shall give the Borrower an opportunity to participate in
any discussions Agent has with Borrower’s certified public accountant pursuant
to this Section 5-1.


5-2.          Access to Records.


(a)           The Borrower shall, and shall cause each Guarantor to, afford the
Agent and the Agent’s representatives with access from time to time, during
normal business hours upon notice, as the Agent and such representatives may
require to all properties owned by or over which a Loan Party has control.  The
Agent and the Agent’s representatives shall have the right, and the Borrower
will, and will cause each Guarantor to, permit the Agent and such
representatives from time to time as the Agent and such representatives may
request, during normal business hours and to examine, inspect, copy, and make
extracts from any and all of the Loan Parties’ books, records, electronically
stored data, papers, and files pertaining to its business operations, financial
information or the Collateral.  The Borrower shall, and shall cause the
Guarantor to, make copying facilities available to the Agent.


(b)           The Borrower for itself, and as the sole shareholder or member, as
applicable, of each Guarantor, hereby authorizes the Agent and the Agent’s
representatives to, unless an Event of Default has occurred and is continuing,
during normal business hours:


(i)            Inspect, copy, duplicate, review, cause to be reduced to hard
copy, run off, draw off, and otherwise use any and all computer or
electronically stored information or data which relates to the Loan Parties,
whether in the possession of a Loan Party or in the possession of any service
bureau, contractor, accountant, or other person, (and the Loan Parties each
directs any such service bureau, contractor, accountant, or other person fully
to cooperate with the Agent and the Agent’s representatives with respect
thereto).


(ii)            Verify at any time the Collateral or any portion thereof,
including verification with Account Debtors, and/or with each Loan Party’s
computer billing companies, collection agencies, and accountants and to sign the
name of the Loan Party on any notice to such Loan Party’s Account Debtors or
verification of the Collateral; provided that as long as no Event of Default
exists and is continuing, the form and content of any such verification letters
shall be subject to the prior approval of the Borrower (whose consent shall not
be unreasonably withheld, delayed or conditioned).
 
62

--------------------------------------------------------------------------------

5-3.          Prompt Notice to Agent.


(a)           The Borrower shall, and shall cause each Guarantor to, provide the
Agent with written notice promptly upon the occurrence of any of the following
events, which written notice shall be with reasonable particularity as to the
facts and circumstances in respect of which such notice is being given
(excluding, in each case, (i) [intentionally omitted], (ii) any information
publicly disclosed in any document filed with the Bankruptcy Court and (iii) any
information filed with and published by the Securities and Exchange Commission):


(i)            Any change in a Loan Party’s executive officers.


(ii)            The completion of any physical count of a Loan Party’s Inventory
(together with a copy of the certified results thereof).


(iii)           The receipt by any Loan Party of any written notice from any
lessor of such lessor’s intention to terminate any Material Lease and any such
notices if and when received with respect to more than 30 retail location leases
(other than with respect to Permitted Closing Stores once any going out of
business sales are completed), together with a copy of all such written notices
of intended termination from the lessors thereunder.


(iv)          The occurrence of any Suspension Event that has not been cured by
the Loan Parties or waived by the Agent.


(v)           Any decision on the part of a Loan Party to discharge a Loan
Party’s present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5-1(d)).


(vi)          The acquisition by a Loan Party of any Commercial Tort Claim.


(vii)          Any fact, circumstance, and/or event (or set of facts,
circumstances and/or events) that could be expected to have a Material Adverse
Effect.
 
(viii)        (x) The occurrence of any default or breach under any Material
Contract, (y) any proposed amendment to any Material Contract, and (z) without
waiving the Loan Parties’ obligations hereunder with respect to any such
amendments described in the foregoing clause (y), upon the effectiveness of such
amendments, the Borrower shall provide Agent with true and complete copies of
such amendments.


(ix)           Such additional documents and information as the Agent may
reasonably request from time to time.


(b)           The Borrower shall, and shall cause each Guarantor to, provide the
Agent, when received by the Borrower or Guarantor, with a copy of any management
letter or similar communications from any accountant of the Borrower or
Guarantor.


5-4.          [Intentionally Omitted].
 
63

--------------------------------------------------------------------------------

5-5.          Borrowing Base Certificates.  Weekly, on the Wednesday of each
week, commencing on the first such date following the Effective Date, the
Borrower shall provide the Agent with a certificate in the form of EXHIBIT 5-5
(a “Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business on the Saturday of the immediately preceding week, each such Borrowing
Base Certificate to be certified as complete and correct on behalf of the
Borrower by a Responsible Officer of the Borrower.


5-6.          Monthly Reports.


(a)           Within thirty (30) days following the end of each of the
Borrower’s fiscal months, the Borrower shall provide the Agent with original
counterparts of an internally prepared financial statement of the Group Members’
financial condition and the results of their respective operations for, the
period ending with the end of the subject month, which financial statement shall
include, at a minimum, a balance sheet, income statement (on a “consolidated”
basis), cash flow and comparison of same store sales for the corresponding month
of the then immediately previous year, as well as to the Business Plan, and
management’s analysis and discussion of the operating results reflected therein,
all certified by the Borrower’s chief financial officer.  At Agent’s request,
Borrower shall provide the Agent with copies of the bank statements issued by
Fidelity with respect to each Fidelity Account for the immediately preceding
month.


5-7.          Permitted Store Closing Reports.  Commencing Wednesday, May 18,
2016, provide Agent every Wednesday, and upon Agent’s request on or after the
date of any store closing, to the extent not previously delivered, all sale
information and other information (including such documents and instruments
prepared by the liquidators) reasonably requested by Agent in connection with
any Permitted Closing Store.


5-8.          [Intentionally Omitted].


5-9.          Fiscal Year.  The Borrower shall not change its fiscal year or
permit any other Loan Party to change its fiscal year, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP;
provided that, to the extent any such changes are required by GAAP, the Loan
Parties shall promptly deliver notice of same to the Agent pursuant to Section
5-3(a)(v) of this Agreement.


5-10.        Inventories, Appraisals, and Audits.


(a)           The Agent, at the expense of the Borrower, may observe each
physical count and/or inventory of so much of the Collateral as consists of
Inventory which is undertaken on behalf of, and at the request of, a Loan Party.


(b)           The Loan Parties, at their own expense, shall cause not less than
one (1) physical inventory to be undertaken in each twelve (12) month period
during which this Agreement is in effect to be conducted by a national third
party inventory taker.


(i)             The Loan Parties shall provide the Agent with a copy of the
final results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) within fourteen (14) days following the completion
of such inventory.


(ii)            The Borrower shall provide the Agent with a reconciliation of
the results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) to the Loan Party’s books and records within
forty-five (45) days following completion of such inventory.
 
64

--------------------------------------------------------------------------------

(iii)           The Agent, in its sole discretion, following the occurrence, and
during the continuance, of an Event of Default, may cause such additional
inventories to be taken as the Agent determines (each, at the expense of the
Borrower).


(iv)           The Agent, in its reasonable discretion, may cause such
additional inventories to be taken as the Agent deems necessary or appropriate
in its sole discretion (each, at the expense of the Borrower).


(c)           Upon the Agent’s request from time to time, the Borrower shall,
and shall cause each Guarantor to, permit the Agent to obtain appraisals
conducted by such appraisers as are satisfactory to the Agent and using a
methodology similar in scope and nature as was undertaken prior to the
effectiveness of this Agreement.  Without limiting the foregoing, the Agent may
obtain periodic Inventory and Trademark liquidation analyses performed by Hilco
Valuation Services, Great American Group or another liquidation analysis firm
selected by the Agent and at the expense of the Borrower.


(d)           Upon the Agent’s request from time to time, the Borrower shall,
and shall cause each other Loan Party to, permit the Agent to conduct commercial
finance audits of the Borrower’s and the other Loan Parties’ books and records
using a methodology similar in scope and nature as was undertaken prior to the
effectiveness of this Agreement, and the expense for any such audits shall be
borne by the Borrower.


5-11.        Additional Financial Information.


(a)           In addition to all other information required to be provided
pursuant to this Article 5, the Borrower promptly shall provide the Agent (and
shall cause each other Loan Party and any other guarantor of the Liabilities to
also provide the Agent), with such other and additional information concerning
the Borrower or Guarantors, the Collateral, the operation of the Borrower’s or
Guarantors’ business, and the Borrower’s or Guarantors’) financial condition,
including original counterparts of financial reports and statements, as the
Agent may from time to time request from the Borrower.


(b)           [Intentionally Omitted].


(c)           [Intentionally Omitted].


(d)           The Loan Parties each recognizes that all appraisals, inventories,
analysis, financial information, and other materials which the Agent may obtain,
develop, or receive with respect to the Loan Parties is confidential to the
Agent and that, except as otherwise provided herein, no Loan Party is entitled
to receipt of any of such appraisals, inventories, analysis, financial
information, and other materials, nor copies or extracts thereof or therefrom.


5-12.        Excess Availability.  At all times, the Borrower and its
Subsidiaries shall have minimum Excess Availability of at least (x) $25,000,000
during the month of May 2016, and (y) $13,000,000 at all times thereafter.  The
Borrower demonstrate and shall certify to compliance with this covenant on the
Wednesday of each week for the immediately preceding calendar week.


5-13.        Committee Communications. Promptly after any delivery thereof, the
Loan Parties shall deliver to the Agent copies of all material written reports
and presentations delivered by or on behalf of any Loan Party to the Committee
in any of the Cases to the extent not publicly filed.


5-14.        Disbursements, DIP Budget Variance and Updated DIP Budget.
 
65

--------------------------------------------------------------------------------

(a)           The Borrower and its Subsidiaries may not make any disbursements
other than those set forth in the DIP Budget.


(b)           The Borrower shall deliver a certificate to the Agent signed by a
Responsible Officer of the Borrower, on Wednesday of each week, commencing on
the second Wednesday after the Petition Date, certifying the cash disbursements,
sales, margins, inventory and inventory receipts, on a line by line basis, for
the week ended (and on a cumulative basis since the Petition Date) the
immediately prior Saturday, together with a variance report, on an individual
line item basis and an aggregate basis, comparing such disbursements to the DIP
Budget.


(c)           The Borrower shall deliver a certificate to the Agent signed by a
Responsible Officer of the Borrower on Wednesday of every other week, commencing
on the third Wednesday after the Petition Date, certifying as to the accrued
Professional Fees for the two week period ended (and on a cumulative basis since
the Petition Date) the Saturday ten days prior to such date, together with a
variance report comparing such Professional Fees to the DIP Budget.


(d)           The Borrower shall deliver a certificate to the Agent signed by a
Responsible Officer of the Borrower on the (i) Wednesday immediately prior to
the scheduled hearing date for the Final DIP Order and (ii) Wednesday of each
week, commencing on the third Wednesday after the Petition Date, in each case,
demonstrating that total disbursements (excluding all professional fees and any
stub-rent payments paid prior to the week ending July 30, 2016) for the
four-week period (or, shorter period, if any, in the case of the certificate
delivered under clause (i)) ending on the Saturday immediately preceding the
applicable Wednesday, are no greater than 115% of the projected amounts for
total disbursements set forth in the DIP Budget for such period.


(e)           The Borrower shall deliver a certificate to the Agent signed by a
Responsible Officer of the Borrower on Wednesday of every other week, commencing
on the fifth Wednesday after the Petition Date, demonstrating that accrued
Professional Fees for the four-week period (or such shorter period, if any, in
the case of the first certificate delivered hereunder) ending on the Saturday
ten days prior to such date are no greater than 120% of the projected amounts
for Professional Fees set forth in the DIP Budget for such period.


(f)            From time to time, the Borrower may propose an updated budget
(the “Proposed DIP Budget”) which shall reflect the Borrower’s good faith
projection of all weekly cash receipts and disbursements in connection with the
operation of the Loan Parties’ and their respective Subsidiaries’ business
during the next thirteen-week period, including but not limited to, collections,
payroll, Capital Expenditures, Professional Fees and other cash outlays, in each
case, consistent in form substance (other than dollar amounts) with the Initial
DIP Budget.  The Agent and the Required Lenders may approve such Proposed DIP
Budget, which will then become the “DIP Budget” then in effect in their sole and
absolute discretion.  If the Required Lenders do not approve such Proposed DIP
Budget, then the current DIP Budget will remain in effect.  If at any time there
is no approved DIP Budget in effect for the current period, such event shall be
an immediate Event of Default hereunder.


Article 6 - Use and Collection of Collateral:


6-1.          Use of Inventory Collateral.


(a)           The Borrower shall not, and shall cause each other Loan Party not
to engage in any sale of the Inventory other than for fair consideration in the
conduct of the Borrower’s or any other Loan Party’s business in the ordinary
course (other than promotions, markdowns, and discounts in the ordinary course
of business consistent with past practices) nor shall either engage in sales or
other dispositions to creditors in reduction or satisfaction of such creditors’
claims; sales or other dispositions in bulk; or any use of any of the Inventory
in breach of any provision of this Agreement.
 
66

--------------------------------------------------------------------------------

(b)           No sale of Inventory shall be on consignment, approval, or under
any other circumstances such that (with the exception of the Loan Parties’
customary return policy applicable to the return of inventory purchased by the
Loan Parties’ retail customers in the ordinary course and consistent with past
practices), may be returned to the Loan Parties, without the consent of the
Agent.


6-2.          Adjustments and Allowances.  A Loan Party may grant such
allowances or other adjustments to the such Loan Party’s Account Debtors as the
Loan Party, respectively, may reasonably deem to accord with sound business
practice; provided, however, that the authority granted the Loan Parties
pursuant to this Section 6-2 may be limited or terminated by the Agent at any
time after the incurrence, and during the continuation of a Suspension Event in
the Agent’s discretion.


6-3.          Validity of Accounts.


(a)           The amount of each Account shown on the books, records, and
invoices of the Loan Parties represented as owing by each Account Debtor is and
will be the correct amount actually owing by such Account Debtor (subject to
adjustments for returned Inventory in the ordinary course of business consistent
with past practices) and shall have been fully earned by performance by such
Loan Party.


(b)           The Agent, from time to time (at the expense of the Borrower in
each instance), may verify the validity, amount, and all other matters with
respect to the Receivables Collateral directly with Account Debtors (including
without limitation, by forwarding balance verification requests to each Loan
Party’s Account Debtors), and with each Loan Party’s accountants, collection
agents, and computer service bureaus (each of which is hereby authorized and
directed to cooperate in full with the Agent and to provide the Agent with such
information and materials as the Agent may request); provided that, so long as
no Suspension Event exists and is continuing, the form and content of any such
verification letters shall be subject to the prior approval of the Borrower
(whose consent shall not be unreasonably withheld or delayed).


(c)           No Loan Party has knowledge of any impairment of the validity or
collectibility of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business consistent with past practices)
and shall notify the Agent of any such fact immediately after a Loan Party
becomes aware of any such impairment.


(d)           Except as set forth in EXHIBIT 6-3, no Loan Party shall post any
bond to secure a Loan Party’s performance under any agreement to which a Loan
Party is a party nor cause any surety, guarantor, or other third party obligee
to become liable to perform any obligation of a Loan Party (other than to the
Agent) in the event of Loan Party’s failure so to perform, if the amount of any
such bond or other obligation of a Loan Party exceeds $150,000 in any one
instance, and after giving effect to all existing bonds and obligations
permitted hereunder, the aggregate amount thereof does not exceed $250,000.


6-4.          Notification to Account Debtors.  The Agent shall have the right
at any time after the occurrence, and during the continuance, of an Event of
Default, to notify any of a Loan Party’s Account Debtors to make payment
directly to the Agent and to collect all amounts due on account of the
Collateral.
 
67

--------------------------------------------------------------------------------

Article 7 - Cash Management.  Payment of Liabilities:
 
7-1.          Depository Accounts.


(a)           Annexed hereto as EXHIBIT 7-1 is an Exhibit of all present DDAs,
which Exhibit includes, with respect to each depository (i) the name and address
of that depository; (ii) the account number(s) of the account(s) maintained with
such depository; and (iii) a contact person at such depository.


(b)           [Intentionally Omitted].


(c)           [Intentionally Omitted].


(d)           Notwithstanding the foregoing paragraphs (a) through (c) above,
the Borrower shall have no obligation to enter into a Blocked Account Agreement
with respect to any Fidelity Account unless at such time the aggregate balance
in the Fidelity Accounts equals or exceeds $1,000.


(e)           [Intentionally Omitted].


7-2.          Credit Card Receipts.


(a)           Annexed hereto as EXHIBIT 7-2 is an Exhibit which describes all
arrangements to which each Loan Party is a party with respect to the payment to
such Loan Party, of the proceeds of all credit card charges for sales by the
Loan Party.


(b)           Neither the Borrower nor any Guarantor shall change notices,
directions or designation delivered to its credit card clearinghouses and
processors of notice delivered pursuant to Section 7.2(a) of the Pre-Petition
ABL Credit Agreement, except upon and with the prior written consent of the
Agent.


7-3.          The Concentration, Blocked, and Operating Accounts.


(a)           The following checking accounts have been established (and are so
referred to herein):


(i)             The Concentration Account:  Established by the Borrower with
Bank of America, N.A.


(ii)            The Cash Collateral Account.  Established in the name of the
Agent with Citibank, N.A.


(iii)           The Operating Account:  Established by the Borrower with Bank of
America, N.A.


(b)           The contents of each DDA, of the Operating Account, and of the
Concentration Account constitute Collateral and Proceeds of Collateral.  The
contents of the Cash Collateral Account constitute Collateral and Proceeds of
Collateral.


(c)           The Loan Parties:  Subject to Sections 4-43 and 7-1(d):


(i)            To the extent not previously delivered to the Agent
contemporaneously with the execution of this Agreement, shall provide the Agent
with such agreement (generally referred to as a “Blocked Account Agreement”) of
the depository with which the Concentration Account and the other deposit
accounts are is maintained as may be satisfactory to the Agent;
 
68

--------------------------------------------------------------------------------

(ii)            To the extent not previously delivered to the Agent,
contemporaneously with the execution of this Agreement, shall provide the Agent
with such agreement of the depository with which the Operating Account is
maintained as may be satisfactory to the Agent; and


(iii)           Shall not establish any DDA, Concentration Account, Cash
Collateral Account or Operating Account hereafter.


(d)           The Loan Parties shall pay all fees and charges of, and maintain
such impressed balances as may be required by the Agent or by any bank in which
any account is opened as required hereby (even if such account is opened by
and/or is the property of the Agent).


7-4.          Proceeds and Collection of Accounts:


(a)           All Receipts constitute Collateral and proceeds of Collateral,
shall be held in trust by the Loan Parties for the Agent; shall not be
commingled with any of a Loan Party’s other funds; and shall be deposited and/or
transferred only to the Cash Collateral Account.


(b)          The Borrower shall cause, and shall cause each Guarantor to, ACH or
wire transfer to the Cash Collateral Account or the Concentration Account, no
less frequently than daily (and whether or not there is then an outstanding
balance in the Loan Account) of:


(i)             the then current contents of each DDA (other than the Operating
Account), each such transfer to be net of any minimum balance, not to exceed
$5,000.00, as may be required to be maintained in the subject DDA by the bank at
which such DDA is maintained);


(ii)            the proceeds of all credit card charges not otherwise provided
for pursuant hereto; and


(iii)           all cash proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any disposition
described in Section 2-9(b)(ii), solely to the extent arising out of DIP
Priority Collateral.


Written notice shall be provided to the Agent on each Business Day on which any
such transfer is made.


(c)           Subject to Section 7-8, whether or not any Liabilities are then
outstanding, the Loan Parties shall cause the ACH or wire transfer to the Cash
Collateral Account, no less frequently than daily, of the entire ledger balance
of the Concentration Account, net of such minimum balance, not to exceed
$5,000.00, as may be required to be maintained in the Concentration Account by
the bank at which the Concentration Account is maintained.


(d)           In the event that, notwithstanding the provisions of this Section
7-4, a Loan Party receives or otherwise has dominion and control of any
Receipts, or any proceeds or collections of any Collateral, such Receipts,
proceeds, and collections shall be held in trust by such Loan Party for the
Agent and shall not be commingled with any of the Loan Party’s other funds or
deposited in any account of the Loan Party other than as instructed by the
Agent.
 
69

--------------------------------------------------------------------------------

(e)           Notwithstanding anything to the contrary in Section 7-4(b), (i)
each of the Loan Parties shall deposit all cash and checks received by such Loan
Party (other than cash used by the Loan Parties as petty cash and cash in store
cash registers in amounts consistent with the Loan Parties’ historic practices)
in accordance with the Loan Parties’ historic practices for making such
deposits, and (ii) so long as any Liabilities in respect of Loans remain
outstanding, the Loan Parties shall make the daily transfers to the Cash
Collateral Account in accordance with Sections 7-4(b) and (c).


7-5.          Payment of Liabilities.


(a)           On each Business Day, the Agent shall apply, towards the
Liabilities, the then collected balance of the Cash Collateral Account (net of
fees charged, and of such impressed balances as may be required by the bank at
which the Cash Collateral Account is maintained).


(b)           The following rules shall apply to deposits and payments under and
pursuant to this Agreement:


(i)             Funds shall be deemed to have been deposited to the Cash
Collateral Account on the Business Day on which deposited, provided that notice
of such deposit is available to the Agent by 2:00 PM on that Business Day.


(ii)            Funds paid to the Agent, other than by deposit to the Cash
Collateral Account, shall be deemed to have been received on the Business Day
when they are good and collected funds; provided that notice of such payment is
available to the Agent by 2:00 PM on that Business Day.


(iii)           If notice of a deposit to the Cash Collateral Account (Section
7-5(b)(i)) or payment (Section 7-5(b)(ii)) is not available to the Agent until
after 2:00PM on a Business Day, such deposit or payment shall be deemed to have
been made at 9:00 AM on the then next Business Day.


(iv)           All deposits to the Cash Collateral Account and other payments to
the Agent are subject to clearance and collection.


(c)           (i) So long as no Event of Default has occurred and is continuing,
all payments shall be applied (A) first, to pay Liabilities in respect of any
cost or expense reimbursements, fees or indemnities then due to the Agent, or
reimbursement of Protective Advances, (B) second, to pay Liabilities in respect
of any cost or expense reimbursements, fees or indemnities then due to the
Lenders, (C) third, to pay interest then due and payable in respect of the
Revolving Credit Loans, (D) fourth, to repay the outstanding principal amounts
of the Revolving Credit Loans and (E) fifth, to the Operating Account.


(ii)            If an Event of Default has occurred and is continuing, all
payments shall be applied (A) first, to pay Liabilities in respect of any cost
or expense reimbursements, fees or indemnities then due to the Agent, or
reimbursement of Protective Advances (B) second, to pay Liabilities in respect
of any cost or expense reimbursements, fees or indemnities then due to the
Lenders, (C) third, to pay interest then due and payable in respect of the
Revolving Credit Loans and the Term Loans on a pro rata basis, and (D) fourth,
to repay the outstanding principal amounts of the Revolving Credit Loans and the
Term Loans on a pro rata basis.
 
70

--------------------------------------------------------------------------------

(d)           Subject to Section 7-5(c), the Agent shall transfer to the
Operating Account any surplus in the Cash Collateral Account remaining after the
application towards the Liabilities referred to in Section 7‑5(a), above (less
those amounts which are to be netted out, as provided therein).


7-6.          The Operating Account.  Except as otherwise specifically provided
in, or permitted by, this Agreement, all checks shall be drawn by the Loan
Parties upon, and other disbursements shall be made by the Loan Parties solely
from, the Operating Account.


7-7.          [Intentionally Omitted].


7-8.          Unrestricted Cash.  So long as any Liabilities remain outstanding,
the Loan Parties shall not have more than (x) during the period commencing on
the first day of any fiscal month and ending on the tenth day of such fiscal
month, $20,000,000 (or such greater amount as the Agent may agree to in its sole
discretion) of Unrestricted Cash in the Operating Account in aggregate amount at
the close of the Loan Parties’ business on any such day, and (y) during the
period commencing on the eleventh day of any fiscal month and ending on the last
day of such fiscal month, $7,000,000 (or such greater amount as the Agent may
agree to in its sole discretion) of Unrestricted Cash in the Operating Account
in aggregate amount at the close of the Loan Parties’ business on any such day,
in each case, with such excess to be deposited in the Cash Collateral Account at
the end of such day and applied in accordance with Section 7-5.


Article 8 - Grant of Security Interest:


8-1.          Grant of Security Interest.  To secure the prompt, punctual, and
faithful performance of all and each of the Liabilities, the Borrower and each
Guarantor hereby grants to the Agent, for the ratable benefit of itself and each
other Credit Party, a continuing security interest in and to (subject to the
Carve-Out and to the second proviso below), and assigns to the Agent, for the
ratable benefit of itself and the other Credit Parties, all of the assets of the
Borrower and each Guarantor, including the following, and each item thereof,
whether now owned or now due, or in which the Borrower or such Guarantor has an
interest, or hereafter acquired, arising, or to become due, or in which the
Borrower or such Guarantor obtains an interest, and all products, Proceeds,
substitutions, and accessions of or to any of the following  (all of which,
together with any other property in which the Agent may in the future be granted
a security interest, is referred to herein as the “Collateral”):


(a)           All Accounts and  Accounts Receivable;


(b)           All Inventory;


(c)           All General Intangibles, including (i) all Intellectual Property,
and (ii) all Payment Intangibles;


(d)           All Equipment;


(e)           All Goods;


(f)           All Fixtures;


(g)           All Chattel Paper;


(h)           All Letter of Credit Rights;
 
71

--------------------------------------------------------------------------------

(i)            All Supporting Obligations;


(j)            All Investment Property, Instruments, Documents, Deposit Accounts
and Securities Accounts (including, all DDAs, the Operating Account, the
Concentration Account, the Cash Collateral Account, the Professional Fees and
Carve-Out Account and to the extent set forth in the DIP Orders, the
Pre-Petition ABL Escrow and Reserve Accounts and the Post-Petition L/C Reserve
Account), money, policies and certificates of insurance, deposits, impressed
accounts, compensating balances, cash, or other property;


(k)           All Commercial Tort Claims, including the Commercial Tort Claims
described on Exhibit 8.1(K) hereto;


(l)            All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates, pertaining to any of the items described
in the foregoing clauses (a) through (k);


(m)          All liens, guaranties, rights, remedies, and privileges pertaining
to any of the items described in the foregoing clauses (a) through (l),
including the right of stoppage in transit; and


(n)           All books, records, and information pertaining to any of the items
described in the foregoing clauses (a) through (m) and/or to the operation of
the such Loan Party’s business, and all rights of access to such books, records,
and information, and all property in which such books, records, and information
are stored, recorded and maintained;


(o)           All property of the “estate” (within the meaning of the Bankruptcy
Code) of the Borrower and each Guarantor;


provided that, the Collateral shall not include Excluded Assets; and


provided further, that, subject to the Carve-Out and subject to the scheme of
priority set forth in the DIP Order, pursuant to Bankruptcy Code Section
364(c)(1) the Agent and the Credit Parties have been granted a superpriority
administrative claim over any and all administrative claims of the type
specified in Bankruptcy Code Section 503(b) and 507(b).  As collateral for the
Loans and security for the full and timely payment and performance of all
Liabilities when due (whether at stated maturity, by acceleration or otherwise),
the Agent, for the benefit of the Credit Parties, is hereby granted (i) pursuant
to Section 364(c)(2) of the Bankruptcy Code, a perfected first priority Lien on
the Collateral that is otherwise unencumbered as of the commencement of the
Cases, but not including avoidance actions under Sections 544-553 of the
Bankruptcy Code or the proceeds therefrom, or as otherwise recovered under
506(c); (ii) pursuant to Section 364(c)(3) of the Bankruptcy Code, a perfected
Lien on all Collateral of the Loan Parties (other than the assets referred to in
the following clause), junior only to (A) the valid, perfected and non-avoidable
Liens on such assets as of the Petition Date, and (B) valid Liens in existence
at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code; and (iii)
pursuant to Section 364(d)(1) of the Bankruptcy Code, a perfected senior priming
Lien on all of the Loan Parties’ Collateral that is subject only to Additional
Pre-Petition Priority Liens and the Pre-Petition Term Priority Liens.


8-2.          Extent and Duration of Security Interest.  This grant of a
security interest is in addition to, and supplemental of, any security interest
previously granted by the Borrower to the Agent and shall continue in full force
and effect applicable to all Liabilities, until the End Date and the specific
termination in writing by a duly authorized officer of the Agent (which the
Agent agrees to do on the End Date) of the security interest granted herein.
 
72

--------------------------------------------------------------------------------

8-3.          Use of Assets.  Without limiting any other rights or remedies of
the Agent hereunder, the Borrower and each other Loan Party hereby covenant and
agree that Agent shall, in connection with the disposition of the Collateral,
following any Event of Default, have an irrevocable license to use any assets of
the Loan Parties (in addition to those assets constituting Collateral),
including all general intangibles, furniture, fixtures and equipment contained
in any premises owned or occupied by any Loan Party without cost, subject to the
rights, if any, of third parties in such other assets.  Neither the Agent nor
any Lender shall have any obligation or liability with respect to the use of any
assets of the Loan Parties, except with respect to the gross negligence or
willful misconduct of the Agent or such Lender.


8-4.          Certain Perfection Actions.  Notwithstanding anything to the
contrary contained herein, the Borrower shall not be required to perfect any
security interest to the Agent in any Collateral to the extent (i) the cost,
burden, difficulty or consequence of obtaining or perfecting a security interest
therein outweighs the benefit of the security afforded thereby as reasonably
determined by the Agent and the Required Lenders, (ii) of any actions with
respect to assets located outside of the United States, (iii) such Collateral
consists of vehicles or other assets subject to certificates of title, or (iv)
assets consisting of letter-of-credit rights not constituting DIP Priority
Collateral to the extent not perfected by the filing of a Form UCC-1 financing
statement.  Notwithstanding the foregoing or any other provision in any Loan
Document to the contrary, all assets included as “Collateral” under the
Pre-Petition Term Loan Documents shall be included as “Collateral” hereunder and
under the other Loan Documents.  Notwithstanding the perfection of any security
interest granted hereunder pursuant to the order of the Bankruptcy Court under
the applicable DIP Order, each Loan Party shall, as applicable, at such Loan
Party’s expense, perform all steps requested by the Agent or the Lenders at any
time to perfect, maintain, protect, and enforce the DIP Liens, including:  upon
request by the Agent, delivering to the Agent (who shall hold on behalf of the
other Credit Parties) (1) the originals of all certificated Investment Property,
instruments, documents, and chattel paper, and all other Collateral of which the
Required Lenders reasonably determine the Agent should have physical possession
in order to perfect and protect the Agent’s security interest therein, duly
pledged, endorsed, or assigned to the Agent without restriction and (2)
certificates of title (excluding deeds for real estate) covering any portion of
the Collateral for which certificates of title have been issued and (4) all
letters of credit on which such Loan Party is named beneficiary.  To the fullest
extent permitted by applicable law, the Agent may file one or more financing
statements disclosing the DIP Liens on the Collateral.


8-5.          No Filings Required; Priority.  The Liens and security interests
referred to herein shall be deemed valid and perfected by entry of the DIP
Order. The Agent shall not be required to file any financing statements,
mortgages, notices of Lien or similar instruments in any jurisdiction or filing
office or to take any other action in order to validate or perfect the Lien and
security interest granted by or pursuant to this Agreement, any other Loan
Document or the DIP Orders.  The DIP Liens in the Collateral will not be junior
in priority to any Lien other than the Carve-Out, Additional Pre-Petition
Priority Liens and the Pre-Petition Term Priority  Liens (to the extent, and
only to the extent, set forth in the DIP Orders).


8-6.          Adequate Protection. The Pre-Petition Term Credit Parties have
been granted adequate protection in accordance with the DIP Order to the extent
of any diminution in the value of the Collateral as of the Petition Date,
including but not limited to any diminution in value resulting from (i) the use,
sale or lease of Collateral pursuant to Bankruptcy Code Section 363(c) or (ii)
the imposition of the automatic stay pursuant to Bankruptcy Code Section 362(a),
in the form of Adequate Protection Liens.
 
73

--------------------------------------------------------------------------------

Article 9 - Agent As Borrower’s Attorney-In-Fact:


9-1.          Appointment as Attorney-In-Fact.  The Borrower hereby irrevocably
constitutes and appoints the Agent as the Borrower’s true and lawful attorney,
with full power of substitution, exercisable only after the occurrence, and
during the continuance, of an Event of Default, to convert the Collateral into
cash at the sole risk, cost, and expense of the Borrower, but for the sole
benefit of the Agent.  The rights and powers granted the Agent by this
appointment include but are not limited to the right and power to:


(a)           Prosecute, defend, compromise, or release any action relating to
the Collateral.


(b)           Sign change of address forms to change the address to which the
Borrower’s mail is to be sent to such address as the Agent shall designate;
receive and open the Borrower’s mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Borrower or to any trustee in bankruptcy, receiver, assignee for the
benefit of creditors of the Borrower, or other legal representative of the
Borrower whom the Agent determines to be the appropriate person to whom to so
turn over such mail.


(c)           Endorse the name of the Borrower in favor of the Agent upon any
and all checks, drafts, notes, acceptances, or other items or instruments; sign
and endorse the name of the Borrower on, and receive as secured party, any of
the Collateral, any invoices, schedules of Collateral, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title respectively relating to the Collateral.


(d)           Sign the name of the Borrower on any notice to the Borrower’s
Account Debtors or verification of the Receivables Collateral; sign the
Borrower’s name on any proof of claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts.


(e)           Take all such action as may be necessary to obtain the payment of
any letter of credit and/or banker’s acceptance of which the Borrower is a
beneficiary.


(f)            Repair, manufacture, assemble, complete, package, deliver, alter
or supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Borrower.


(g)           Use, license or transfer any or all General Intangibles of the
Borrower.


9-2.          No Obligation to Act.  The Agent shall not be obligated to do any
of the acts or to exercise any of the powers authorized by Section 9-1 herein,
but if the Agent elects to do any such act or to exercise any of such powers, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, provided that, if the Agent elects to use or license any
General Intangibles of the Borrower consisting of trademarks, copyrights or
similar property, the Agent shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Agent or any Lender to undertake (or refrain
from undertaking) any specific action with respect thereto).  Neither the Agent
or any Lender shall be responsible to the Borrower for any act or omission to
act pursuant to Section 9-1, except to the extent that the subject act or
omission to act had been grossly negligent or the product of willful misconduct
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
74

--------------------------------------------------------------------------------

Article 10 - Events of Default:


The occurrence of any event described in this Article 10 shall constitute an
“Event of Default” herein.  Upon the occurrence, and during the continuance, of
any Event of Default, any and all Liabilities may become immediately due and
payable, at the option of the Agent (or shall become immediately due and payable
at the direction of the Required Lenders) and without notice or demand.  The
occurrence and continuance of any Event of Default shall also constitute,
without notice or demand, a default under all other Loan Documents, whether such
Loan Documents now exist or hereafter arise.


10-1.        [Intentionally Omitted].


10-2.        Failure To Make Payments.  The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment of any Liability,
including, without limitation, any such payment obligations under the DIP
Orders.


10-3.        Failure to Perform Covenant or Liability (No Grace Period).  The
failure by the Loan Parties to promptly, punctually, faithfully and timely
perform, discharge, or comply with any covenant or Liability not otherwise
described in Section 10-1 or Section 10-2 hereof, and included in any other the
following provisions hereof: Sections 4-1, 4-3 – 4-10, 4-12, 4-18 – 4-22, 4-25,
4-26, 4-29, 4-30, 4-31, 4-34 – 4-37, 4-39 – 4-43, 4-45 – 4-47, 5-1, 5-2, 5-5 –
5-7, 5-10 – 5-14, Article 6, Article 7 and Article 8.


10-4.        Failure to Perform Covenant or Liability (Limited Grace Period). 
The failure by the Loan Parties to promptly, punctually and faithfully perform,
discharge, or comply with any covenant under any Section not listed in 10-3, in
each instance within ten (10) days after the date on which such covenant was to
have been performed, discharged or complied with.


10-5.        [Intentionally Omitted].


10-6.        [Intentionally Omitted].


10-7.        Misrepresentation.  Any representation, warranty or certification
at any time made by the Borrower to the Agent and/or Lenders (including, without
limitation, in connection with this Agreement, the other Loan Documents, and the
DIP Orders) is not true or complete in all material respects when given, except
to the extent such representation, warranty or certification is qualified by
materiality, in which case such representation, warranty or certification is not
true in any respect.


10-8.        Default of Material Indebtedness.  The occurrence of any event,
such that, any Material Indebtedness could then be accelerated (whether or not
the subject creditor takes any action on account of such occurrence).


10-9.        Default of Material Leases.  The occurrence of any event such that
any Material Leases or more than 30 retail location leases could then be
terminated (except in connection with Permitted Closing Stores once any going
out of business sales are completed) (whether or not any or all of the subject
lessors take any action on account of such occurrence), other than for the
non-payment of rent for April 2016 and May 2016 as contemplated in the DIP
Budget.


10-10.      Uninsured Casualty Loss.  The occurrence of any uninsured loss,
theft, damage, or destruction of or to any material portion of the Collateral,
having an aggregate value in excess of $500,000.
 
75

--------------------------------------------------------------------------------

10-11.      Judgment. Restraint of Business.  (a) The entry of any uninsured
post-petition judgment against the Borrower, in excess of $500,000, individually
or in the aggregate, which judgment is not satisfied (if a money judgment) or
appealed from (with execution or similar process stayed) within thirty (30) days
of its entry, during which execution shall not be effectively stayed or subject
to the Automatic Stay. (b) The entry of any post-petition order or the
imposition of any other process having the force of law, in either case
applicable specifically to the Borrower, the effect of which is to restrain in
any material adverse way the conduct by the Borrower of its business in the
ordinary course, which order is not dissolved within ten (10) days of its
imposition.


10-12.      [Intentionally Omitted.]


10-13.      [Intentionally Omitted.]


10-14.      Indictment - Forfeiture.  Any Loan Party is (A) criminally indicted
or convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a governmental authority under any law that
could be expected to lead to forfeiture of any material portion of Collateral,
or (ii) any director or senior officer of any Loan Party is (A) criminally
indicted or convicted of a felony for fraud or dishonesty in connection with the
Loan Parties’ business, unless such director or senior officer promptly resigns
or is removed or replaced or (B) charged by a governmental authority under any
law that could be expected to lead to forfeiture of any material portion of
Collateral.


10-15.      Default by Guarantor or Subsidiary.  The occurrence of any of the
foregoing Events of Default with respect to any Guarantor, or the occurrence of
any of the foregoing Events of Default with respect to any Subsidiary of the
Borrower, as if such guarantor or Subsidiary were the “Borrower” described
therein.


10-16.      Termination of Guaranty and Liens.  The termination or attempted
termination of any Guaranty Agreement by any Guarantor (other than in accordance
with its terms or as permitted by the Lenders).  Any Lien with respect to any
material portion of the Collateral intended to be secured thereby ceases to be,
or is not valid, perfected and prior to all other Liens (other than in respect
of the Carve-Out, Additional Pre-Petition Priority Liens and the Pre-Petition
Term Priority Liens) or is terminated, revoked, or declared void.


10-17.       Challenge to Loan Documents.


(a)           Any challenge by or on behalf of, or supported by, the Borrower,
any Guarantor, or any other guarantor of the Liabilities to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto.


(b)           Any determination by any court or any other judicial or government
authority that the Loan Documents, are not enforceable strictly in accordance
with their terms or which voids, avoids, limits, or otherwise adversely affects
any security interest created by any Loan Document or any payment made pursuant
thereto.


10-18.       ERISA.  (i) An ERISA Event occurs with respect to a pension plan or
multiemployer plan which has resulted or could be expected to result in
liability of any Loan Party under Title IV of ERISA to the pension plan,
multiemployer plan or the Pension Benefit Guaranty Corporation in an aggregate
amount in excess of $500,000 or which could likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
multiemployer plan in an aggregate amount in excess of $500,000 or which could
result in a Material Adverse Effect.
 
76

--------------------------------------------------------------------------------

10-19.      Material Contracts.  Any Loan Party or any Subsidiary thereof fails
to make any post-petition payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract, or any other event occurs, the
effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract.


10-20.      [Intentionally Omitted.]


10-21.      [Intentionally Omitted.]


10-22.      Trustee; Examiner.  An order shall be entered in any of the Cases
appointing, or any Loan Party shall file an application for an order with
respect to any of the Cases seeking the appointment of, in either case without
the prior written consent of the Agent and the Required Lenders, (i) a trustee
under Section 1104 of the Bankruptcy Code or (ii) an examiner or any other
Person with enlarged powers relating to the operation of the business (i.e.,
powers beyond those set forth in Sections 1104(d) and 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code.


10-23.      Chapter 7.  An order shall be entered dismissing a Case or
converting a Case to a case under Chapter 7 of the Bankruptcy Code.


10-24.      DIP Order Modifications; Other Administrative Claims; Other Liens. 
An order shall be entered with respect to the Case or Cases, without the prior
written consent of the Agent and the Required Lenders, (i) to revoke, reverse,
stay, vacate or otherwise modify the DIP Orders, (ii) to permit any
administrative expense or any claim (now existing or hereafter arising, of any
kind or nature whatsoever) to have administrative priority equal or superior to
the priority of the Credit Parties in respect of the Liabilities other than the
Carve-Out and the Adequate Protection Liens granted to the Prepetition Term
Lenders pursuant to the DIP Orders, (iii) terminating or denying the use of cash
collateral, or (iv) granting or permitting the grant of a lien that is equal in
priority with or senior to the liens securing the Liabilities other than the
Carve-Out and the Adequate Protection Liens granted to the Prepetition Term
Lenders pursuant to the DIP Orders.


10-25.      Automatic Stay.  An order shall be entered that is not stayed
pending appeal granting relief from the Automatic Stay to any creditor of a Loan
Party (other than the Agent and the Lenders) with respect to any claim against
any property that, when taken together with all other orders entered on the
docket of the Bankruptcy Court that are not stayed pending appeal granting
relief from the Automatic Stay with respect to the Loan Parties’ Collateral
having a value in excess of $1,000,000.


10-26.      Exclusivity.  An order shall be entered terminating or reducing the
Loan Parties’ exclusivity period for proposing a Plan of Reorganization (to the
extent such motion is not made by Agent or any Lender).


10-27.      Milestones. Failure of the Loan Parties to comply with any of the
Milestones; provided that the Agent and Required Lenders may agree to an
extension of any of the Milestone dates in their sole and absolute discretion.
 
77

--------------------------------------------------------------------------------

10-28.      Other Plans of Reorganization.  An order shall be entered by the
Bankruptcy Court confirming a plan of reorganization or liquidation in any of
the Cases which does not (a) contain a provision for termination of the
Commitments and indefeasible payment in full in cash of all Liabilities
hereunder and under the other Loan Documents on or before the effective date of
such plan or plans upon entry thereof and (b) provide for the continuation of
the Liens and security interests granted to the Agent for the benefit of the
Agent and the Lenders with the same priorities under the DIP Orders until such
plan effective date.


10-29.      Violation of DIP Orders.  A violation by any Group Member of any of
the provisions of the DIP Orders.


10-30.      Rejection of Leases. Any Loan Party rejects an unexpired lease or
Material Contract other than with the prior written consent of the Agent and the
Required Lenders.


10-31.      Adversary Proceedings.  Any Loan Party or the Committee commences,
or supports any person, in any litigation challenging or seeking to challenge
the DIP Liens against the Agent, or the Lenders, except as may be permitted
under the DIP Orders.
 
10-32.      Payment of Other Prepetition Debt.  Any Loan Party shall make a
payment or grant adequate protection with respect to Debt existing prior to the
Petition Date (other than as permitted under this Agreement, the DIP Orders or
the “first day” orders (including prepayment of the Prepetition ABL Facility) or
otherwise and approved by the Agent and the Required Lenders and the Bankruptcy
Court).


Article 11 - Rights and Remedies Upon Default:


In addition to all of the rights, remedies, powers, privileges, and discretions
which the Agent is provided prior to the occurrence of an Event of Default, the
Agent shall have the following rights and remedies upon the occurrence, and
during the continuance, of any Event of Default.


11-1.        Remedies.  If an Event of Default exists, the Agent may, or shall
at the request of the Required Lenders, at any time or times and in any order,
without notice to or demand on any Loan Party (except as set forth below),
restrict the amount of or refuse to permit any Lender to make any Loan.  If an
Event of Default exists, the Agent may, or shall at the request of the Required
Lenders, do one or more of the following, in addition to the action described in
the preceding sentence, at any time or times and in any order, without notice to
or demand on any Loan Party, except for such notice or consent that is expressly
provided for hereunder, under the Interim DIP Order or the Final DIP Order, or
required by applicable law:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Liabilities then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be immediately due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be immediately due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Loan Parties, (iii) exercise the right (after providing five (5) days’ prior
notice to the Loan  Parties, the United States Trustee, the Committee and any
other official committee (but this shall not serve as a consent to the use of
the Loans hereunder to pay Professional Fees incurred by any other such official
committee)) to realize on all Collateral without the necessity of obtaining any
further relief or order from the Bankruptcy Court, subject to the right of the
Loan Parties to seek continuation of the automatic stay during such five (5) day
period (such period referred to in this Section 11-1 as the “Remedies Notice
Period”) solely on the basis that no Event of Default has occurred; and (iv)
pursue its other rights and remedies under the Loan Documents, the DIP Orders
and/or applicable law.  Except as otherwise provided in the DIP Orders, the
foregoing remedies may be exercised without demand and without further
application to or order of the Bankruptcy Court.  In any hearing regarding any
exercise of remedies under this Section 11-1 (which hearing must take place
within the Remedies Notice Period), the only issue that may be raised by any
party in opposition thereto shall be whether, in fact, an Event of Default has
occurred and is continuing, and the Loan Parties, any committee and all other
parties in interest shall not be entitled to seek relief, including, without
limitation, under Section 105 of the Bankruptcy Code, to the extent such relief
would in any way impair or restrict the rights and remedies of the Agent or the
Lenders set forth in the DIP Order, this Agreement or the Loan Documents, as
applicable.  If no such order is entered during the Remedies Notice Period, all
use of the Collateral shall cease and the Agent and the Lenders shall be
entitled to enforce the remedies hereunder.
 
78

--------------------------------------------------------------------------------

11-2.        Sales.  Each Loan Party recognizes that the Agent may be unable to
effect a public sale of any or all of the Collateral that constitutes securities
to be sold by reason of certain prohibitions contained in the laws of any
jurisdiction outside the United States or in applicable federal or state
securities laws but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such Collateral to be sold for their own account for
investment and not with a view to the distribution or resale thereof.  Each Loan
Party acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall, to the extent permitted by law, be deemed to have been made in a
commercially reasonable manner.  Unless required by a Requirement of Law, the
Agent shall not be under any obligation to delay a sale of any of such
Collateral to be sold for the period of time necessary to permit the issuer of
such securities to register such securities under the laws of any jurisdiction
outside the United States or under any applicable federal or state securities
laws, even if such issuer would agree to do so.  Each Loan Party further agrees
to do or cause to be done, to the extent that such Loan Party may do so under
Requirements of Law, all such other acts and things as may be necessary to make
such sales or resales of any portion or all of such Collateral or other property
to be sold valid and binding and in compliance with any and all Requirements of
Law at the Loan Parties’ expense.  Each Loan Party further agrees that a breach
of any of the covenants contained in this Section 11-2 will cause irreparable
injury to the Agent and the Lenders for which there is no adequate remedy at law
and, as a consequence, agrees that each covenant contained in this Section 11-2
shall be specifically enforceable against such Loan Party, and each Loan Party
hereby waives and agrees, to the fullest extent permitted by law, not to assert
as a defense against an action for specific performance of such covenants that
(i) such Loan Party’s failure to perform such covenants will not cause
irreparable injury to the Agent and the Lenders or (ii) the Agent or the Lenders
have an adequate remedy at law in respect of such breach.  Each Loan Party
further acknowledges the impossibility of ascertaining the amount of damages
which would be suffered by the Agent and the Lenders by reason of a breach of
any of the covenants contained in this Section 11-2 and, consequently, agrees
that, if such Loan Party shall breach any of such covenants and the Agent or the
Lenders shall sue for damages for such breach, such Loan Party shall pay to the
Agent, for the benefit of the Agent  and the Lenders, as liquidated damages and
not as a penalty, an aggregate amount equal to the value of the Collateral or
other property to be sold on the date the Agent shall demand compliance with
this Section 11-2.


11-3.        UCC.  If an Event of Default has occurred and is continuing, the
Agent shall have for the benefit of the Lenders, in addition to all other rights
of the Agent and the Lenders, the rights and remedies of a secured party under
the UCC, and without limiting the generality of the foregoing, the Agent shall
be empowered and entitled to, subject to the terms of the DIP Orders: (i) take
possession of, foreclose on and/or request a receiver of the Collateral and keep
it on any Loan Party’s premises at any time, at no cost to the Agent or any
Lender, or remove any part of it to such other place or places as the Agent may
determine, or the Loan Parties shall, upon the Agent’s or Required Lender’s
demand, at the Loan Parties’ cost, assemble the Collateral and make it available
to the Agent at a place convenient to the Agent; (ii) sell and deliver any
Collateral at public or private sales, for cash, upon credit, or otherwise, at
such prices and upon such terms as the Agent and the Required Lenders deem
advisable, in its sole discretion, and may postpone or adjourn any sale of the
Collateral by an announcement at the time and place of sale or of such postponed
or adjourned sale; (iii) hold, lease, develop, manage, operate, control and
otherwise use the Collateral upon such terms and conditions as may be reasonable
under the circumstances (making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as may be reasonably
necessary or desirable), exercise all such rights and powers of each Loan Party
with respect to the Collateral, whether in the name of such Loan Party or
otherwise, including without limitation the right to make, cancel, enforce or
modify leases, obtain and evict tenants, and demand, sue for, collect and
receive all rents, in each case, in accordance with the standards applicable to
the Agent under the Loan Documents, (iv) employ consultants to inspect the
Collateral and to assure compliance by each Loan Party of the terms and
conditions of the Loan Documents and (v) take any other actions, as may be
necessary or desirable, in connection with the Collateral (including preparing
for the disposition thereof), and all actual, out-of-pocket fees and expenses
incurred in connection therewith shall be borne by the Loan Parties.  Upon
demand from the Agent, the applicable Loan Party shall direct the grantor or
licensor of, or the contracting party to, any property agreement with respect to
any Property to recognize and accept the Agent, for the benefit of and on behalf
of the Lenders, as the party to such agreement for any and all purposes as fully
as it would recognize and accept such Loan Party and the performance of such
Loan Party thereunder and, in such event, without further notice or demand and
at such Loan Party’s sole cost and expense, the Agent, for the benefit of and on
behalf of the Lenders, may exercise all rights of such Loan Party arising under
such agreements.  Without in any way requiring notice to be given in the
following manner, each Loan Party agrees that any notice by the Agent of sale,
disposition, or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
such Loan Party if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least ten (10) Business Days prior to such action to the Loan Parties’
address specified in or pursuant to Section 12-1.  If any Collateral is sold on
terms other than payment in full at the time of sale, no credit shall be given
against the Liabilities until the Agent or the Lenders receive payment, and if
the buyer defaults in payment, the Agent may resell the Collateral.  In the
event the Agent seeks to take possession of all or any portion of the Collateral
by judicial process, each Loan Party irrevocably waives:  (A) the posting of any
bond, surety, or security with respect thereto which might otherwise be
required; (B) any demand for possession prior to the commencement of any suit or
action to recover the Collateral; and (C) any requirement that the Agent retain
possession and not dispose of any Collateral until after trial or final
judgment.  Each Loan Party agrees that the Agent has no obligation to preserve
rights to the Collateral or marshal any Collateral for the benefit of any
Person.  The proceeds of sale shall be applied as set forth in the DIP Orders. 
The Agent will return any excess to the applicable Loan Party and the Loan
Parties shall remain liable for any deficiency.
 
79

--------------------------------------------------------------------------------

11-4.        Application of Proceeds.  Notwithstanding anything herein to the
contrary, (i) neither the Agent nor any Lender shall take any action under this
Article 11 (or similar provisions of any Loan Document) except after compliance
with any applicable notice requirements applicable thereto set forth in
accordance with the DIP Orders, and (ii) following the occurrence and during the
continuance of an Event of Default, all amounts received by the Agent on account
of the Liabilities, from the Loan Parties and/or all amounts with respect to the
proceeds of any Collateral promptly disbursed by the Agent in accordance with
Section 7-5(c)(ii), unless otherwise agreed by the Required Lenders.


11-5.        Relief.  An Event of Default shall occur as set forth in this
Agreement even if an act or circumstance which gives rise, directly or
indirectly, to such Event of Default has been authorized by the Bankruptcy Court
or another court or tribunal with jurisdiction over the Cases.  Neither the
Agent nor any Lender shall have any obligation whatsoever to object to any
relief requested by any Loan Party from the Bankruptcy Court or another court or
tribunal with jurisdiction over the Cases if and because such relief would or
may constitute, or would or may lead to, an Event of Default, or the Agent’s or
any Lender’s failure to object to such relief shall not limit the Events of
Default under this Agreement, constitute a waiver or release of rights and
remedies under this Agreement, estop or preclude the Agent or any Lender from
fully enforcing the same, or have any res judicata effect on whether an Event of
Default has occurred under this Agreement.  Each Loan Party shall be fully
responsible for determining whether any relief it seeks from the Bankruptcy
Court or another court or tribunal with jurisdiction over the Cases would or may
constitute, or would or may lead to, an Event of Default under this Agreement,
and authorization for such relief shall not limit in any manner whatsoever such
Loan Party’s obligation to fully comply with all of the terms and conditions of
this Agreement.
 
80

--------------------------------------------------------------------------------

11-6.        Occupation of Business Location.  In connection with the Agent’s
exercise of the Agent’s rights under this Article 11, the Agent may enter upon,
occupy, and use any premises owned or occupied by the Borrower, and may exclude
the Borrower from such premises or portion thereof as may have been so entered
upon, occupied, or used by the Agent.  The Agent shall not be required to remove
any of the Collateral from any such premises upon the Agent’s taking possession
thereof, and may render any Collateral unusable to the Borrower.  In no event
shall the Agent or any Lender be liable to the Borrower for use or occupancy by
the Agent of any premises pursuant to this Article 11, nor for any charge (such
as wages for the Borrower’s employees and utilities) incurred in connection with
the Agent’s exercise of the Agent’s Rights and Remedies, except for such charges
which are incurred as a result of the Agent’s or such Lender’s gross negligence
or willful misconduct.


11-7.        Grant of Nonexclusive License.  The Borrower hereby grants to the
Agent a royalty free nonexclusive irrevocable license, exercisable upon the
occurrence, and during the continuance, of an Event of Default, to use, apply,
and affix any trademark, trade name, logo, or the like in which the Borrower now
or hereafter has rights, such license being with respect to the Agent’s exercise
of the rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.  In exercising its rights under such license, the Agent shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Agent to undertake (or
refrain from undertaking) any specific action and neither the Agent nor any
Lender shall, under any circumstances, have any liability to the Borrower,
except for such which are a result of the Agent’s or such Lender’s gross
negligence or willful misconduct.


11-8.        Assembly of Collateral.  The Agent may require the Borrower to
assemble the Collateral and make it available to the Agent at the Borrower’s
sole risk and expense at a place or places which are convenient to the Agent.


11-9.        Rights and Remedies.  The rights, remedies, powers, privileges, and
discretions of the Agent and the Lenders hereunder (herein, the “Credit Parties’
Rights and Remedies”) shall be cumulative and not exclusive of any rights or
remedies which they would otherwise have.  No delay or omission by the Agent or
any Lenders in exercising or enforcing any of the Credit Parties’ Rights and
Remedies shall operate as, or constitute, a waiver thereof.  No waiver by the
Agent or the Lenders of any Event of Default or of any default under any other
agreement shall operate as a waiver of any other default hereunder or under any
other agreement.  No single or partial exercise of any of the Credit Parties’
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any person, at any time,
shall preclude the other or further exercise of the Credit Parties’ Rights and
Remedies.  No waiver by the Agent or the Lenders of any of the Credit Parties’
Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver.  All of the
Credit Parties’ Rights and Remedies and all of the Agent’s and Lenders’ rights,
remedies, powers, privileges, and discretions under any other agreement or
transaction are cumulative, and not alternative or exclusive, and may be
exercised by the Agent and the Lenders, as applicable, at such time or times and
in such order of preference as the Agent and the Lenders in their sole
discretion may determine.  The Credit Parties’ Rights and Remedies may be
exercised without resort or regard to any other source of satisfaction of the
Liabilities.
 
81

--------------------------------------------------------------------------------

11-10.      Warehouse Bailment Agreement.  Notwithstanding anything contained in
the Warehouse Bailment Agreement entered into or to be entered into by and among
GSI Commerce Solutions, Inc., the Borrower and the Agent, but without limiting
the Agent’s other rights and remedies set forth in Article 11 arising upon the
occurrence of an Event of Default, the demands, notices, directions and orders
contemplated by Sections F(3), G and J thereof may only be given by the Agent
after the occurrence and during the continuance of an Event of Default.


11-11.      [Intentionally Omitted.]


Article 12 - Notices:


12-1.        Notice Addresses.  All notices, demands, and other communications
made in respect of this Agreement to the Agent or the Borrower (on behalf of the
Loan Parties) (other than a request for a loan or advance or other financial
accommodation) shall be made to the addresses listed below, and to any Lender to
the address listed in such Lender’s Administrative Questionnaire, each of which
may be changed upon seven (7) days written notice to all others given by
certified mail, return receipt requested.


If to the Agent:
Crystal Financial LLC
Two International Place, 17th Floor
Boston, Massachusetts 02110
Attention:  Evren Ozargun
Tel:  (617) 428-8715
Email:  eozargun@crystalfinco.com
 
With a copy to (which copy shall not constitute notice):
     
Proskauer Rose LLP
Eleven Times Square
New York, New York  10036
Attention:  Kristen V. Campana
Fax:  (212) 969-2900
Email:  kcampana@proskauer.com
   
If to the Borrower:
Aeropostale, Inc.
112 West 34th Street, 22nd Floor
New York, New York 10120
Attention:  Joseph Pachella, GVP and Treasurer
Fax:  (973) 872-5650
Email:  jpachella@aeropostale.com
   
With copies to (which copies shall not constitute notice):
     
Marc G. Schuback, Esquire
General Counsel
Aeropostale, Inc.
West 34th Street, 22nd Floor
New York, New York 10120
Fax:  (646) 619-4873
Email:  mschuback@aeropostale.com
 
and
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Ray Schrock, P.C. and Jacqueline Marcus
Fax:  212-310-8007
Email:     ray.schrock@weil.com;
jacqueline.marcus@weil.com

 
82

--------------------------------------------------------------------------------

12-2.        Notice Given.


(a)           Except as otherwise specifically provided herein, notices shall be
deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):


(i)             By mail:  the sooner of when actually received or three (3) days
following deposit in the United States mail, postage prepaid.


(ii)            By recognized overnight express delivery:  the Business Day
following the day when sent.


(iii)           By Hand:  If delivered on a Business Day after 9:00 AM and no
later than three (3) hours prior to the close of customary business hours of the
recipient, when delivered.  Otherwise, at the opening of the then next Business
Day.


(iv)          By Facsimile or electronic transmission (which must include a
header on which the party sending such transmission is indicated):  If sent on a
Business Day after 9:00 AM and no later than three (3) hours prior to the close
of customary business hours of the recipient, one (1) hour after being sent. 
Otherwise, at the opening of the then next Business Day.


(b)           Rejection or refusal to accept delivery and inability to deliver
because of a changed address or Facsimile Number for which no due notice was
given shall each be deemed receipt of the notice sent.


Article 13 - Term:


13-1.        Termination of Revolving Credit and the Term Loan Facility.  The
Revolving Credit and the Term Loan Facility (subject to suspension as provided
in Section 2-5(k) hereof) shall remain in effect until the Termination Date.


13-2.        Effect of Termination.  On the Termination Date, the Borrower shall
pay the Agent (whether or not then due), in immediately available funds, all
then Liabilities (other than indemnities, not then due and payable, which
survive repayment of the Term Loans, the Revolving Credit Loans and  termination
of the Commitments), including, without limitation:  the entire balance of the
Loan Account; any accrued and unpaid Line (Unused) Fee; any fees due and owing
under the Fee Letter, any payments due on account of the indemnification
obligations included in Section 2-9(e).  Until such payment, all provisions of
this Agreement, other than those contained in Article 2 which place an
obligation on the Agent and the Lenders to make any loans or advances or to
provide financial accommodations under the Revolving Credit or otherwise, shall
remain in full force and effect until all Liabilities (other than indemnities,
not then due and payable, which survive repayment of the Term Loans, the
Revolving Credit Loans and termination of the Commitments) shall have been paid
in full.  The release by the Agent of the security and other collateral
interests granted the Agent by the Borrower hereunder may be upon such
conditions and indemnifications as the Agent may require to protect the Agent
and Lenders against and chargebacks, credits, returned items and any other
reversal of payments which had been received by the Agent and applied toward
such Liabilities.
 
83

--------------------------------------------------------------------------------

Article 14 - General:


14-1.        Protection of Collateral.  Neither the Agent nor any Lender has a
duty as to the collection or protection of the Collateral beyond the safe
custody of such of the Collateral as may come into the possession of the Agent
and shall have no duty as to the preservation of rights against prior parties or
any other rights pertaining thereto.  With the Borrower’s prior approval (which
shall not be unreasonably delayed or withheld), the Agent may include reference
to the Borrower (and may utilize any logo or other distinctive symbol associated
with the Borrower) in connection with any advertising, promotion, or marketing
undertaken by the Agent.


14-2.        Successors and Assigns.  This Agreement shall be binding upon the
Borrower and the Borrower’s representatives, successors, and assigns and shall
inure to the benefit of the Agent, the Lenders and their respective successors
and assigns; provided, however, no trustee or other fiduciary appointed with
respect to the Borrower shall have any rights hereunder.  In the event that the
Agent or any Lenders, in accordance with the provisions of this Section 14-2,
assign or transfer their respective rights under this Agreement, the assignee
shall thereupon succeed to and become vested with all rights, powers,
privileges, and duties of such assignor hereunder to the extent of such
assignment, and, with respect to the interest so assigned, such assignor shall
thereupon be discharged and relieved from its duties and obligations hereunder.


14-3.        Severability.  Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.


14-4.        Amendments; Course of Dealing.


(a)           This Agreement and the other Loan Documents incorporate all
discussions and negotiations between the Borrower, the Agent, and the Lenders,
either express or implied, concerning the matters included herein and in such
other instruments, any custom, usage, or course of dealings to the contrary
notwithstanding.  No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof.  No
failure by the Agent to give notice to the Borrower of the Borrower’s having
failed to observe and comply with any warranty or covenant included in any Loan
Document shall constitute a waiver of such warranty or covenant or the amendment
of the subject Loan Document.


(b)           The Borrower may undertake any action otherwise prohibited hereby,
and may omit to take any action otherwise required hereby, upon and with the
express prior written consent of the Agent.  No consent, modification,
amendment, or waiver of any provision of any Loan Document shall be effective
unless executed in writing by or on behalf of the party to be charged with such
modification, amendment, or waiver (and if such party is the Agent, then by a
duly authorized officer thereof).  Any modification, amendment, or waiver
provided by the Agent shall be in reliance upon all representations and
warranties theretofore made to the Agent by or on behalf of the Borrower (and
any guarantor, endorser, or surety of the Liabilities) and consequently may be
rescinded in the event that any of such representations or warranties was not
true and complete in all material respects when given.
 
84

--------------------------------------------------------------------------------

14-5.        Power of Attorney.  In connection with all powers of attorney
included in this Agreement, the Borrower hereby grants unto the Agent full power
to do any and all things necessary or appropriate in connection with the
exercise of such powers as fully and effectually as the Borrower might or could
do, hereby ratifying all that said attorney shall do or cause to be done by
virtue of this Agreement.  No power of attorney set forth in this Agreement
shall be affected by any disability or incapacity suffered by the Borrower and
each shall survive the same.  All powers conferred upon the Agent by this
Agreement, being coupled with an interest, shall be irrevocable until this
Agreement is terminated by a written instrument executed by a duly authorized
officer of the Agent.


14-6.        Application of Proceeds.  Except as otherwise provided in Sections
7-5 and 11-4 hereof, he proceeds of any collection, sale, or disposition of the
Collateral, or of any other payments received hereunder, shall be applied
towards the Liabilities in such order and manner as the Agent determines in its
sole discretion.  The Borrower shall remain liable for any deficiency remaining
following such application.


14-7.        Costs and Expenses of the Credit Parties.


(a)           The Borrower shall pay on demand all Costs of Collection and all
out-of-pocket expenses of the Agent in connection with the preparation,
execution, and delivery of this Agreement and of any other Loan Documents,
whether now existing or hereafter arising, and all other expenses which may be
incurred by the Agent and the Lenders in preparing or amending this Agreement
and all other agreements, instruments, and documents related thereto, or
otherwise incurred with respect to the Liabilities, and all other out-of-pocket
costs and expenses of the Agent and the Lenders which relate to the credit
facility contemplated hereby.


(b)           The Borrower shall pay on demand all Costs of Collection incurred,
following the occurrence, and during the continuance, of any Event of Default,
by the Agent and the Lenders in connection with the enforcement, attempted
enforcement, or preservation of any rights and remedies under this, or any other
Loan Document, as well as any such costs and expenses in connection with any
“workout”, forbearance, or restructuring of the credit facility contemplated
hereby.


(c)           The Borrower authorizes the Agent to pay all such fees and
expenses and in the Agent’s discretion, to add such fees and expenses to the
Loan Account.


(d)           The undertaking on the part of the Borrower in this Section 14-7
shall survive payment of the Liabilities and/or any termination, release, or
discharge executed by the Agent in favor of the Borrower, other than a
termination, release, or discharge which makes specific reference to this
Section 14-7.


14-8.        Copies and Facsimiles.  This Agreement and all documents which
relate thereto, which have been or may be hereinafter furnished any of the Loan
Parties may be reproduced by such Loan Party by any photographic, microfilm,
xerographic, digital imaging, or other process, and the Loan Parties may destroy
any document so reproduced.  Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business).  Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.
 
85

--------------------------------------------------------------------------------

14-9.        New York Law.  Except to the extent governed by the Bankruptcy
Code, this Agreement and all rights and obligations hereunder, including matters
of construction, validity, and performance, shall be governed by the laws of The
State of New York (without giving effect to the conflicts of laws principals
thereof, but including Sections 5-1401 and 5-1402 of the New York General
Liabilities Law).


14-10.      Consent to Jurisdiction.


In the event that the Bankruptcy Court does not have or refuses to exercise
jurisdiction with respect thereto, the Borrower agrees that any legal action,
proceeding, case, or controversy against the Borrower with respect to any Loan
Document may be brought in the State of New York sitting in New York County and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, as the Agent and the Required Lenders may
elect in their sole discretion.  By execution and delivery of this Agreement,
the Borrower, for itself and in respect of its property, accepts, submits, and
consents generally and unconditionally, to the non-exclusive jurisdiction of the
aforesaid courts.


(a)           The Borrower WAIVES personal service of any and all process upon
it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the Borrower at the Borrower’s
address for notices as specified herein, such service to become effective ten
(10) Business Days after such mailing.


(b)           The Borrower WAIVES any objection based on forum non conveniens
and any objection to venue of any action or proceeding instituted in the
aforesaid courts under any of the Loan Documents.


(c)           Nothing herein shall affect the right of the Agent to bring legal
actions or proceedings in any other competent jurisdiction.


The Borrower agrees that any action commenced by the Borrower asserting any
claim or counterclaim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and that such Courts shall have exclusive jurisdiction with respect
to any such action.


14-11.      Indemnification.  The Loan Parties shall indemnify, defend, and hold
the Agent and each other Credit Party and any employee, officer, agent or
Affiliate of the Agent and other Credit Parties (each, an “Indemnified Person”)
harmless of and from any claim brought or threatened against any Indemnified
Person by the Borrower, any guarantor or endorser of the Liabilities, or any
other Person (as well as from attorneys’ fees and expenses in connection
therewith) on account of the relationship of the Borrower or of any other
guarantor or endorser of the Liabilities with the Agent and other Credit Parties
(each, an “Indemnified Claim”) other than any claim resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final, non-appealable judgment of a court of competent jurisdiction.  Each
Indemnified Claim may be defended, compromised, settled, or pursued by the
Indemnified Person with counsel of the Agent’s selection (and if such
Indemnified Claim is brought by a Person other than the Loan Parties, any
guarantor or endorser of the Liabilities or any Affiliate of the Loan Parties,
after consultation with (but not approval of) the Loan Parties regarding the
selection of such counsel), but at the expense of the Borrower; provided that
any Indemnified Claim may not be settled without the consent of the Loan Parties
(which shall not be unreasonably withheld or delayed) if as the result of any
such settlement the Loan Parties will be obligated to make any payment (other
than reimbursement of the costs and expenses of the Indemnified Person).  This
indemnification shall survive payment of the Liabilities and/or any termination,
release, or discharge executed by the Agent in favor of the Borrower or any
other Loan Party, other than a termination, release, or discharge which makes
specific reference to this Section 14-11.
 
86

--------------------------------------------------------------------------------

14-12.      Rules of Construction.  The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:


(a)           Words in the singular include the plural and words in the plural
include the singular.


(b)           Titles, headings (indicated by being underlined or shown in Small
Capitals) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect.

 
(c)           The words “includes” and “including” are not limiting.
 
(d)           Text which follows the words “including, without limitation” (or
similar words) is illustrative and not limiting.


(e)           Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision.  Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections.


(f)            Text which is shown in italics, shown in bold, shown IN ALL
CAPITAL LETTERS, or in any combination of the foregoing, shall be deemed to be
conspicuous.


(g)           The words “may not” are prohibitive and not permissive.


(h)           The word “or” is not exclusive.


(i)            Terms which are defined in one section of any Loan Document are
used with such definition throughout the instrument in which so defined.


(j)            The symbol “$” or reference to “dollars” refers to United States
Dollars.


(k)           Unless limited by reference to a particular Section or provision,
any reference to “herein”, “hereof”, or “within” is to the entire Loan Document
in which such reference is made.


(l)            References to “this Agreement” or to any other Loan Document is
to the subject instrument as amended to the date on which application of such
reference is being made.


(m)          Except as otherwise specifically provided, all references to time
are to Boston time.
 
87

--------------------------------------------------------------------------------

(n)           In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:


(i)             Unless otherwise provided (A) the day of the act, event, or
default from which the designated period of time begins to run shall not be
included and the last day of the period so computed shall be included unless
such last day is not a Business Day, in which event the last day of the relevant
period shall be the then next Business Day and (B) the period so computed shall
end at 5:00 PM on the relevant Business Day.


(ii)            The word “from” means “from and including”.


(iii)           The words “to” and “until” each mean “to, but excluding”.


(iv)           The word “through” means “to and including”.


(o)           References to “presently”, “currently”, and other similar
expressions mean the Effective Date.


(p)           The term “upon the occurrence, and during the continuance, of” a
Suspension Event or an Event of Default and any other similar term means, the
occurrence of a Suspension Event or an Event of Default which has not been
waived by the Agent and the requisite Lenders in accordance with the terms
hereof.


(q)           The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping with the intentions set forth in Section 14-13
hereof; provided, however, in the event of any inconsistency between the
provisions of this Agreement and any other Loan Document, the provisions of this
Agreement shall govern and control.


14-13.      Intent.  It is intended that:


(a)           This Agreement take effect as a sealed instrument.


(b)           The scope of the security interests created by this Agreement be
broadly construed in favor of the Agent and Lenders.


(c)           The security interests created by this Agreement secure all
Liabilities, whether now existing or hereafter arising.


(d)           All Costs of Collection incurred in connection with its
relationship with the Borrower shall be borne by the Borrower.


(e)           Unless otherwise explicitly provided herein, the consent of the
Agent or any Lender to any action of the Borrower which is prohibited unless
such consent is given may be given or refused by the Agent and Lenders in their
discretion.


14-14.      Right of Set-Off.  Any and all deposits (other than Trust Deposit
Accounts) or other sums at any time credited by or due to the Borrower from the
Agent, any Lender, or any Participant in the credit facility contemplated hereby
or any from any Affiliate of the Agent, any Lender, or any Participant and any
cash, securities, instruments or other property of the Borrower in the
possession of the Agent, any Lender, any Participant or any such Affiliate,
whether for safekeeping or otherwise (regardless of the reason such Person had
received the same) shall at all times constitute security for all Liabilities
and for any and all obligations of the Borrower to the Agent, any Lender or any
Participant or any such Affiliate and may be applied or set off against the
Liabilities and against such obligations at any time, whether or not such are
then due and whether or not other collateral is then available to the Agent, any
Lender or any Participant or any such Affiliate.
 
88

--------------------------------------------------------------------------------

14-15.      Maximum Interest Rate.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Revolving Credit Loans, as applicable, or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Agent or
Lenders exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Requirements of Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Liabilities hereunder.


14-16.      Waivers.


(a)           The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 14-16(b), below,
knowingly, voluntarily, and intentionally, and understands that the Agent and
Lenders, in entering into the financial arrangements contemplated hereby and in
providing loans and other financial accommodations to or for the account of the
Borrower as provided herein, whether not or in the future, are relying on such
waivers.


(b)           THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY WAIVES THE FOLLOWING:


(i)            Except as otherwise specifically required hereby, and to the
extent permissible under applicable Requirements of Law, notice of non-payment,
demand, presentment, protest and all forms of demand and notice, both with
respect to the Liabilities and the Collateral.


(ii)            Except as otherwise specifically required hereby, and to the
extent permissible under applicable Requirements of Law, the right to notice
and/or hearing prior to the Agent’s and the Lenders’ exercising of the Agent’s 
and the Lenders’ rights upon default.


(iii)           THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE AGENT OR ANY LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR ANY LENDER OR IN WHICH THE
AGENT OR ANY LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWER OR ANY OTHER PERSON AND THE AGENT OR ANY LENDER (AND THE AGENT AND
LENDERS LIKEWISE WAIVE THEIR RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR
CONTROVERSY).


(iv)          Except to the extent that such may not be waived under applicable
Requirements of Law, the benefits or availability of any stay, limitation,
hindrance, delay, or restriction with respect to any action which the Agent or
any Lender may or may become entitled to take hereunder.
 
89

--------------------------------------------------------------------------------

(v)           Any defense, counterclaim, set-off, recoupment, or other basis on
which the amount of any Liability, as stated on the books and records of the
Agent or any Lender, could be reduced or claimed to be paid otherwise than in
accordance with the tenor of and written terms of such Liability.


(vi)          Any claim against the Agent or any Lender to consequential,
special, or punitive damages.


14-17.      Confidentiality.  The Credit Parties shall keep, and shall cause
their respective officers, directors, employees, affiliates and attorneys to
keep, all financial statements, reports and other proprietary information
furnished to them by the Borrower, the Guarantor or their respective Affiliates
(hereinafter collectively, the “Information”) confidential and shall not
disclose such Information, or cause such Information to be disclosed, to any
Person; provided, however, that (i) the Information may be disclosed to any
Credit Party’s officers, directors, employees, affiliates, attorneys, partners,
investors and other advisors as need to know the Information in connection with
the Agent’s or Lenders’ administration of the Liabilities; (ii) the Information
may be disclosed to any regulatory or other governmental authorities having
jurisdiction over the Agent and Lenders as required in connection with the
exercise of their regulatory activity; (iii) the Information may be disclosed to
any prospective assignee or participant, who has agreed to be bound by the
provisions of this Section 14-17; (iv) the Information may be disclosed in
connection with the enforcement of the Liabilities by the Agent or any Lender to
the extent required in connection therewith; (v) the Information may otherwise
be disclosed to the extent required by law; and (vi) to such Credit Party’s
financing sources.  Notwithstanding anything herein to the contrary,
“Information” shall not include, and each Credit Party (and each employee,
representative, or other agent of the Agent and each Lender) may disclose to any
and all Persons without limitation of any kind, any information with respect to
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including options or other tax analyses) that are
provided to any Credit Party (and each employee, representative, or other agent
of any Credit Party) relating to such tax treatment and tax structure; provided,
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Revolving Credit, the Term Loan Facility and other transactions
contemplated hereby.


14-18.      Press Releases.  Once the Borrower has filed this Agreement with the
Securities and Exchange Commission and disseminated a corresponding press
release regarding this Agreement, then Borrower consents to the publication by
the Agent and/or Lender of advertising material relating to the financing
transactions contemplated by this Agreement using the Borrower’s name, product
photographs, logo or trademark.  The Agent and/or Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for review and
comment prior to the publication thereof.  Subject to the conditions contained
in this Section 14-18, the Agent and Lender reserve the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.  Notwithstanding the foregoing, the Agent and each
Lender may, without consent of any Loan Party, publicly disclose its lending
relationship with the Loan Parties, the identity of the Loan Parties, the
Commitments, and such other information as is publicly disclosed by any Loan
Party through any filing with the Bankruptcy Court.
 
90

--------------------------------------------------------------------------------

14-19.      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Loan Parties acknowledge
and agree that:  (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Party, on
the one hand, and the Agent and Lenders, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Agent and Lenders are and have been acting solely as principals
and are not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) the Agent and Lenders have not assumed and will not assume
an advisory, agency or fiduciary responsibility in favor of the Loan Parties
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Agent and Lenders have advised or are currently advising the Loan Parties or any
of their respective Affiliates on other matters) and the Agent and Lenders have
no any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agent, any
Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Agent and Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agent and any Lender with respect to any breach or alleged breach of
agency or fiduciary duty.


14-20.      [Intentionally Omitted].


14-21.      USA PATRIOT Act Notice.  The Agent and each Lender hereby notifies
the Loan Parties that pursuant to the requirements of the USA Patriot Act (Title
III of Pub.  L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each such Person and
other information that will allow the Agent and each Lender to identify the Loan
Parties in accordance with the Act.  Each of the Loan Parties is in compliance,
in all material respects, with the Patriot Act.  No part of the proceeds of the
Term Loans, the Revolving Credit Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


14-22.      Foreign Asset Control Regulations.  Neither of the advance of the
Term Loans, the Revolving Credit Loans, nor the use of the proceeds of any
thereof, will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107‑56)).  Furthermore, none of the Loan
Parties or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.
 
91

--------------------------------------------------------------------------------

14-23.      Liabilities of Lenders Several.  The obligations of the Lenders
hereunder to make the Term Loans, the Revolving Credit Loans and to make
payments hereunder are several and not joint.  The failure of any Lender to make
any Term Loan, any Revolving Credit Loan or to make any payment hereunder on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan, its Revolving Credit Loan
or to make its payment hereunder.


14-24.      Incorporation of DIP Orders by Reference.  Each of the Loan Parties,
the Agent, and the Lenders agrees that any reference contained herein to (i) the
Interim DIP Order shall include all terms, conditions, and provisions of such
Interim DIP Order and that the Interim DIP Order is incorporated herein for all
purposes, and (ii) the Final DIP Order shall include all terms, conditions, and
provisions of such Final DIP Order and that the Final DIP Order is incorporated
herein for all purposes.  To the extent there is any inconsistency between the
terms of this Agreement and the terms of either the Interim DIP Order or the
Final DIP Order, the terms of the Interim DIP Order and the Final DIP Order, as
applicable, shall govern.


14-25.      Cash Collateral Accounts.


(a)           The Loan Parties shall utilize the funds contained in the Cash
Collateral Accounts only as set forth in the applicable DIP Order and Cash
Management Order and in accordance with the DIP Budget.


(b)           If no Suspension Event has occurred and is continuing, the Loan
Parties may invest the funds in any Cash Collateral Account as permitted by the
Bankruptcy Court and Section 4-35.


(c)           Each Loan Party shall ensure that all payments received by it are
deposited directly into a Cash Collateral Account.  The Loan Parties may not add
or replace a Cash Collateral Account without the prior written consent of the
Agent and the Required Lenders and the authorization of the Bankruptcy Court.


Article 15 - Guaranty


15-1.        Guaranty.  For good and valuable consideration, the receipt and
sufficiency of which are acknowledged, each Guarantor unconditionally
guarantees, in accordance with the terms hereof and without any prior written
notice, the payment and performance of the Liabilities of the Borrower.


15-2.        Obligations Not Affected.  The obligations of each Guarantor
hereunder shall not be affected by:  any fraudulent, illegal, or improper act by
the Borrower, any Guarantor, or any other Person liable or obligated to the
Agent or any Lender for or on the Liabilities; any release, discharge, or
invalidation, by operation of law or otherwise, of the Liabilities; or the legal
incapacity of the Borrower, any Guarantor, or any other Person liable or
obligated to the Agent or any Lender for or on the Liabilities.  Interest and
Costs of Collection shall continue to accrue and shall continue to be deemed
Liabilities guarantied hereby notwithstanding any stay to the enforcement
thereof against the Borrower or any Guarantor or the disallowance of any claim
therefor against the Borrower or any Guarantor.


15-3.        General Waivers.  Each Guarantor WAIVES:  presentment, demand,
notice, and protest with respect to the Liabilities and this Guaranty; any delay
on the part of the Agent or any Lender; any right to require the Agent or any
Lender to pursue or to proceed against the Borrower or any collateral which
might have been granted to secure the Liabilities or to secure the obligations
of the Guarantors hereunder; any benefit of, and any right to participate in,
any collateral which may secure the Liabilities; any claim which any Guarantor
may have or to which any Guarantor may become entitled to the extent that such
claim might otherwise cause any transfer to the Agent or any Lender by or on
behalf of the Borrower to be avoided as having been, or in the nature of, a
preference; and notice of acceptance of this Guaranty.
 
92

--------------------------------------------------------------------------------

15-4.        Waivers Concerning Election of Remedies.  Each Guarantor WAIVES any
claim or defense which is based upon an election of remedies.  In the event that
the Liabilities or this Guaranty are secured by real estate, and in the event
that the Agent or any Lender elects to enforce its rights against such real
property by way of nonjudicial foreclosure through the exercise of the rights of
power of sale, each Guarantor WAIVES any defense which, but for this waiver,
might be available to any Guarantor due to such election of remedies by the
Agent or any Lender (including, without limitation, any claim that the Agent or
any Lender, by reason of such election of remedies, has extinguished rights of
the Guarantors to proceed against the Borrower).


15-5.        Waiver of Subrogation.  No Guarantor shall undertake any of the
following:


(a)           Exercise of any right against the Borrower, by way of subrogation,
reimbursement, indemnity, contribution, or the like unless and until all
Liabilities have been irrevocably paid and satisfied in full.


(b)           The filing of any proof of any claim in competition with the Agent
or any Lender in respect of any payment hereunder in any bankruptcy or
insolvency proceedings of any nature.


(c)           The claiming of any set-off or counterclaim against the Borrower
in respect of any liability of such Guarantor to the Borrower.


15-6.        Subordination.  The payment of any amounts due with respect to any
indebtedness of the Borrower now or hereafter held by any Guarantor for borrowed
money is hereby subordinated to the prior payment in full of the Liabilities. 
No Guarantor shall demand, sue for, or otherwise attempt to collect any such
indebtedness.  Any amounts which are collected, enforced and received by any
Guarantor shall be held by such Guarantor as trustee for the Agent and shall be
paid over to the Agent on account of the Liabilities without affecting in any
manner the liability of any Guarantor under this Guaranty.


15-7.        Books and Records.  The books and records of the Agent showing the
account between the Agent and the Guarantor shall be admissible in any action or
proceeding and constitute prima facie evidence and proof of the items contained
therein.


15-8.        Primary Obligations.  The obligations of each Guarantor hereunder
are primary, with no recourse necessary by the Agent or any Lender against the
Borrower or any collateral given to secure the Liabilities or to secure the
obligations of such Guarantor or any other Guarantor hereunder or against any
other Person liable for or on the Liabilities prior to proceeding against such
Guarantor or any other Guarantor hereunder.


15-9.        Changes in Liabilities.  Each Guarantor assents to any indulgence
or waiver which the Agent or any Lender might grant or give the Borrower and/or
any other Person liable or obligated for or on the Liabilities.  Each Guarantor
authorizes the Agent and Lenders to alter, amend, cancel, waive, or modify any
term or condition of the Liabilities and of the obligations of any other Person
liable or obligated for or on the Liabilities, without notice to, or consent
from, such Guarantor or any other Guarantor.  Each Guarantor authorizes the
Agent and Lenders to complete this Guaranty and any instrument or other document
which evidences or relates to the Liabilities, to the extent that this Guaranty
or such instrument or other document, upon delivery to the Agent or any Lender,
is incomplete in any respect.  No compromise, settlement, or release by the
Agent or any Lender of the Liabilities or of the obligations of any such other
Person (whether or not jointly liable with any Guarantor) and no release of any
collateral securing the Liabilities or securing the obligations of any such
other Person shall affect the obligations of any Guarantor hereunder.  No action
by the Agent or any Lender which has been assented to herein shall affect the
obligations of any Guarantor hereunder.
 
93

--------------------------------------------------------------------------------

15-10.      Right of Set-Off.  Any and all deposits or other sums at any time
credited by or due from the Agent or any Lender to any Guarantor or to any
Participant or from any Affiliate of the Agent or any Lender or any Participant
and any cash, securities, instruments or other property of any Guarantor in the
possession of the Agent or any Lender or any Participant or any such Affiliate,
whether for safekeeping or otherwise (regardless of the reason the Agent or any
Lender or any Participant or any such Affiliate had received the same) shall at
all times constitute security for all Liabilities and for any and all
obligations of the Guarantors to the Agent or any Lender and any Participant,
and may be, following the occurrence and continuation of an Event of Default,
applied or set off against the Liabilities and against the obligations of the
Guarantors to the Agent or any Lender and any Participant including, without
limitation, those arising hereunder, whether or not such are then due and
whether or not other collateral is then available to the Agent or any Lender or
any Participant or any such Affiliate.


15-11.      Joint and Several Obligations.  Each of the obligations of each and
every Guarantor under this Guaranty are joint and several.  This Guaranty may be
enforced against any Guarantor without any duty or responsibility to pursue any
other Guarantor and such enforcement shall not be a defense to any action
brought against any Guarantor hereunder.  The Agent and Lenders hereby reserve
all rights against each Guarantor.


15-12.      Termination.  The obligations of each Guarantor hereunder shall
remain in full force and effect as to all Liabilities until the termination of
this Agreement and payment in full of all Liabilities (other than contingent
indemnification obligations).  This Guaranty shall continue to be effective or,
if previously terminated, shall be automatically reinstated, without any further
action, if at any time any payment made or value received with respect to a
Liability is rescinded or must otherwise be returned by the Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Guarantor, or
otherwise, all as though such payment had not been made or value received.


Article 16 - The Agent


16-1.        Appointment and Authority.  Each Lender hereby irrevocably appoints
Crystal Financial LLC (“Crystal”) to act on its behalf as Agent hereunder and
under the other Loan Documents and authorizes Agent to take such actions on its
behalf and to exercise such powers as are delegated to Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article 16 are solely for the benefit of Agent
and the Lenders, and no Borrower or other Loan Party shall have any rights as a
third party beneficiary of any of such provisions.


16-2.        Exculpatory Provisions.  Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or a Suspension has occurred and is continuing;
 
94

--------------------------------------------------------------------------------

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders; provided
that Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable law;


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity;


(d)           Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or as Agent shall
believe in good faith shall be necessary) or (ii) in the absence of its own
gross negligence or willful misconduct (as determined by final and nonappealable
judgment of a court of competent jurisdiction).  Agent shall be deemed not to
have knowledge of any Suspension Event or Event of Default unless and until
notice describing such Suspension Event or Event of Default is given to Agent by
the Parent or Required Lenders;


(e)           Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Suspension Event or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to Agent.


16-3.        Reliance by Agent.  Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of the Lenders, Agent may presume
that such condition is satisfactory to all Lenders (i) if such condition is
satisfactory to Required Lenders, or (ii) unless Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


16-4.        Nature of Obligations; Non-Reliance on Agent and Other Lenders. 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
or evidenced hereby are commercial loans and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder.  Each Lender acknowledges
that it has, independently and without reliance upon Agent or any other Lender
or any of their Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender shall, independently and without reliance upon the Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Loan Parties and their respective Affiliates) as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a lender or assign or
otherwise transfer its rights, interests and obligations hereunder.
 
95

--------------------------------------------------------------------------------

16-5.        Rights as a Lender.   The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not Agent hereunder
and without any duty to account therefor to the Lenders.


16-6.        Sharing of Set-Offs and Other Payments.  Each Credit Party agrees
that if it shall, whether through the exercise of rights under the Loan
Documents or rights of banker’s lien, set off, or counterclaim against any Loan
Party or otherwise, obtain payment of a portion of the aggregate Liabilities
owed to it, taking into account all distributions made by Agent under Section
7.5 causes such Credit Party to have received more than it would have received
had such payment been received by Agent and distributed pursuant to Section 7.5,
then (a) it shall be deemed to have simultaneously purchased and shall be
obligated to purchase interests in the Liabilities as necessary to cause all
Credit Parties to share all payments as provided for in Section 7.5, and (b)
such other adjustments shall be made from time to time as shall be equitable to
ensure that Agent and all Credit Parties share all payments of Liabilities as
provided in Section 7.5; provided, however, that nothing herein contained shall
in any way affect the right of any Credit Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Liabilities.  Each Loan Party expressly consents to
the foregoing arrangements and agrees that any holder of any such interest or
other participation in the Liabilities, whether or not acquired pursuant to the
foregoing arrangements, may to the fullest extent permitted by law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Liabilities in the amount of such interest or other
participation.  If all or any part of any funds transferred pursuant to this
section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to the order of a tribunal order to be
paid on account of the possession of such funds prior to such recovery.


16-7.        Investments.  Whenever Agent in good faith determines that it is
uncertain about how to distribute to Credit Parties any funds which it has
received, or whenever Agent in good faith determines that there is any dispute
among Credit Parties about how such funds should be distributed, Agent may
choose to defer distribution of the funds which are the subject of such
uncertainty or dispute.  If Agent in good faith believes that the uncertainty or
dispute will not be promptly resolved, or if Agent is otherwise required to
invest funds pending distribution to Credit Parties, Agent shall invest such
funds pending distribution; all interest on any such investment shall be
distributed upon the distribution of such investment and in the same proportion
and to the same Persons as such investment.  All moneys received by Agent for
distribution to Credit Parties (other than to the Person who is Agent in its
separate capacity as a Credit Party) shall be held by Agent pending such
distribution solely as Agent for such Credit Parties, and Agent shall have no
equitable title to any portion thereof.
 
96

--------------------------------------------------------------------------------

16-8.        Resignation of Agent.  Agent may at any time give notice of its
resignation to the Lenders and Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders appoint a successor Agent provided that if Agent shall notify Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Agent shall continue to hold such Collateral until
such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article 16 and Sections 14-7 and 14-11 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Affiliates
in respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.


16-9.        Delegation of Duties.  Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by Agent.  Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory provisions of
this Article 16 shall apply to any such sub-agent and to the Affiliates of Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.


16-10.      Collateral Matters.


(a)           The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any DIP Lien on any Collateral (i) upon the
payment and satisfaction in full, in cash by the Loan Parties of all Liabilities
and the termination of all Commitments, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
the Borrower certifies to Agent that the sale or disposition is permitted under
this Agreement or the other Loan Documents (and Agent may rely conclusively on
any such certificate, without further inquiry) and with the approval of the
Bankruptcy Court (to the extent required), (iii) constituting property in which
Borrower or their Subsidiaries owned no interest at the time the Agent’s DIP
Lien was granted nor at any time thereafter, or (iv) constituting property
leased to Borrower or their Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this Agreement.  Except as provided
above, Agent will not execute and deliver a release of any DIP Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or (z)
otherwise, the Required Lenders.  Upon request by Agent or Borrower at any time,
the Lenders will confirm in writing Agent’s authority to release any such DIP
Liens on particular types or items of Collateral pursuant to this Section 16-10;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Liabilities or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
 
97

--------------------------------------------------------------------------------

(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected, or insured or has been encumbered, or that the Agent’s DIP Liens
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.


16-11.      Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s DIP Liens in assets which, in accordance with Article 8
or Article 9, as applicable, of the UCC can be perfected by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.


16-12.      Concerning the Collateral and Related Loan Documents.  Each Credit
Party authorizes and directs Agent to enter into this Agreement and the other
Loan Documents (including any intercreditor or subordination agreement).  Each
Lender Party agrees that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders.


16-13.      Delivery of Documents to Lenders.  Agent agrees to distribute to
each Lender copies of all notices, financial statements, certificates, reports
and agreements received by Agent and not required to be delivered to each Lender
pursuant to the terms of this Agreement.


Article 17 - Consents, Amendments and Waivers:


17-1.        Action by Agent, Consents, Amendments, Waivers.


(a)           No amendment or waiver of any provision of this Agreement, this
Agreement, or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
the Required Lenders, and the Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:


(i)             increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to the provisions of this Agreement) without the
written consent of such Lender;
 
98

--------------------------------------------------------------------------------

(ii)           as to any Lender, postpone any date fixed by this Agreement, this
Agreement or any other Loan Document for any scheduled payment (including the
Maturity Date) of principal, interest, fees or other amounts due hereunder or
under any of the other Loan Documents without the written consent of such Lender
or change the definitions of the terms “Maturity Date” or “Termination Date” or
any component definition thereof without the written consent of each Lender;


(iii)           as to any Lender, reduce the principal of, or the rate of
interest, any Loans held by such Lender, or  any fees or other amounts payable
under this Agreement or under any other Loan Document to or for the account of
such Lender, without the written consent of such Lender;


(iv)          change Sections 7-5(c) or 7-5(d) of this Agreement in a manner
that would alter the pro rata sharing of payments required thereby (x) as to any
Lender, without the written consent of such Lender, (y) in a manner that would
adversely affect the Lenders holding Revolving Loans and/or Revolving Credit
Commitments without the written consent of each such Lender, or (z) in a manner
that would adversely affect the Lenders holding Term Loans and/or Term
Commitments without the written consent of each such Lender;


(v)           (x) change any provision of this Article 17 or the definition of
“Required Lenders” or any other provision hereof or of this Agreement specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or under this Agreement or make any determination or grant
any consent hereunder or thereunder, without the written consent of each Lender;


(vi)          except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
consent of each Lender;


(vii)         except for or as provided in Section 16-10, release all or
substantially all of the Collateral from the DIP Liens granted to secure the
Liabilities (other than as a result of a Disposition permitted pursuant to the
Loan Documents) or the Guarantees under Article 15, without the written consent
of each Lender;


(viii)        increase the aggregate Commitments without the written consent of
each Lender;


(ix)           except as expressly permitted herein or in any other Loan
Document, subordinate the Liabilities or the DIP Liens granted to the Agent
under this Agreement or under the other Loan Documents, to any other
Indebtedness or lien, as the case may be without the written consent of each
Lender;


(x)            change the definition of the term “Borrowing Base” or any
component definition thereof  or change the criteria used to determine Appraised
Value, Acceptable Inventory, Eligible Credit Card Receivables or Eligible Trade
Names (in each case, other than changes that result from appraisals) if as a
result thereof the amounts available to be borrowed by the Borrower would be
increased without the written consent of each Lender, provided that the
foregoing shall not limit the discretion of the Agent to change, establish or
eliminate any Reserves, so long as such change, establishment or elimination
will not have the effect of making more credit available to the Borrower than
immediately prior to taking such action with respect to the Reserves, other than
as a result of changes in underlying factors used in such computation in the
Loan Parties’ businesses.
 
99

--------------------------------------------------------------------------------

provided that no amendment, waiver or consent shall, unless in writing and
signed by the Agent in addition to the Lenders required above, affect the rights
or duties of any Agent under this Agreement or any other Loan Document. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.  Notwithstanding anything to the contrary
set forth in this Article 17, each of the Interim DIP Order and the Final DIP
Order may be amended in accordance with the definition thereof, and any such
amendments or waivers shall be subject to the satisfaction of the requirements
set forth in the Interim DIP Order or the Final DIP Order, as applicable.


(b)           No Lender independently shall exercise any right of action or
enforcement against or with respect to any Loan Party or any of the Collateral
except with the consent of each Lender.


Article 18 -  Assignments and Participations:


18-1.        Assignments and Assumptions.


(a)           No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of this Section 18-1, (ii) by way of participation in accordance with
the provisions of Section 18-2, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 18-3 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Except as provided herein, each Lender (in this Section 18-1, an “Assigning
Lender”) may assign to one or more Eligible Assignees (in this Section 18-1,
each an “Assignee Lender”) all or a portion of that Lender’s interests, rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans), provided that the parties comply with the provisions of
Section 2-23 (as supplemented and modified herein) and the following provisions:


(i)             in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned;


(ii)            concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether the minimum
amount required by Section 2-23 of this Agreement has been met;


(iii)          the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register, an Assignment and Acceptance substantially
in the form of EXHIBIT 18-1, annexed hereto, together with an Administrative
Questionnaire for the Assignee Lender;


(iv)          the Assigning Lender shall deliver to the Agent, with such
Assignment and Acceptance, any applicable Note held by the subject Assigning
Lender and the Agent’s processing fee of $3,500.00, provided, however, no such
processing fee shall be due where the Assigning Lender is one of the Initial
Lenders.
 
100

--------------------------------------------------------------------------------

(b)           Upon the execution, delivery, acceptance and recording by the
Agent of such Assignment and Acceptance, from and after the effective date
specified therein, the Eligible Assignee thereunder shall be a party to this
Agreement and this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement and this Agreement, and the Assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement and this Agreement (and, in
the case of an Assignment and Assumption covering all of the Assigning Lender’s
rights and obligations under this Agreement, such Assigning Lender shall cease
to be a party thereto and hereto) but shall continue to be entitled to the
benefits of this Agreement with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 18-1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 18-2.


(c)           By executing and delivering an Assignment and Acceptance, the
parties to thereto confirm to and agree with each other and with all parties to
the within Agreement as follows:


(i)             The Assigning Lender:


(A)          makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim


(B)           makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or any other Person
primarily or secondarily liable in respect of any of the Liabilities, or the
performance or observance by the Borrower or any other Person primarily or
secondarily liable in respect of any of the Liabilities of any of their
obligations under any Loan Documents or any other instrument or document
furnished pursuant thereto.


(ii)           The Assignee Lender:


(A)          confirms that it has received copies of this Agreement (and any
amendment hereto), this Agreement and other Loan Documents (and any amendment
thereto), the most recent financial statements then to have been delivered
pursuant to this Agreement, and such other documents and information as that
assignee Lender has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance.


(B)           Independently and without reliance upon the Assigning Lender, the
Agent or any other Lender and based on such documents and information as the
Assignee Lender shall deemed appropriate at the time, made such Person’s own
credit decision to join in the credit facility contemplated by the Loan
Documents and to become a “Lender”.


(C)           Will continue to make such Person’s own credit decisions in taking
or not taking action under this Agreement, this Agreement and the other Loan
Documents independently and without reliance upon the Assigning Lender, the
Agent or any other Lender and based on such documents and information as the
Assignee Lender shall deem appropriate at the time.
 
101

--------------------------------------------------------------------------------

(D)          Appoints and authorizes the Agent to take such action on behalf of
that Assignee Lender and to exercise such powers under this Agreement, this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto.


(E)           Represents and warrants that it is an Eligible Assignee and is
legally authorized to enter into such Assignment and Acceptance.


(d)           The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain a copy of each Assignment and Acceptance
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount (and stated interest) of the Liabilities owing to, the Lenders
from time to time.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Agent and the Lenders may treat each Person
whose name is recorded in the Register as a “Lender” hereunder for all purposes
of this Agreement.  The Register shall be available for inspection by the
Lenders at any reasonable time and from time to time upon reasonable prior
notice.


18-2.        Participations.


(a)           Any Lender may at any time, without the consent of, or notice to,
the Loan Parties or the Agent, sell participations to any Person (other than a
natural person or the Loan Parties or any of the Loan Parties’ Affiliates or
Subsidiaries or a Disqualified Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement and the
other Loan Documents; provided that (i) such Lender’s obligations under this
Agreement and this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Agent, the Lenders and the
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and this
Agreement.  Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 14-17 of this Agreement as if
such Participant was a Lender hereunder.


(b)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement and this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in Section 17-1(a)(ii) and (a)(iii) that affects
such Participant.  The Loan Parties agree that each Participant shall be
entitled to the benefits of this Agreement to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 18-1.


(c)           A Participant shall not be entitled to receive any greater payment
under this Agreement than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.


(d)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
 
102

--------------------------------------------------------------------------------

18-3.        Certain Pledges.


(a)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the other Loan
Documents to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or thereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


Article 19 - Commitments, Fundings and Distributions:


19-1.        Commitments to Make Revolving Credit Loans.  Each Lender shall make
available to the Agent, as provided herein, that Lender’s Revolving Credit
Commitment.


19-2.        Commitments to Make Interim Term Loans.  Each Lender shall make
available to the Agent, as provided herein, that Lender’s Interim Term Loan
Commitment.


19-3.        Commitments to Make Final Term Loans.  Each Lender shall make
available to the Agent, as provided herein, that Lender’s Final Term Loan
Commitment.


19-4.        Nature of Obligations of Lenders.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, Interim Term Loans and Final Term
Loans, and to make any payments required hereunder are several and not joint. 
The failure of any Lender to make any Loan, to fund any participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan(s),
to purchase it participation(s), or to make its payment(s) hereunder.


19-5.        Funding Procedures.


(a)            Revolving Credit Loans.  Promptly after receipt of a request for
a borrowing of a Revolving Credit Loan pursuant to Section 2-5, and in any event
not later than 3:00 p.m., New York time, on the Business Day such borrowing
request was received by Agent, Agent shall notify each Lender holding a
Revolving Credit Commitment, by telecopy, telephone, or other similar form of
transmission, of the requested borrowing. Each such Lender shall make the amount
of such Lender’s Pro Rata Share of the Revolving Credit Loan available to Agent
on the proposed funding date in immediately available funds to an account
designated by Agent not later than 11:00 a.m., New York time on such date, and
Agent shall make the Revolving Credit Loan available to the  Borrower by
transferring immediately as instructed by the Borrower on such date; provided,
however, that no Lender shall have the obligation to make its Pro Rata Share of
the Revolving Credit Loan and Agent shall not make the Revolving Credit
Loan available to the Borrower unless all applicable conditions precedent set
forth in Article 3 have been satisfied in full (or waived by Agent and the
appropriate Lenders).
 
103

--------------------------------------------------------------------------------

(b)           Interim Term Loans. Promptly after receipt of a request for a
borrowing of an Interim Term Loan pursuant to Section 2-5, and in any event not
later than 3:00 p.m. New York time, on the Business Day such borrowing request
was received by Agent, Agent shall notify each Lender holding an Interim Term
Loan Commitment, by telecopy, telephone, or other similar form of transmission,
of the requested borrowing. Each such Lender shall make the amount of such
Lender’s Pro Rata Share of the Interim Term Loan available to Agent on the
proposed funding date in immediately available funds to an account designated by
Agent not later than 11:00 a.m., New York time on such date, and Agent shall
make the Interim Term Loan available to the  Borrower by transferring
immediately as instructed by the Borrower on such date; provided, however, that
no Lender shall have the obligation to make its Pro Rata Share of the Interim
Term Loan and Agent shall not make the Interim Term Loan available to the
Borrower unless all applicable conditions precedent set forth in Article 3 have
been satisfied in full (or waived by Agent and the appropriate Lenders).


(c)           Final Term Loans.  Promptly after receipt of a request for a
borrowing of a Final Term Loan pursuant to Section 2-5, and in any event not
later than 3:00 p.m., New York time, on the Business Day such borrowing request
was received by Agent, Agent shall notify each Lender holding a Final Term Loan
Commitment, by telecopy, telephone, or other similar form of transmission, of
the requested borrowing. Each such Lender shall make the amount of such Lender’s
Pro Rata Share of the Final Term Loan available to Agent on the proposed funding
date in immediately available funds to an account designated by Agent not later
than 11:00 a.m., New York time on such date, and Agent shall make the Final Term
Loan available to the  Borrower by transferring immediately as instructed by the
Borrower on such date; provided, however, that no Lender shall have the
obligation to make its Pro Rata Share of the Final Term Loan and Agent shall not
make the Final Term Loan available to the Borrower unless all applicable
conditions precedent set forth in Article 3 have been satisfied in full (or
waived by Agent and the appropriate Lenders).


19-6.        Payments Generally; Agent’s Clawback.


(a)           Unless the Agent shall have received notice from a Lender prior to
the proposed date of any Loans that such Lender will not Transfer to the Agent
such Lender’s share of such Loan, the Agent may assume that such Lender has
Transferred such share on such date in accordance with this Agreement and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Agent, then the applicable Lender and the
Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing.  If the Borrower and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Loan to the
Agent, then the amount so paid shall constitute such Lender’s Loan.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent.


(b)           If any Lender Transfers to the Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Agreement, and
such funds are not made available to the Borrower by the Agent because the
conditions to the applicable Loan set forth in Section 3 of this Agreement are
not satisfied or waived in accordance with the terms hereof, the Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
 
104

--------------------------------------------------------------------------------

(c)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Credit Party acquiring a participation
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation.


19-7.        Settlement Amongst Lenders.


(a)           The amount of each Lender’s Pro Rata Outstandings and Commitments
shall be computed weekly (or more frequently in the Agent’s discretion) and
shall be adjusted upward or downward based on all Loans (including Protective
Advances) made and any repayments repayments thereof received by the Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Agent.
 
(b)           The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Loans
(including Protective Advances) for the period and the amount of repayments
received for the period.  As reflected on the summary statement, (i) the Agent
shall transfer to each Lender its Pro Rata Share of repayments, and (ii) each
Lender shall Transfer to the Agent (as provided below) or the Agent shall
Transfer to each Lender, such amounts as are necessary to ensure that, after
giving effect to all such Transfers, the amount of Loans made by each Lender
shall be equal to such Lender’s Pro Rata Share of all Loans outstanding as of
such Settlement Date.  If the summary statement requires Transfers to be made to
the Agent by the Lenders and is received prior to 1:00 p.m. on a Business Day,
such Transfers shall be made in immediately available funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. 
on the next Business Day.  The obligation of each Lender to Transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the Agent. 
If and to the extent any Lender shall not have so made its Transfer to the
Agent, such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the greater of the Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation plus any administrative, processing, or similar
fees customarily charged by the Agent in connection with the foregoing.


19-8.        Defaulting Lender.


(a)           If for any reason any Lender shall become a Defaulting Lender,
then, in addition to the rights and remedies that may be available to the other
Credit Parties, the Loan Parties or any other party at law or in equity, and not
at limitation thereof, (i) such Defaulting Lender’s right to participate in the
administration of, or decision-making rights related to, the Liabilities, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, (ii) at the option of the Agent, any amount payable to
such Defaulting Lender hereunder (whether on account of principal, interest,
Fees or otherwise) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Agent as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loan or existing or
future participating interest in any Protective Advance, and (iii) a Defaulting
Lender shall be deemed to have assigned any and all payments due to it from the
Loan Parties (whether on account of principal, interest, fees or otherwise) to
the remaining non-Defaulting Lenders for application to, and reduction of, their
proportionate shares of all outstanding Liabilities, and the Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i), (ii) and (iii) hereinabove shall be restored only upon the payment
by the Defaulting Lender of its Pro Rata Outstandings, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the applicable rate set forth herein from the date when originally
due until the date upon which any such amounts are actually paid.
 
105

--------------------------------------------------------------------------------

(b)           The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans.  Upon any such purchase of the Commitment of
any Defaulting Lender, the Defaulting Lender’s share in future Loans and its
rights under the Loan Documents with respect thereto shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including, if so
requested, an Assignment and Acceptance.


(c)           Each Defaulting Lender shall indemnify the Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Agent or by any non-Defaulting Lender, on account of a Defaulting Lender’s
failure to timely fund any of its Commitments or its participation in Protective
Advances or to otherwise perform its obligations under the Loan Documents


 [signature pages follow]
 
106

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written.  This Agreement shall take effect as a sealed
instrument.


BORROWER:
AEROPOSTALE, INC., as “Borrower”
           
By:
/s/ David Dick    
Name: David Dick
   
Title: Senior Vice President and Chief Financial Officer
         
GUARANTORS:
AEROPOSTALE WEST, INC.
   
JIMMY’Z SURF CO., LLC
   
AERO GC MANAGEMENT LLC
   
AEROPOSTALE PROCUREMENT COMPANY, INC.
   
AEROPOSTALE LICENSING, INC.
   
P.S. FROM AEROPOSTALE, INC.
   
GOJANE LLC,
   
each as a “Guarantor”
           
By:
/s/ David Dick    
Name: David Dick
   
Title: Senior Vice President and Chief Financial Officer
 

 

--------------------------------------------------------------------------------

AGENT:
CRYSTAL FINANCIAL LLC,
   
as “Agent”
           
By:
/s/ Evren Ozargun    
Name: Evren Ozargun
   
Title: Managing Director
 

 

--------------------------------------------------------------------------------

LENDERS:
CRYSTAL FINANCIAL LLC,
   
as a “Lender”
           
By:
/s/ Evren Ozargun    
Name: Evren Ozargun
   
Title: Managing Director
           
CRYSTAL FINANCIAL SPV LLC,
   
as a “Lender”
           
By:
/s/ Evren Ozargun    
Name: Evren Ozargun
   
Title: Managing Director
 

 

--------------------------------------------------------------------------------

 
SILVER POINT SPECIALTY CREDIT FUND, L.P.,
   
as a “Lender”
           
By:
/s/ Michael Gatto
   
Name: Michael Gatto
   
Title:
           
SILVER POINT SELECT OPPORTUNITIES FUND A, L.P.,
   
as a “Lender”
           
By:
/s/ Michael Gatto
   
Name: Michael Gatto
   
Title:
 




--------------------------------------------------------------------------------




 
SOLAR CAPITAL LTD.,
   
as a “Lender”
           
By:
/s/ Cedric Henley
   
Name:  Cedric Henley
   
Title:    Authorized Signatory
 




--------------------------------------------------------------------------------




 
TPG SPECIALTY LENDING, INC.,
   
as a “Lender”
           
By:
/s/ Michael Fishman
   
Name:  Michael Fishman
   
Title:    Co-Chief Executive Officer
 




--------------------------------------------------------------------------------

EXHIBIT C-1


COMMITMENTS


LENDER
Revolving Credit
Commitment
Pro Rata Share
Revolving
Credit
Commitment
Term Loan
Commitment
Pro Rata Share
Term Loan
Commitment
Crystal Financial LLC
Interim:  $10,312,500.00
Final: $5,625,000.00
 
Interim: 18.75%
Final: 18.75%
 
Interim: $0
Final: $0
 
Interim: 0%
Final: 0%
Crystal Financial SPV LLC
Interim: $0
Final: $0
 
Interim: 0%
Final: 0%
 
Interim: $8,437,500.00
Final: $5,625,000.00
 
Interim: 18.75%
Final: 18.75%
 
Silver Point Select Opportunities Fund A, L.P.
Interim: $1,718,750.00
Final: $937,500.00
 
Interim: 3.13%
Final: 3.13%
 
Interim: $1,406,250.00
Final: $937,500.00
 
Interim: 3.13%
Final: 3.13%
 
Silver Point Specialty Credit Fund, L.P.
Interim: $8,593,750.00
Final: $4,678,500.00
 
Interim: 15.63%
Final: 15.63%
 
Interim: $7,031,250.00
Final: $4,687,500.00
 
Interim: 15.63%
Final: 15.63%
 
Solar Capital Ltd.
Interim: $10,312,500.00
Final: $5,625,000.00
 
Interim: 18.75%
Final: 18.75%
 
Interim: $8,437,500.00
Final: $5,625,000.00
 
Interim: 18.75%
Final: 18.75%
 
TPG Specialty Lending, Inc.
Interim: $24,062,500.00
Final: $13,125,000.00
 
Interim: 43.75%
Final: 43.75%
 
Interim: $19,687,500
Final: $13,125,000.00
 
Interim: 43.75%
Final: 43.75%
 
Totals:
Interim: $55,000,000
Final: $30,000,000
 
Interim: 100.00%
Final: 100.00%
 
Interim: $45,000,000
Final: $30,000,000
 
Interim: 100.00%
Final: 100.00%
 


 

--------------------------------------------------------------------------------